Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 1 of 132

 

Michael D. Markham

1010 Front Street B101

Lahaina, Hawaii 96761

(558) 355-7896
MichaelMarkhamMD@gmail.com

February 28th, 2020

Re: Amended Complaint for Civil Cases 19-cv-6930 and 20-cv6039

Hon. Frank P. Geraci, Jr

United States District Court Judge - Western District of New York
100 State Street

Rochester, New York 14614-1903

Dear Judge Geraci,

Please find enclosed Amended Complaints for Civil Cases 19-cv-6930 and
20-cv-6039 pursuant to Rule 15 (1}(b) of the Federal Rules of Civil Procedure.
According to Rule 15 (1}(b), amending as a matter of course; a party may amend
its pleading once as a matter of course up to 21 days after service of a
responsive pleading or 21 days after service of a motion under Rule 12(b).

The Amended Complaints are identical to the originally filed complaints with
the exception of the removal of items #1) and #2) requesting injunctive relief in
Section IV Relief. Upon further reflection and counsel, the aforementioned
requests of injunctive relief in the form of referral for criminal prosecution and
parental rights are now removed as the plaintiff now believes they do nothing
more than confuse the purely Constitutional claims he makes in Section Ill of
his Statement of Claims. Thus the plaintiff believes his Amended Complaints
are addition by subtraction.

Thank you for your kind and just consideration on this matter,

 

Michae/D. Markham Pro se

Enclosures
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 2 of 132

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

Michael D. Markham, Jury Tk AL DEMawd ED
ee aaaeV7-

Plaintiff,
V. CERTIFICATE OF SERVICE
19-CV-6930 & 20-CV-6039
Mark Bezinque, et.al.,

Matthew Rosenbaum, et.al.,

Defendants. ;

 

CERTIFICATE OF SERVICE

IT IS HEREBY CERTIFIED that on March 5th, 2020, I served a true copy of Amended
Complaints for Civil Cases 19-cv-6930 and 20-cv-6039 along with cover letter by U.S. Postal
Service Priority Mail delivery to the Clerk of United States District Court - Western District of New
York (Rochester) and by mailing the same in a Priority Mail sealed envelope, with postage pre-paid
thereon, in an official depositiory of the U.S. Postal Service within the State of Hawaii addressed to
those persons whose names are set forth on these two numbered pages.

Timothy E. Ingersoll, Esq.

Fero & Ingersoll, LLP

2024 West Henrietta Rd., Ste. 3C
Rochester, NY 14623

Matthew Tracy, Esq. Attorney for Defandant:
45 Broadway, 32nd Floor Maureen A. Pineau
New York, NY 10006

Nicolas B. Davis, Esq., of Counsel Attorney for Defendant:
28 E. Main St. Suite 1700 Gregory J. Mott
Rochester, NY 14610
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 3 of 132

Gary M. Lavine, Assitant Attorney General of Counsel

NYS Office of the Attorney General
144 Exchange Boulavard, Suite 200
Rochester, NY 14614

Frank A. Aloi, Esq.
P.O. Box 18186
Rochester, NY 14618

Devin Lawton Palmer, Esq.
Boylan Code LLP

145 Culver Road Suite 100
Rochester, NY 14620

Karen G. Felter, Esq.

Smith, Sovik, Kindrick & Sugnet PC
250 S. Clinton Street Suite 600
Syracuse, NY 13202

Adam M. Clark, Esq.

Monroe County Department of Law
39 W. Main Street

Rochester, NY 14614

Diane R.DeLong, Pro se
800 Winton Road N. Apt.#2
Rochester, NY 14609

Dated: March Sth, 2020

for the Defendants:
Matthew A, Rosenbaum
Kenneth R, Fisher
Richard A, Dollinger
Cynthia L. Snodgrass

Attorney for Defendants:
Lisa B. Morris
Edward W. Riley

Attorney for Defendants:
Mark Chauvin Bezinque
Sharon Kelly Sayers
Jennifer Speller

Attorney for Defendant:
David Coron

Attorney for Defendant:
Adam J. Bello

ff [—_~

 

Michael D. Markham, Pro Se

1010 Front Street, B101

Lahaina, Hawaii 96761

Telephone: (585) 355-7896

Email: MichaelMarkhamMD@gmail.com
 

Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 4 of 132

Pro Se I (Rev. 12/16} Complaint for a Civil Case

UNITED STATES DISTRICT COURT

for the

Western District of New York [=|

Second Division

Michael D Markham

- Plaintiff(s)
(Write the full name of cach plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,

please write “see attached” in the space and attach an additional

page with the full list of names.)
-U-~

Mark Chauvin Bezinque
Lisa B Morris
Edward W Riley
Kenneth R. Fisher
Defendant{s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

 

19CV 6930G

Case No.

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) WA veq [|No
JorY Teac DEMANDED

AMENDED
COMPLAINT FOR A CIVIL CASE

The Parties to This Complaint
A.

The Piaintiff(s)

Provide the information below for each

needed.
Name
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

The Defendant(s)

plaintiff named in the complaint. Attach additional pages if

Michael D Markham
1010 Front Street B101
Lahaina

Hawaii, 96761

585 355 7896
MichaelMarkhamMD@gmail.com

 

 

 

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (if known). Attach additional pages if needed.

Page tof 5

 

 
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 5 of 132

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. 1

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title Gf known)
Street Address

City and County
State and Zip Code
Telephone Number

E-mail Address (if known)

Mark Chauvin Bezinque

Attorney

45 Exchange Blvd. Suite 1000
Rochester, County of Monroe
New York 14610

585 325 5110

Lisa B. Morris

Attorney

is77 W Ridge Rd #220 woe ee
Rochester, County of Monroe

New York 14610

585 621 1930

 

Lisa@LisaMorris.com

Edward W. Riley

Attorney

25 Market Street

Brockport, County of Monroe
New York 14420

585 637 2310

edrileyesq@aoi.com

 

Kenneth R. Fisher

 

Supreme Court Justice (Retired) 7th Judicial District

545 Hall of Justice, 99 Exchange Blvd.

Rochester, County of Monroe

New York 14614-2184 ON
585 371 2148

Kfisher@nycourts.gov

 

 

Page 2 of 5

 
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 6 of 132

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

IL,

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is i. basis for federal court jurisdiction? f.. all that apply)

Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.
The federal statutes at issue are Titile 18, U.S.C., Section 242 - Deprivation of Rights Under Color of
Law and Title 18, U.S.C., Section 241 - Conspiracy Against Rights and more specifically the right to
both Substantive and Procedural Due Process guaranteed under the Fourteenth Amendment of the
United States Constitution. Further at issue is vilolation of Title 42, U.S.C., Section 1983 - deprivation of
rights. Lastly, Diversity of Juristiction. The Plaintiff is a citizen of the State of Hawaii and Defendant's
areall citizens of the State of New York. The amount in-dispute is well in.excess of $75,000.00.
If the Basis for Jurisdiction Is Diversity of Citizenship

tw

1. The Plaintiff(s)

a. If the plaintiff is an individual
The plaintiff, (name) Michael D Markham , is a citizen of the

 

State of (name) Hawaii

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

 

under the laws of the State of (name)

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

 

 

2. The Defendant(s)
a. If the defendant is an individual
The defendant, (name) Bezinque, Mortis, Riley, & Fisher , is a citizen of
the State of (name) all of New York . Or is a citizen of
(foreign nation)

 

Page 3of 5

 
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 7 of 132

Pro Se I (Rev. 12/16) Complaint for a Civil Case

 

b. If the defendant is a corporation
The defendant, (name) , iS incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

$12,000,000.00

 

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

SEE ATTACHED

 

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punitive money damages.

For a willful conspiracy to deprive Plaintiff of his lawful rights as a US citizen, that constituted a skillfully waged
and orchistrated campaign of terrorism by Defendants against an individual United States citizen and an
Honorably separated US militatry veteran, the Plaintiff respectfully seeks the following relief from this Federal

Court:

1) An award of $500,000 from each Defendant for the willful and deliberate harm done to the Plaintiff by
conspiring to unlawfully deprive him of his rights Protected under the United States Constitution. The physical,
emotional and spiritual harm done to the Plaintiff by this orchestrated targeted act of terrorism cannot be

Page 4 of 5
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 8 of 132

overstated. Evidence (medical records) will show Plaintiff has suffered greatly and his loss of income and livlihood
as a result has left him nearly indigent and a truley broken man.

2) An award of $2,500,000.00 from each Defendant for punitive damages for such willful, and deliberate
acts done soley for the purpose of depriving Plaintiff of any due process in a US Court.

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause

unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a

nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the

requirements of Rule 11.

A.

For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. J understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing:

 
 
 

Signature of Plaintt
Printed Namef Plaintiff

For Attorneys

Date of signing:

02/25/2020,

LA

iaChael b. Markham

 

 

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm

Street Address

Slate and Zip Code
Telephone Number
E-mail Address

 

 

 

 

 

 

 

 

Page 5 of 5
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 9 of 132

ili. Statement of Claim

The evidence will show that the Defendants willfully and knowingly conspired to deprive Plaintiff
of his Constitutional Right to Due Process in a United States Court of Law (New York State Supreme
Court - County of Monroe) by fabricating evidence including Lincoin Hearings and a Trial that the facts will
show never actually occurred. This conspiracy laid the foundation for Plaintiff being deprived of any
access to his children AND likewise deprived his children of the love and support of their father for over
ihree years, Further the Defendants conspired by way of false affidavit and false testimony to litigate the
custody of Plaintiffs minor children in the State of New York rather than the State of Hawaii ina
successful attempt to deprive the Plaintiff and his children of their right to have their custody dispute
seitled in the State of Hawaii which was the undisputed (Exhibit £) legal state of the children’s residence
at the commencement of litigant’s divorce proceedings. Further the Defendants conspired to destroy ail of
the Court Records including the Monroe County Court House Record, the NYS eRecord, and the judicial
chamber file in an attempt to obfuscate their collusion and illegal behaviour that was well outside of the
official capacity and duties of officers of the Court. This further resuiied in depriving the Plaintiff, a “foreign
resident’ (Hawaii), of his protected 14th Amendement Constitutional right to due process in a United
States Court of law. In spite of a successful motion to vacate of Judge Kennth Fisher's Absolute
Judgement of Divorce and his subsequent “early retirement’, no relief was ultimately provided by the
New York State Supreme Court for the extreme deprivation of rights that occurred there. Having all legal
remedies in the New York Courts finally exhausted has resulted in this timely petition for relief in US
Federal Court.

The evidence will show that Mark Bezinque (former attomey for Ms Delong) fabricated evidence
including Lincoln Hearings and a Trail that the facts will show never occurred. This conspiracy resulted in
the Plaintiff being deprived of his Fourteenth Amendment Constitutional right to Due Process in a United
States Court of Law. There is no docket record of Lincoln Hearings (of the children) or a Trial ever
occurring or evidence of the same in either the Monroe County Court House Record, (Exhibit A -
Judgement to Vacate) The New York State eRecord, (NYS eRecord) or the Judge Fisher's Chamber File
(Exhibit B - Affidavit of Walter Capell, Esq.) Further Mr. Bezinque admitted to Mr Mott (former attorney for
Plaintiff) when questioned as to why there was no Court records or docket entry of Lincoln Hearings, or a
Trial ever happening that there is no record because they never actually happened (Exhibit C - Letter
from iMott to Sayers). The “testimony” at these hearings that never occurred became the legal basis for
the extreme case of parental isolation that followed for years later, commencing with the final scheduled
Post Judgement litigation on December 2, 2019 in the New York State Supreme Court.

The evidence will show that Lisa B. Morris (former attomey for children) willfully participated and
contributed to the conspiracy against Plaintiff by knowingly submitting false sworn testimony in her
“Closing Argument for the Children” (Exhibit D) that gives testimony that she says was given during
Lincoin Hearings and a Trial in November of 2016 that she knew never occurred. Her willful participation
in this conspiracy deprived the Piaintiff and his 14th Amendment Constitutional Right to Due Process ina
United States Court of Law.

The Evidence will show that Edward W. Riley (2nd former attorney for children) conspired with his
legal colleagues, the former attorneys representing Ms Delong and the children. The evidence will show
that Mr Riley knew that the Lincoln Hearings and Trial that formed the basis for the extreme parental
isolation of Plaintiff from his children were fabricated. The evidence will also show that Mr Riley refused to
acknowledge the fraud before the Court in an attempt to cover up the fraud on behalf of his colleagues.
For his willful part in the conspiracy Edward W. Riley has deprived Plaintiff of his 14th Amendment
Constitutional right to both substantive and procedural due process in a United States Court of Law.

The Evidence will show that Kenneth R. Fisher - New York State Supreme Court Justice (Retired)
acted well outside the scope of his official judicial duties as a New York State Supreme Court Justice

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 10 of 132

when he conspired with the other Defendants to rid his official chamber file of any incriminating
documents that would have been found within. (Exhibit B - Affidavit of Walter Capell, Esq.). Further,
Evidence will show that this purging of his chamber file (and likely the other files pertaining to this case)
happened proximate to his leaving the “bench” and were not acts that were done in any official capacity
as a sitting judge. Evidence will show that this illegal behavior not only happened outside of Kenneth
Fisher’s official mandate as a sitting judge, it happened sometime proximate to his retirement on March
30, 2017. For his willful part in the conspiracy, acting outside of his official mandate Kenneth Fisher has
deprived the Plaintiff of his rights protected under the 14th Amendment of the US Constitution and Title 42
U.S.C., Section 1983 for illegal acts that were taken by a judicial officer that were NOT part of such
Officer's judicial capacity and deprived a US Citizen and military veteran of his rights protected by the
United States Civil Code and the US Constitution.

As a result of a deprivation of rights protected by the U.S.C and the US Constitution the Plaintiff
has endured immeasurable pain and hardship. He has been unlawfully evicted from his home, all of his
bank accounts have been illegally seized, he has been continuously terrorized and threatened with false
imprisonment, and perhaps most troubling of all, he has been deprived of any access whatsoever to his
beloved children for over three years. The pain and stress experienced by the Plaintiff caused by the
deprivation of his rights by the Defendants who conspired to deprive him of rights is likely something he
will never fully recover from, nor will his children. As a result of the Defendant's unlawful and illegal acts
the Plaintiff has ongoing major depression, generalized anxiety disorder, and chronic and severe
insomnia. He is under the care of at least three physicians and his ability to maintain gainful employment
has been severely hindered by the time, expense, and health toll the Defendants acts have had on the
Plaintiff through a willful conspiracy to deprive him of his rights granted aff citizens under the U.S.C. and
the US Constitution.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 11 of 132

 

 

 

 

 

 

 

 

Clear Form
In The Cites States Court of Federal Chains
Cover Shect
Plantitits) or Petitionerts)
AA N i toed
Names: MI 10H AEL v M Ar.KHAM _. _ . _
' nw
Location of Plaintiil(s) Petitionerts) (eflyintale LAHAINA Hawa we ee ee
Ur thiv iss multe-planttt cave, puranint in CL aay peren ca sparta Beet to fins addin nal plantiyy. + ~
Name of the attorney of recard (See ROFC 83.1: ce ee ee _.
Firm Name: oo. N/A —
Contact information for prose plaintil? petitioner or atlorney of record:
Post Office Bax: . ee ee eee
Sureet Address: lp ID Feat sTeesr Riar _.
City-State-Z1P: Lawes, Haoan Wedel
Telephone & Facsimile Numbers: Ses” 357 - 7e@ 76 _. . _
A tw - = Oe - as =
E-mail Address: . Perse Mae REMASS AD 4 Gian, COG

Is the attorney of record adinitled to the Court of Federal Claims Bar? Oves Ono M/A

 

4
Nature of Sait Code: SiG Agency Identification Code: | -
Select anly one (lirve fiyity nature a sttit cade from ile cae
attached sheet Number of Claims Involved: __

12. , O00, 200 .va

Use timate if speaitic amount ts not pleaded

Amount Claimed:

 

Bid Protest Case (required for NOS E38 and 140):
Indicate approximate dollar amount of procurement at issue: S

Is plaintiffa sniatl business? C) Yes C) No

Was this action preceded hy the fling ofa C Yes C) No GAO Solicitation No.
protest before the GAQ?

If yes. was a decision on the merits rendered? C) Yes C) No

Income Tax (Partnership) Case:
Identily partnership or partnership group:

‘Lakings Case:
Specily Location of Property (city state): _.

Vaccine Case:
Pate of Vaceination:

 

Related Case:

Is this case directly related to any pending ar previously filed (Yes No
casets) in the United States Court of | ederal Clans? tres senare 7
Festteed ta tle asepintte antice of ditectly rebued dacs Seo OL dt _

178

 

 

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 12 of 132

 

 
 

 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 13 of 132

t a Special Term of the Supreme Court of the
State of New York, held in and for the County of
Monroe, at the Hall of Justice in Rochester, New
York on the 14" day of September, 2017.

PRESENT: HON. RICHARD A. DOLLINGER
SUPREME COURT JUSTICE

STATE OF NEW YORK
SUPREME COURT COUNTY OF MONROE

DIANE R. MARKHAM,
index #2015/9826
Plaintiff, 1.
-Vs- ORDER TO VACATE ©
MICHAEL D. MARKHAM, - és
Defendant.
Defendant, MICHAEL D. MARKHAM, having applied to this Court by Order to
Show Cause, dated August 14, 2017, for relief as more specifically set forth in said
Order to Show Cause; and
Plaintiff, DIANE MARKHAM, having submitted a Reply Affidavit in opposition to
Defendant's Order to Show Cause, dated September 6, 2017, and Attorney
Supplemenial Affidavit, dated September 11, 2017, and Defendant's attorney having
submitted Supplemental Attorney Affirmation and Defendant's Attorney Affirmation,
both dated September 12, 2017; and
The Court having reviewed all the papers and reviewed all the Affidavits,
Affirmations and exhibits submitted herewith by respective parties, through their
counsel; and

All applications to this Court and opposition papers have been filed in the

Monroe County Clerk’s Office; and

 
 

 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 14 of 132

The Court having heard oral argument at Special Term on September 6, 2017
and again on September 14, 2017 by respective counsel! with respect to ail
applications to the Court on September 14, 2017 at the Hall of Justice in Rochester,
New York, Gregory J. Mott, Esa. on behalf of Defendant and Timothy E. Ingersoll, Esq.
on behalf of Plaintiff; and

The Court having rendered its decision in apen court on September 14, 2017.
The transcript of the Court's decision is annexed and incorporated herein as Exhibit A;
and

NOW, upon motion of Defendant, MICHAEL D. MARKHAM, by and through his

h

attomey, the relief sought in Defendant's Order tc Show Cause, dated September 5,

q

2017, is granted to the following extent; it is hereby

ORDERED that the Judgment of Divorce, Exhibit B, is hereby vacated in all
respects; and it is further

ORDERED that the Amended Judgmeni of Divorce, Exhibit C, is hereby
vacated in all respects; and if is further

ORDERED that the Court hereby reserves on Plaintiff's application for attorney's
fees; and it is further

ORDERED that any pendente lite Order in the above entitled divorce action
shall remain in effect at this time until further order of this Court; and it is further

ORDERED that attorney Lisa Morris, Esq. shall be reappointed attorney for the
two youngest children in this action, to wit: Rowan Mathews Markham d/o/b May 21,

2002 and Rory Patricia Markham d/o/b December 16, 2004; and it is further

 
 

 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 15 of 132

ORDERED that this matter is hereby scheduled for Trial Day Certain starting
March 26, 2018 at 10:00 a.m. and continuing each day thereafter until completion of
the trial; and it is further

ORDERED that a copy of this signed and filed Order shall be delivered to
Defendant, MICHAEL D. MARKHAM, by his attorney and, further, that Defendant,
MICHAEL D. MARKHAM, shall execute an Admission of Service, signed and
notarized, and return that to his attorney who, in turn, shall file the same with the Court,
acknowledging by which terms Defendant acknowledges receint of a copy of this Order

and exhibits annexed hereto.

Dated: O_teles 3 f , > le
Rochester, New York A,

H¢ [ RICHARD A DOLLINGER
PREME COURT JUSTICE

 

 

ENTER:

wo

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 16 of 132

 

 

 
 

 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 17 of 132

STATE OF NEW YORK
SUPREME COURT COUNTY GF MONROE
DIANE R. MARKHAM, .
Plaintiff,
ATTORNEY AFFIRMATION
-VS-
index No.: 2015/9826

MICHAEL D. MARKHAM,

Defendant.

 

STATE OF NEW YORK)
COUNTY OF MONROE) SS:

WALTER R. CAPELL, ESQ., an attorney duly licensed to practice in the Courts
of ihe State of New York, affirms under penaities of perjury as follows:

1. | am a partner in the law firm of Davidson Fink LLP, attorneys for
Defendant, MICHAEL D. MARKHAM, in the above-entitled action and make this
Affirmation with respect to Defendant's, MICHAEL D. MARKHAM, pending Motion to
Vacate the Default Judgment of Divorce against him. The original Judgment of
Divorce is dated January 18, 2017 and Amended Judgment of Divorce dated March
20, 2017.

2. A motion was made on behalf of Defendant, MICHAEL D. MARKHAM,
and granted, copy of Order annexed as Exhibit A, by which terms the Monroe County
Clerk was ordered to provide Defendant's attorney, Gregory J. Mott, Esq. or Walter R.
Gapell, Esq. from Davidson Fink LLP, with copies of the following pleadings:

A. Copy of Summons with Notice/Summons and Complaint, Consent
to Change Attorney Form, Findings of Fact and Judgment of Divorce.

B. Notice of Appearance.

 
 

 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 18 of 132

3. In addition and on June 19, 2017, Your Affiant was given the opportunity
and did, in fact, review Justice Fisher's file in this case for the purpose of attempting to
| locate the missing documents listed in the Order, dated May 24, 2017, see Exhibit A.
Your Affiant found none of those documents in Justice Fisher's file.

4, Defendant advised that the Monroe County Clerk provided Defendant,

via Federal Express, with copies of the following documents:

A. Original Judament of Divorce.

B Application for Index Number Form.
C. Only page 3 of the Summons.

D Complaint.

te
Affirmed this “@$ day of June, 2017.

a
Ae yni

WALTER R. CAPELL, ESQ.

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 19 of 132

 

‘©.

 
-

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20°-Page 20 of 132

Davidson | Fink Gregory J. Mott

Attorneys at Law Partner
July 27, 2018
Via Hand Delivery

Sharon Kelly Sayers, Esq.
30 West Broad Street, Suite 506
Rochester, NY 14614

Re: Markham vs. Markham
Index No. 2015/9826

Dear Sharon:

Per our attorneys’ conference held in my office on Tuesday, July 24, 2018, you
will send Michael Markham your Retainer Agreement and you will become the
counsel in this case. Since this case is nearly 3 years old, | will remain as
second chair to assist you as this case moves forward.

Michael Markham’s address is: 1010 Front Street, B101, Lahaina, Hl 9676.

His telephone number is: (585) 355-7896.

His email address, which is his preferred way of communicating, is:
MichaelMarkhamMD@gmail.com.

Enclosed please find:

1.

Order to Vacate with Exhibits annexed. Order dated October 31, 2017
and granted at Special Term by Judge Dollinger September 14, 2017.

Maureen Pineau’s July 2, 2018 cover letter with encloses listed, non-party
out of court Subpoena Duces Tecums. | sent Maureen an email asking
her to send me copies of whatever she receives in response to these
Subpoenas which, of course, | will share with you.

| will send you Ed Riley's AFC Report as soon as | receive a copy from
Ed. In the meanwhile, | emailed you, July 26, 2018, Ed Riley’s Answering
Affirmation of Attorney for the Child affirmed opposition in response to
Diane Markham’s Order to Show Cause, dated November 6, 2017,
seeking to have Michael Markham held in contempt and Michael
Markham’s Notice of Motion, dated November 13, 2017, requesting
visitation and communication rights with his two youngest child. | thought
you ought to take a look at this to get an idea where Ed is coming from.

 

28 East Main Street, Suite 1700 | Rochester, New York 14614 | 585-756-5926 | davidsonfink.com

gmott@davidsonfink.com | fax 585-758-5064

TORT OR Pe CON RUA DT Te

enews

 

 

8 ee pyre ewe eerene nes revert

OR er eo

- ese
10.

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 21 of 132

Email from Michael Markham to me, dated September 18, 2017, giving a
background and listing of experts that have treated Michael Markham
during the last 3 years.

Judge Fisher's Decision and Order, dated March 2, 2016 and filed March
7, 2016. Please note, bottom of page 3, initially Judge Fisher did grant
Michael Markham visitation, which he subsequently revoked in a later
Order.

Michael Markham’s Statement of Net Worth as of October 19, 2015. Date
of commencement September 1, 2015.

Judge Dollinger's Amended Temporary Order granted December 1, 2017,
dated January 2, 2018 and filed January 5, 2018. This includes the
appointment of Dr. Coron as psychological evaluator, temporary custody,
temporary maintenance, temporary child support, etc.

Michael Markham’s October 30, 2017 email to me re 529 Plans and
documents attached with respect to those pians and the monies
withdrawn. Also email to me from Tim Ingersoll, Esq. to me, dated
October 30, 2017, with respect to the SEP IRA liquidation and the 529
Plans. These are two issues in dispute.

Emailed you, July 26, 2018, a copy of David Coron’s March 19, 2018
email to all attorneys and Justice Dollinger attached to his massive
psychological valuation of Michael Markham annexed with information
from “collateral/third party date received by him” which was also attached.

Judge Fisher's Decision and Order, signed December 20, 2016, granting:

a) Sole custody to Plaintiff/Wife (this is without a hearing) finding that
Michael Markham, Defendant, has “effectively abandoned his
family...” Note on page 3, Fisher says he held a Lincoln Hearing.
He refers to “Mother's testimony, but there is no transcript in
existence and no reference to a default hearing or notice of default
hearing. In talking to Mark Bezinque, Esq. he admitted that there
was no hearing. When Fisher refers to “Mother's testimony’, no
idea what he is talking about. This is where Fisher terminates all
contact with the children for our client but then says, on page 5,
“Defendant is free to, in the future, petition the Court for resumption
of visitation without conditions”, whatever that means, which we did
and were denied. Also note that Michael Markham has repeatedly
raised the issue of whether or not New York had jurisdiction over
the issue of custody in as much as the parties sold their house in
New York and bought the house in Hawaii. That fact is not in

ELPA ITEMS

me

ay

SUAS eet

IEP OS Ta

OF FONT LAR NTIS

 

TN OPO reper penarg 7. PTE

Pomc st weestes

 

To DER ee erate eye teeta me ¢
11.

12.

13.

14,

15.

16.

17.

18.
19.

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 22 of 132

dispute. In fact, the 6 months prior to the commencement date,
September 1, 2015, all 3 children and the parties were residents of
the State of Hawaii. | do not know if Michael wants to raise a
jurisdictional issue again, but he may. “Interesting reading” is my
comment on Judge Fisher's Decision and Order. Apparently he is
not familiar with the phrase Judgment of Divorce.

Condensed version of Michael Markham’'s deposition testimony,
December 14, 2017 by Alliance Court Reporting.

Condensed version of Diane Markham’s deposition testimony, December
14, 2017 by Alliance Court Reporting.

Copy of Judge Fisher's January 18, 2017 Judgment of Divorce followed by
copy of Judge Fisher’s Amended Judgment of Divorce, dated March 20,
2017. These were prepared and submitted by Mark Bezinque, Esa.,
attorney for Diane Markham, which were subsequently vacated.

Packet of information regarding the Hawaii property.

Packet of information regarding Michael Markham’s SEP IRA and Bank of
Hawaii funds that were seized, bank statements included. | never did
receive anything from Michael Markham’s Hawaiian attorney, Mr.
Adelman.

Copies of last 2 proposal letters, mine of March 23, 2018 and Tim
Ingersoll’s responsive letter, dated April 12, 2018.

Michael Markham’s July 6, 2018 email to me after | sent him Judge
Dollinger’s summation of what the Judge thinks the settlement proposal
terms should be (see Richard Dollinger’s attached Tuesday, June 19,
2018 “a short note to counsel’).

May 24, 2017 Order.

August 25, 2016 Order.

Let me know if there is anything else you need.

As soon as | get a copy of Ed’s AFC Report, | will send it on to you.

NTI

ROB TRMPEE 2°,

ey. CY ST Te

Be reign

ROTA

 

PT ESI SSN A ey ee

 

RO gre mee IT ey

eer ry cape

SYn te eee rns

te ene per eee
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 23 of 132

Thank you for accepting position of the lead counsel in this case. | will notify the

Court as soon as your Retainer Agreement is signed and your retainer fee is
paid.

vel truly yours,

Gregbry J. Mott

GJMitaa
Enclosures
cc: Michael D. Markham (without enclosures)

Ma
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 24 of 132

 

gq 0
S)

A GES

W
©

©)

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 25 of 132

SUPREME COURT
TATE OF NEW YORK COUNTY OF NEW YORK
DIANE MARKHAM,
Plaintiff,
CLOSING ARGUMENT OF
Vs. ATTORNEY FOR THE
CHILDREN

MICHAEL MARKHAM, Index No.
20 15/9826
Defendant.

The Plaintiff Diane Markham and Defendant Michael
Markham have three children, Aidan Markham born on June 12,
1997, Rowan Markham, born on May 21, 2002 and Rory
Markham, born on December 16, 2004. Aidan Markham, who
is emancipated, is a sophomore at RIT and lives primarily with
his Mother Diane Markham when he is not attending school.

The Plaintiff, Diane Markham filed a com plaint requesting
Joint custody of the unemancipated children, Rowan and Rory.
During the pendency of the action, Rowan and Rory became
uncomfortable with their Father’s conduct while he was residing
in the marital residence with the family. At that time. | argued
that the children’s mental health was being negatively impacted
and the Court issued an Order dated January 22, 2016 awarding
exclusive possession of the marital residence to the Mother. The
partics agreed that the Father would have periods of residency
with the children on Wednesdays and Saturdays.

During February, March, and April 2016, Rowan and Rory
contacted me about continuing problems with their Father
during visitation. On April 22, 2016, f filed an Order to Show
Cause on behalf of the children requesting that the Father’s
periods of visitation be reduced. The affidavit in support of the
Order to Show Cause included the children’s concerns that their

 
. Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 26 of 132
.Father was angry «nd regularly disparaged the?» Mother,
Mother’s attorney, aid the children’s counselor. Phe Court
issued an Order terminating Father's visitation with Rowan and
reducing Rory’s visitation to Saturday for a four hour period.
As part of his responsive papers to the Order to Show
Cause dated April 22, 2016, Father requested a forensic
custodial evaluation of the parties and the children. The Father
requested that Dr. David Coron, Ph.D conduct the evaluation
and Mother agreed to the request. On May 20, 2016, the Court
signed an Order directing that the custodial evaluation be
completed by July 25, 2016. Despite the fact that Father
requested the evaluation, he failed to retain Dr. Coron or
schedule any appointments with Dr. Coron so the custodial
evaluation did not go forward.

in July of 2016, Father cancelled two Saturday visits with
Rory. Subsequently, Father texted Rory to inform her that he
had moved to Hawaii and that he would send her a plane ticke
to come to Hawaii any time that she wanted to visit.

The case was set for trial on November 14. 2016. The
Father did not appear for the trial and the matter proceeded by
default. At the trial, Mother testified and requested sole custody
of the children. ‘The attorney for the Plaintiff requested that the
plcadings be conformed to reflect the Plaintiff ’s request for sole
custody of the children.

Ai the time of the trial, Mother was residing in Rochester,
New York with the children and Father was residing in Hawaii.
The Mother testified that the Father moved to Hawaii in
approximately July of 2016 and that the Father has not returned
to Rochester, New York since that time. Mother testified that
Rowan had no contact with his Father including telephone or
electronic contact. ‘The Mother testified that Father sent text
messages to Rory periodically but to her knowledge Rory did
not respond to the text messayes.

Mother testified that she was the parent who was
exclusively responsible for caring for the children. Mother
estified that she homeschooled the chi idren, took the children to
all of their medica! appointments, transported the children for all

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 27 of 132
‘of their extra-curr*“ar activities, and provide“ for all of the
other daily needs o1 the children. Mother testiticd that Father
worked long hours and was not engaged with the children when
he was home.

Mother testified that when the parties resided together
Father argued with her in the presence of the children causing
strife in the home and causing the chiidren to be anxious and
upset. Mother testified that she was unable to discuss decisions
regarding the children with Father because he was continually
combative and he refused to engage in civil discussions. Mother
testified that Father has had no contact with her since he moved
to Hlawaii in July of 2016 nor has he inquired in any way about
the status or needs of the children. Mother testified that she has
nol received any financial support for the children since mid-
September and that Father took the child Aidan’s 529 College
Savings Account and did not pay the Fall 2016 tuition bill.

The children specifically requested to meet with the Court
so that they could share their opinions with the Court. On
November 15, 2016, the Court conducted a Lincoln Hearing
wherein cach child appeared individually in camera with the
Court.

As Attorney for the Children, if a child is capable of
knowing, voluntary considered judgment, my ethical obligation
is to represent the child’s expressed wishes unless I believe that
there is a “substantial risk of imminent serious harm to the
children”. The children in this case have expressed their wishes
to me and directly to the Court during the in camera intervicw, |
do not believe that there is any substantial risk of imminent
harm to the children.

On behalf of Rowan and Rory Markham, I am requesting
their Mother be awarded sole custody of the children and that
their Father have no contact with the children until further Order
of this Court.

Respectfully Submitted,

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 28 of 132
Lisa P Morris
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 29 of 132

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

UNITED STATES DISTRICT COURT
for the
Western District of New York

 

Second Division

Michael D Markham Case No.

 

(to be filled in by the Clerk's Cyfice)

Plaintyf(s)
(Write the full name cf each plainnyf who ts filing this complains
ifthe names ofall the plaintyfs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

)
)
)
)
)
)
} '

"ve : EMA DED
ory Teal Dem
)

)
)
)
)
)

Jury Trial: (check one) Yes [| No

Mathew A Rosenbaum i

Richard A Dollinger
Adam J. Bello
See Attached...
Defendani(s}

(Write the fill name cf each defendant who is being sued. if the
names ¢f all the defendants cannot fit in the space above, please
write “see gitached” in the space and attach an additional page
with the full list cf names.)

AMENDED

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

needed.
Name Michael D Markham
Street Address 1010 FrontSteetBI01 = SSsS~—~<CS
City and County Lahaina eee oo
State and Zip Code Hawai, 96761
Telephone Number 585 355 7896 ee
E-mail Address MichaelMarkhamMD@gmai.com_

B. The Defendant(s)
Provide the information below for each defendant named in the complaint, whether the defendant is an

individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (.f known). Attach additional pages if needed.

Page | of 5
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 30 of 132

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

Defendant No. |
Name
Job or Title (if known)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (,fknown)

Defendant No. 2
Name
Job or Tide (ifAnown)
Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address (.fkrown)

Defendant No. 3
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address (,f known)

Defendant No. 4
Name
Job or Title (ifknown)
Street Address
City and County
State and Zip Code
Telephone Number

B-mail Address (.fknown)

Mathew A Rosenbaum

Supervising Judge New York Supreme Court Seventh Judicail Distr
99 Exchange Blvd. 545 Hall of Justice

Rochester, County of Monroe

New York 14614-2184

585 371 3754

MRosen@nycourts.gov

 

 

 

 

Richard A Dollinger
Acting Justice Supreme Court New York Seventh Judicial District
99 Exchange Blvd. 207 Hall of Justice

 

 

Rochester, County of Monroe
New York 14614-2184
585 371 3698

rdolling@nycourts.gov

 

 

 

Adam J Bello
Monroe County Clerk
101 County Office Building, 39 West Main Street

 

 

Rochester, County of Monoroe
New York 14614
585 753 1620

mcclerk@monroecounty.gov

 

 

 

See Attached....Defendants No. 4-11.

 

 

 

Page 2 of 5
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 31 of 132

Pro Se 1 (Rev. {2/16) Complaint for a Civil Case

IE.

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
|W |Federal question Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. if the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

The federal statutes at issue are Title 18, U.S.C., Section 242 - Deprivation of Rights under Color of
Law and Title 18, U.S.C., Section 241 - Conspiracy against rights and more specifically the right to both
substantive and procedural due process in a US Court of Law guaranteed under the fourteenth
amendmeni of the US Constitution and Title 42, U.S.C., Section 1983.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship
L. The Plaintiff(s)

a. If the plaintiff is an individual

The plaintiff, (name) Michael D Markham , is a. citizen of the

State of (name) Hawaii

 

b. If the plaintiff is a corporation

The plaintiff, (name) . is incorporated
under the laws of the State of (nante)

 

?

and has its principal place of business in the State of (name)

(if more than one plaintyf is named in the complaint, attach an additional page providing the
same irformation for each additional plaintyf.)

2. The Defendant(s)

a. If the defendant is an individual
The defendant, (name) All defendants 1-11 are is a citizen of
the State of (name) New York . Oris a citizen of

 

(foreign nation)

 

Page 3 of 5
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

If the defendant is a corporation

The defendant, (name)

Page 32 of 132

, is incorporated under

 

the laws of the State of (name)

 

principal place of business in the State of (name)

Or is incorporated under the laws of (foreign nation)

, and has its

 

and has its principal place of business in (name)

 

(if more than one defendant is named in the complaint, attach an additional page providing the
same irformation for each additional defendant.)

3. The Amount in Controversy

The amount in controversy-the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

The amount of damages is well in excess of $75,000. PLEASE SEE IV. 'RELIEF'

The amount in Controversy is $33,000,000.

Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

SEE ATTACHED.

Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or

punilive money damages.
SEE ATTACHED.

Page 4 of 5
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 33 of 132

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

Vv. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing:

  

Signature of Plainti
Printed Name of Plaintiff “Michael D. Markham

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm

 

Street Address

 

State and Zip Code

 

Telephone Number
E-mail Address

 

 

Page 5 of 5
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 34 of 132

1. The Parties to This Complaint
B. The Defendants Cont.....

Defendant No. 4

Name Timothy E Ingersoll

Job or Title Attorney

Street Address 2024 W Henrietta Rd Suite 3C
City and County Rochester, County of Monroe
State and Zip Code New York 14623

Telephone Number 585 325 4600

E-Mail Address

Defendant No. 5

Name

Job or Title

Sireet Address

City and County
State and Zip Code
Telephone Number
E-Mail Address

Defendant No, 6

Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number
E-Mail Address

Defendant No. 7

Name

Job or Title

Street Address

City and County
State and Zip Code
Telephone Number
E-Mail Address

fpilawfirm@aol.com

Maureen A Pineau

Attorney

70 Linden Oaks, 3rd Fioor
Rochester, County of Monroe
New York 14625

585 383 5335

Pineau@frontiernet.net

Gregory J Mott

Attorney

28 East Main Street, Suite 1700
Rochester, County of Monroe
New York 14614-1990

585 546 6448

a vi i m

Sharon Kelly Sayers

Attorney

30 West Broad Street Suite 506
Rochester, County of Monroe
New York 14614

585 454 2320

savers@frontiernet.net
Case 6:19-cv-06930-FPG

Defendant No. 8
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-Mail Address

Defendant No. 9
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-Mail Address

Defendant No. 10
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-Mail Address

Defendant No. 11
Name
Job or Title
Street Address
City and County
State and Zip Code
Telephone Number
E-Mail Address

 

Document 17 Filed 03/09/20 Page 35 of 132

Cynthia L Snodgrass

Attorney

27 North Main Street, Room 130
Canandaigua, County of Ontario
New York 14424

585 412 5313

csnodara@nycourts cav

David Coron

Psychologist

6137 Co Rd 41

Farmington, County of Ontario
New York 14425

585 924 3120

dcoront @rochester.rr.com

Jennifer Speller

Attorney

45 Exchange Blvd, Suite 1000

Rochester, County of Monroe

New York 14614 ,
585 325 5110 :
ispeli zi om

Diane R. Delong

Business Owner - ex spouse

800 N. Winton Road !
Rochester, County of Monroe

New York, 14609

585 237 8958

ZeldasHandG@amail.com

i r il.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 36 of 132

ill, Statement of Claim

The evidence will show that the named defendants willfully and knowingly conspired to
deprive the Plaintiff of his Constitutional Right of due process in a United States Court of law
(New York State Supreme Court - County of Monroe) by fabricating evidence including Lincoln
Hearings and an entire Trial that the facts will show never actually occurred. The evidence will
show that defendants who came to the case after these acts were committed, actively and
knowingly conspired to cover up these crimes to protect their legal colleagues and associates
and willfully deprived the Plaintiff of his Constitutional right to due process in a US Court of Law.

The evidence will show that all of the Defendants knew that the Monroe County
Courthouse record, the New York State eRecord, and Judge Fisher’s Chamber file were all
missing and/or destroyed (presumably in an attempt to cover up these crimes) and knowingly
deprived the Plaintiff of his Constitutional right to due process in a US Court of law.

The evidence will show that the defendants conspired by way of false affidavit and false
testimony to falsely claim a New York jurisdiction to litigate the custody of the Plaintiff's minor
children in the state of New York rather than Hawaii in an attempt to deprive the Plaintiff and his
minor children of the right to have the custody issues settled in the state of Hawaii, the
undisputed legal residence of the children in the years immediately preceding the
commencement of divorce litigation in New York State.

The evidence will show that in spite of such injustices and a successful Motion to Vacate
of Kenneth Fisher’s Absolute Judgement of Divorce in September of 2017 by the late Judge
Elma Bellini, no relief was ultimately provided in the litigation that followed by the New York
State Supreme Court. The evidence will show that rather than acknowledging and vitiating
everything previously before the Court, the Court chose to ‘double down’ on the corruption and
refused to acknowledge the fabricated trial and Lincoln hearing. This continuous and ongoing
refusal of justice and due process in Court has materially harmed the Plaintiff and has formed
the basis of the Plaintiff being unimaginably materially harmed physically mentally spiritually
and emotionally, leaving him with no access to his children for over three years now.

Having all exhausted all legal remedies in the State Court (New York) and having a
diversity of jurisdiction as a long time resident of the State of Hawaii, | the Plaintiff am filing this
petition / complaint in US Federal Court, seeking said relief therein.

Defendant No.1 . Matthew A Rosenbaum

The evidence will show that Matthew A Rosenbaum, former Supervising Judge, New
York State Supreme Court, 7th Judicial District conspired with the other defendants to willfully
deprive the Plaintiff of his constitutional right to due process in a US Court of law. Exhibit A
clearly shows that Judge Rosenbaum was aware of the falsified hearings, faked default trial and
destroyed files yet in his response to the Plaintiff days later, Matthew A Rosenbaum refuses to
take any responsibility for the criminal acts and instead works to ignore and cover up the
criminal activity happening on his watch (See Exhibit A). in addition, as the Judicial assignment
officer for the 7th Judicial Circuit Matthew A Rosenbaum was intimately involved in the very
curious circumstances surrounding the assignment of the heavily conflicted Richard A Dollinger
to the Plaintiff's matrimonial case in October of 2017. Matthew A Rosenbaum assigned the
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 37 of 132

conflicted Judge Richard A Dollinger (Exhibit B) to the case less than one month after the late
Judge Elma Bellini vacated the Absolute Judgement of Divorce of Kenneth A Fisher. Under a
very bizarre set of circumstances the details of which still remain unclear, Elma Bellini refused to
sign her own Order to Vacate and was immediately removed from the case by Matthew
Rosenbaum in September, 2017. More disturbing yet is the fact that when Judge Bellini refused
to sign her own Order to Vacate, the newly assigned Judge Dollinger (by Matthew Rosenbaum)
was the person who ultimately signed the now month old Order to Vacate that was ordered by
Judge Bellini back in September (Exhibit C). All of these very suspicious and unusual
circumstances happened at the direction of and under the direct supervision of Matthew
Rosenbaum. A look at Judge Bellini’s docket will show that Elma Bellini was very much still on
the Bench and working at this time. The evidence will show that Matthew Rosembaum was
aware as far back as September of 2018, that ihe Plaintiff had reported the criminal activity that
occurred under Matthew A Rosenbaum’s watch (fabricated trial, fabricated Lincoln Hearings,
and missing and/or destroyed Court records) to not only him as the supervising Justice, but also
to ihe US Department of Justice, the New York State Attorney General, the New York State
Office of Court Administration, the Monroe County District Attorney - Sandra Doorley, the State
of New York Attorney Grievance Committee, and the New York State Commission on Judicial
Conduct (Exhibit D) and Matthew A Rosembaum still refused to do anything to ensure the
integrity of the Court and the preservation of its records. Matthew A Rosenbaum’s willful
participation in the conspiracy to falsify a trial and through his attempts to ignore and cover up
the destruction of all the Plaintiffs Court records has deprived the Plaintiff of his rights under
Title 42 U.S.C., Section 1983 for illegal acts that were taken by a Judicial Officer that were not
part of said Officer's official brief and/or official capacity. Matthew Rosenbaum has likewise
abused his Judicial position to deprive the Plaintiff, a US Citizen and an honorably discharged
Military Veteran of his 14th Amendment Right to due process and his rights protected by the
United States Civil Code and the US Constitution.

Defendant No. 2 Richard A Dollinger

The evidence will show that Richard A Dollinger willfully conspired with Mathew A
Rosenbaum and other officers of the Court to deprive the Plaintiff of his 14th Amendment Right
to Due Process in a United States Court of Law. In October, 2017 Richard A Dollinger was
assigned to the Plaintiff's matrimonial case in a bizarre set of circumstances in which he was
installed by Matthew A Rosenbaum and actually signed Judge Bellini’s Order to Vacate when
she refused to sign it (presumably because she was being asked by Rosenbaum and/or
Dollinger to do something unethical?). The record will show that for over a year, Richard A
Dollinger would not allow the Plaintiff into his Courtroom during his legal proceedings in spite of
the fact that the Plaintiff on multiple occasions had traveled over 6,000 miles from Hawaii under
threat of arrest to be there. When the Plaintiff finally fired his attorneys and represented himself
Pro Se (in large part due to his lack of Court access and sincere representation) it was
immediately apparent that Richard A Dollinger was heavily conflicted and was a lifelong family
friend of the Plaintiff's ex-wife, the opposition in the Plaintiff's divorce litigation. When this was
formally brought to Richard A Dollinger’s attention (and Matthew Rosenbaum) and he was
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 38 of 132

formally asked to recuse himself by the Plaintiff for conflict in October 2018, Richard A Dollinger
refused. (Exhibit B). The evidence will show that Richard A Dollinger further conspired with the
Defendants against the Plaintiff by refusing to vitiate or even acknowledge the crimes of the
Fisher Court (fabricated trail, Falsified Lincoin Hearings, destroyed records) and in spite of being
very aware of these criminal acts Richard A Dollinger unlawfully continued to use them as a
substantive basis for all of his rulings going forward including the Kenneth A Fisher NO
CONTACT ORDER for the Plaintiff's minor children that had no legal basis whatsoever. This
one act of Richard A Dollinger’s denial of the Plaintiffs Constitutional right to due process has
resulted in the Plaintiff being almost completely isolated from his minor children for over three
years and counting. For his spiteful and willful participation in this conspiracy, Richard A
Dollinger has deprived the Plaintiff of his 14th Amendment Constitutional Right to due process
in United States Court of law.

Defendant No. 3 Adam J Bello

The evidence will show that Adam J Bello, when acting as the Monroe County Clerk
allowed for the destruction of County Courthouse records and then attempted to cover up the
crimes of officers of the court. The evidence will show that Adam J Bello further refused to act
when notified of all the missing records and conspired in the cover up that followed. Because
Adam Bello failed in his duty to secure the integrity of the County Court Records and then again
failed to act accordingly when they were discovered missing, he has willfully and effectively
conspired to deprive the Plaintiff of his Constitutional right to due process in a United States
Court of law.

Defendant No. 4 Timothy E Ingersoll

The evidence will show that Timothy E ingersoll (2nd attorney for Plaintiffs ex-wife)
knowingly and willfully conspired with the other Defendants to deprive the Plaintiff of his right to
due process in a United States Court of law. Timothy E Ingersoll conspired with Mark Chauvin
Bezinque (1st attorney for the Plaintiff's ex-wife), Lisa Morris (first AFC) and other defendants to
hide the crimes his legal colleagues committed under the Kenneth Fisher Court. Timothy E
Ingersoll knew the trial and Lincoln Hearings were fabricated and records destroyed but
conspired to keep those facts hidden thereby depriving the Plaintiff of any access to his children
and depriving him of his Constitutional right to due process in a United States Court of law.

Defendant No. 5 Maureen A Pineau

The evidence will show that Maureen A Pineau (3rd attorney for Plaintiff's ex-wife)
knowingly and willfully conspired with the other named defendants to deprive the Plaintiff of his
right to due process in a United States Court of law. Maureen A Pineau knowingly conspired to
hide the crimes of the Fisher Court including the fabricated trial, the falsified hearings, and the
destroyed records and thereby willfully and effectively deprived the Plaintiff of his Constitutional
right to due process in a United States Court of law. The evidence will show that Maureen A
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 39 of 132

Pineau repeatedly attempted to defraud both the Plaintiff and the Court with her numerous false
affirmations and submissions to the Richard A Dollinger Court. Richard A Dollinger did
absolutely nothing to reign in Maureen A Pineau's unethical behaviour. Maureen A Pineau’s
first Judgment Roll was such a deceitful and conspicuous fraud on the Court that is alarming
that she is allowed to practice Law in New York State at all. Her third version of the Judgement
Roll was still such a work of fiction and in spite of multiple ordered revisions, it still so deviated
from the original ordered stipulations that on the Plaintiffs continuous objection and insistence,
Richard A Dollinger was forced to add, cross out and initial over 20 lines of her fraudulent text
(Exhibit E). Maureen A Pineau has never been held accountable by Richard A Dollinger for her
fraudulent and unlawful acts. The evidence will show that Maureen A Pineau conspired with
other Defendants to attempt to force Richard A Dollinger to issue ‘a Personal Jurisdiction order
againsi the Plaintiff (without any legal basis) despite the Plaintiffs many years long residency at
his home State in Hawaii. Maureen A Pineau’s demands for the Personal Jurisdiction Order
were continuous and ongoing and clearly part of her role in the conspiracy to attempt to
uniawiully deprive the Plaintiff of an opportunity to file a lawsuit / complaint in US District Court
on the basis of Diversity of Jurisdiction. The evidence will show that Maureen A Pinueau (and
the other defendants) knew that a Personal Jurisdiction Order, lawful or not, would allow the
Supreme Court of Monroe County and its conspiring Officers to continue to unlawfully abuse
and terrorize the Piaintiff without having to trouble itself with an application for reciprocal
enforcement to the State of Hawaii. The evidence will clearly show that Maureen A Pineau
willfully and unlawfully conspired with the other Defendants to deprive the Plaintiff of his
Constitutional right to due process in a United States Court of law.

Defendant No. 6 Gregory J Mott

The evidence will show that Gregory J Mott knowingly and willfully conspired with the
other defendants to deprive the Plaintiff of his Constitutional right to due process in a United
States Court of Law. Gregory J Mott in his letter to Sharon Kelly Sayers dated July 27, 2018
(Exhibit F) in item 10. a) states, “in talking to Mark Bezinque, Esq. he admitted that there was no
hearing”. In the same paragraph Gregory J Mott later states, “Fisher says he held a Lincoln
Hearing. He refers to “Mother's Testimony”, but there is no transcript in existence and no
reference to a default hearing or notice of a default hearing”. Clearly Gregory J Mott and
Sharon Kelly Sayers were aware that the trial was fabricated, the hearings falsified, and the
records destroyed yet Mr Mott refused to take any action in spite of his clients desperate pleas
for help. Because he knowingly refused to act and follow a lawful order of his client and instead
chose to use his position as an Officer of the Court to cover up the crimes of his law colleagues
for his own seifish interests, Gregory J Mott knowingly and willfully conspired against the Plaintiff
depriving him of Constitutional Right to due process in a United States Court of Law.

Defendant No. 7 Sharon Kelly Sayers

The evidence will show that Sharon Kelly Sayers knowingly and willfully conspired to
deprive the Plaintiff of his Constitutional right to due process in a United States Court of law.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 40 of 132

Unknown io the Plaintiff at the time he retained her, Sharon Kelly Sayers was a close personal
friend of Lisa Morris (the first AFC), an original conspirator under the Fisher Court who put into
record a completely fabricated Closing Argument for the Children (Exhibit G). Sharon Kelly
Sayers became openly irate and hostile when it became clear that against her wishes the

laintiff intended to move forward to expose the crimes of her friend and colleague Lisa Morris
who was formerly involved as the first AFC in the Plaintiff's divorce case. Rather than follow the
Plaintiff's lawful orders and act accordingly, Sharon Kelly Sayers demanded to be immediately
discharged as Plaintiffs attorney and threatened that if not immediately discharged, she would
maliciously attempt to disparage the Plaintiff before the Court. in her written correspondence
with the Plaintiff, Sharon Kelly Sayers threatens, / will put forth a rational “which | can assure
you will necessarily not put you in a sympathetic light” (Exhibit H). The evidence will show that
Sharon Kelly Sayers was well aware of the criminal acts of her colleagues and friends (Exhibit
F) including the fabricated trial and the destruction of Court records yet she chose to cover up
the crimes for her own selfish interests. The evidence will show that Sharon Kelly Sayers
knowingly and willfully conspired with Lisa Morris and other defendants to unlawfully deprive the
Plaintiff of his 14 Amendment Constitutional Right to due process in a United States Court of
law.

Defendant No. 8 Cynthia L Snodgrass

The evidence will show that Cynthia L Snodgrass knowingly and willfully conspired with
the other Defendants to deprive the Plaintiff of his right fo due process in a United States Court
of law. While working for the Family and Supreme Court in Monroe County New York, Cynthia L
Snodgrass was tasked with assigning Attorneys For Children (AFC) as part of her assignment in
the Monroe County Courts. According to the Court, this assignment is supposed to be done on
a ‘random and rotating’ basis. Of over 800 potential AFCs in her Judicial district, Cyntial L
Snodgrass (along with Dollinger and Rosenbaum) under very suspicious circumstances
selected the heavily conflicted Edward W Riley of Brockport NY to represent the children of the
Plaintiff after Lisa Morris openly defrauded the Court (with her fabricated trial and Lincoln
hearing testimony) and asked to be withdrawn. Of all the gin joints in all the world Edward W
Riley (pajama Ed) walks into mine. Edward W Riley happens to be a lifelong personal and
childhood friend of the Plaintiff's estranged father, and by another amazing coincidence, the
grandfather of Edward W Riley’s now new wards, (Exhibit 1). Lacking transparency of process,
the Plaintiff immediately contacted Cynthia L Snodgrass to notify her of the conflict and
demanded to know the circumstances surrounding Edward W Rileys assignment to the
Plaintiffs divorce case. Cynthia L Snodgrass refused to comment. The evidence will show that
Cynihia L Snodgrass knowingly and willfully conspired with Matthew A Rosenbaum, Richard A
Dollinger (also conflicted), Lisa Morris, Edward W Riley and others to unlawfully assign the
knowingly conflicted Edward W Riley (pajama Ed) as AFC to the Plaintiff's case and thereby
willfully deprived the Plaintiff (and his children) of any due process in a United States Court of
law.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 41 of 132

Defendant No. 9 David Coron

The evidence will show that David Coron knowingly and willfully conspired with the other
Defendants to deprive the Plaintiff of his Constitutional right to Due Process in a United States
Court of law. David Coron working as a Court assigned psychologist (assigned by Richard A
Dollinger) was tasked with doing a custody evaluation for use in determining custody for the
Plaintiffs two minor children. The Court determined that the first step was completing a parental
fitness evaluation of the two parents. |, the Plaintiff was ordered to be evaluated first which
resulted in a nearly 200 page document outlining the results of Rorschach Ink Blots and all other
manner of pseudo-nonsense. Following the Plaintiffs ordered evaluation, neither a fitness
evaluation of the other parent nor a custody evaluation of the children was ever done by David
Coron or anyone else. Afier the Plaintiffs neavily biased evaluation by David Coron was done,
Richard A Dollinger refused to order any further evaluations as previously promised by the
Court. After it was completed, Richard A Dollinger barred the Plaintiff from seeing the contents
of the David Coron evaluation, well aware that David Coron’s collusion with the Court would be
glaringly obvious to the Plaintiff, a medical expert himself. Only after it became clear that David
Coron was being called as an ‘expert’ witness at the Plaintiff's divorce trial and over his constant
protest at its refusal was the Plaintiff (now Pro Se) allowed to read his own evaluation done by
David Coron in Judge Dollinger’s Chambers under the constant gaze of an armed Monroe
County Sheriff Officer. Upon reading the evaluation it was very clear that David Coron had been
heavily influenced by the Court to paint the Plaintiff in as negative a light as possible. There was
no mention of any parental history or any mention of the large volume of documents collected
that all supported the Plaintiffs parental fitness. While there was not one thing in the evaluation
that suggested the Plaintiff was anything other than a loving and dedicated father, David Coron
did his best to completely omit all of the evidence that the Plaintiff was not only a good parent,
but a very involved and devoted father. Further, at every tum David Coron shaded his
evaluation against the Plaintiff by qualifying the overwhelming support the Plaintiff received from
the information solicited by David Coron (including from medical experts) providing him a huge
volume of input outlining the Plaintiffs lifelong history as a loving and dedicated father. tn his
evaluation David Coron stated, “while Dr Marknham's many letters of support may characterize
him as a loving and dedicated father, because many are not on an official letterhead ,fam
forced to question their authenticity”. Further, when it was brought to David Coron’s attention
that the Plaintiff's trial had been fabricated and the Lincoln hearings for his children never
actually happened and these crimes were in fact the current stated basis for the Plaintiff being
denied any access to his children, David Coron characterized these crimes in his evaluation by
writing, “the Plaintiff may suffer from delusions of persecution limited to the events surrounding
his divorce litigation”. It is (and will be) overwhelmingly obvious to anyone reading David
Coron’s evaluation that he was colluding with the Court and the fix was in. When is was clear at
the trial in December of 2018 that the collusion of David Coron with the Court would be easily
exposed by the Plaintiff on cross, David Coron was immediately withdrawn as an expert witness
and his report was indefinitely sealed by Richard A Dollinger in a hurried attempt to hide David
Coron's now conspicuous collusion with the Court. The damage for the Plaintiff however, was
already done. The custody evaluation promised by Richard A Dollinger by David Coron was
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 42 of 132

never completed nor ever ordered in spite of the Plaintiffs ongoing demands for one. The basis
of this denial by Richard A Dolliger to order a full custody evaluation was never forthcoming. All
of Richard A Dollinger’s custody rulings going back fo his assignment by Matthew Rosenbaum
and going forward to the commencement of litigation continued to be based on the fabricated
evidence from the Kenneth Fisher Court resulting in the Plaintiff being completely denied of any
access to his two minor children for years. The David Coron ‘collusion file’ of the Plaintiff was
sealed by Richard A Dollinger to hide the conspicuous collusion for the benefit of the Court and
not the benefit of the Plaintiff as Richard A Dollinger has disingenuously repeatedly said and
would like everyone to believe. Without giving one word of testimony or providing one page of
evidence David Coron was thanked for his service to the Court without any other mention and
then summarily dismissed. The evidence will clearly show that David Coron knowingly conspired
with the Court to willfully and with malice unlawfully defraud the Plaintiff and deprive the Plaintiff
of his Constitutional right to due process in a United States Court of law.

Defendant No. 10 Jennifer Speller

The evidence will show that Jennifer Speller willfully participated with Mark Bezinque in a
conspiracy to deprive the Plaintiff of his Constitutional right to due process in a United States
Court of law. Jennifer Speller co-represented the Plaintiff's ex-wife with along with Mark
Bezinque and appeared on her behalf at many her Court hearings. Jennifer Speller, along with
Mark Bezinque, Lisa Morris and Kenneth Fisher conspired to fabricate a trial, falsify the
existence of Lincoln Hearings and cover up the destruction of court records to hide these
crimes. Jennifer Speller’s co-counsel Mark Bezinque admitted to Gregory Mott that there was no
evidence of a trial on the Fisher docket or in the Court record because according to Gregory
Mott, Mark Bezinque told him, “the hearing never happened”. (Exhibit E). In doing so Jennifer
Speller conspired with her co-counsel Mark Bezinque to deprive the Plaintiff of his 14th
amendment Constitutional right to due process in a United States Court of law.

Defendant No. 11 Diane R DeLong (aka. Diane R Markham)

The evidence will show that Diane R DeLong conspired with the other Defendant's to
deprive the Plaintiff of his Constitutional right to due process in a United States Court of law.
The evidence will show that Diane R Delong knowingly and willful along with her attorneys Mark
Bezinque and Jennifer Speller, the AFC Lisa Morris and Kenneth Fisher unlawfully conspired to
fabricate a trial, falsify the existence of Lincoln Hearings and destroy all of the Court records to
attempt to cover up these crimes and deny the Plaintiff of any due process in Court or any
access to his children.

The evidence will further show that Diane R Delong admitted in her deposition by
Gregory J Mott on December 14, 2017 to conspiring with Mark Bezinque and Jennifer Speller to
ilegaily seizing by secret wire transfer ihe Plaintiffs bank assets (without a court order or
anyone's knowledge) and then proceeded to divide them up in Mark Bezinque and Jennifer
Speller’s law office (Exhibit J - Deposition of Diane R Delong plates 24 - 28). Further, after the
illegal seizures of the Plaintiff's assets in March of 2016, Diane R Delong and Mark Bezinque
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 43 of 132

filed an Order to Show Cause and marched into the Kenneth Fisher Court and shameiessly
accused the Plaintiff of a dissipation of marital assets to account for the now missing funds.
Neither Diane R Delong nor her attorneys Mark Bezinque and Jennifer Speller have ever been
held accountable for this felonious crime that Diane R DeLong confessed to on record in her
Deposition before Gregory J Mott on December 14, 2017. These crimes have been repeatedly
reported to both Justices Fisher and Dollinger as well as District Attorney Sandra Doorley who
all elected to do nothing.

The evidence will show that Diane R DeLong conspired with Mark Bezinque and Jennifer
Speller to defraud the Court about the Hawaii residency of the children prior to the
commencement of divorce proceedings. The evidence will show that in her deposition on
December 14, 2017, Diane Delong admitted that both she and the children were living in Hawaii
for an extended period of time prior to flying back to New York to file for divorce in September of
2015. Further, two years prior, Diane R DeLong admits in her Deposition that she filed legal
affidavits with State of Hawaii for both for herself and on behalf of our children applying for and
receiving Hawaii state residency status. The evidence will show that Diane R DeLong conspired
with her attorneys and admitted in her deposition that she willfully failed to file an “affidavit of
custody information” and then repeatedly lied about our minor children’s Hawaii residency status
denying both the Plaintiff and his minor children the opportunity to have their custody dispute
heard in the correct custody jurisdiction of Hawaii. (Exhibit J - plates 35-39). The evidence will
show that through her continuous deceit and illegal acts in collusion with her attorneys Diane R
Delong has unlawfully and with malice deprived the Plaintiff of his Constitutional right to due
process in a United States Court of law.

As a result of a deprivation of protected rights guaranteed US citizens by the U.S.C. and
the US Constitution the Plaintiff has endured immeasurable pain and hardship as a result of the
unlawtul actions of these defendants. Due to an ongoing conspiracy among the defendants and
based upon the false evidence of a fabricated trial, falsified hearings that never occurred and
destroyed Court records, the Plaintiff has been unlawfully evicted from his home, all of his bank
accounts were illegally seized, he has been terrorized and threatened repeatedly with false
imprisonment, and most troubling of all, the Plaintiff has been maliciously deprived of any
access to his beloved children for over three years and counting all at the hands of this
corrupted Court.

The pain and stress experienced by the Plaintiff due to an unlawful deprivation of his
Constitutionally protected rights is likely a trauma the Plaintiff will never fully recover from. Nor
vill his children. As a result of the Defendants unlawful and illegal acts, the Plaintiff suffers from
ongoing major depression, generalized anxiety disorder, and chronic and severe insomnia. The
Plaintiff is under the care of three physicians and his ability to maintain gainful employment has
been severely hindered by the time, expense, and health toll the defendants’ iliegal actions have
had on the Plaintiff through a willful and deliberate conspiracy to deprive him of his rights
guaranteed under the U.S.C. and United States Constitution guaranteed to veterans like the
Plaintiff and all US citizens alike.

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 44 of 132

IV. Relief

For a willful conspiracy to deprive the Plaintiff of his lawful rights as a US citizen, that constituted
a skillfully waged and expertly orchestrated campaign of terror by the defendants against an
individual United States Citizen and an Honorably separated US military veteran, the Plaintiff
respectfully seeks the following relief from the US District Court.

1) An award of $500,000 from each defendant as compensation for the willful and deliberate
harm done to the Plaintiff by conspiring to deprive him of rights protected under the
United States Constitution. The physical, emotional, and spiritual harm done to the
Plaintiff by this well orchestrated and targeted campaign of terror cannot be overstated.
Evidence (medical records) will show that the Plaintiff has suffered terribly and that
coupled with his loss of income and livelihood has left him a truly broken man.

2) An award of $2,500,000 from each defendant for punitive damages for such willful and
deliberate acts done by defendants soley for spite, personal gain, and for the purpose of
depriving the Plaintiff of any access to his children and any due process in the New York
State Courts.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 45 of 132

Exhibit A

Matthew Rosenbaum
Correspondence

 

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 46 of 132

 

Michael Markham

1010 Front Street B101
Lahaina, Hawaii 96761
(585) 355 7896

16 September 2018
RE: Markham V Markham index #2015/09826

Hon. Matthew Rosenbaum

Supervising Judge, Supreme Court, 7th Judicial District
Hall of Justice
Rochester, NY 14614

Dear Judge Rosenbaum:

| am writing to ask for your assistance in assigning a new Judge to my divorce case. As you may
or may not be aware the Default Judgement of Judge Kenneth Fisher entered on December of
2106 was Vacated by the late Judge Bellini in September of 2017. Then in a very curious set of
circumstances, Judge Bellini withdrew before even writing up the orders (while still hearing
other cases) and Judge Dollinger stepped in to take over the case. | don't believe his
assignment of the case was random or his relationship with Plaintiff coincidental.

As you can see from the enclosed letter to Jucige Dollinger, | have asked and | expect him to
recuse himself due to the newly uncovered overwhelming conflict of interest as a result of the
Dollinger family's decades long relationship with the Plaintiff.

My understanding is that the assigning of matrimonial cases to Supreme Court Judge dockets
are done on a random and rotating basis. | would be very grateful for any oversight you could
provide in bringing some fairness to this process to prevent another situation like the one we
presently are confronted with.

As tam certain you are aware fraud perpetrated on the Court vitiates everything before it. ] have
absolutely no doubt that given a fair and impartial Judge they will recognize exactly that and this
matter can finally be put to rest. Find enclosed a copy of my complaint to the federal AAG
pointing out the overwhelming extrinsic fraud before this Court, including falsified hearings, a
faked default trial, and destroyed files. | would understandably prefer to avoid involving the
Appellate Court due to any additional ongoing fraud regarding the assignment of Judges in the
Supreme Court if possible.

Your anticipated attention and assistance in this matter is greatly appreciated.

Yours in Justice,
7

Ao

Michael Markham

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 47 of 132

LS Held of  Suslis
Kecchestsx, Mou Bork 1t0n-B90F

 

ok a | ,
wtibeu OF, Kosentaum Poona: (BER EPF-E76L

Ley one . Pr (GED PEALE

September 21, 2018

Mr. Michael Markham
1010 Front Street Bi0i
Lehaina, Hawaii 96761

Dear Mr. Markham,

The Court is in receipt of your request to remove Justice Dollinger and
assign a new Justice to your case, based upon a perceived conflict involving
a purported relationship with your ex-spouse. This Court has no authority to
remove Acting Supreme Court Justice Dollinger from your case. If you feel
there is a legal basis, you or your attorney may file a motion before Justice
Dollinger seeking his recusal, and appeal from that decision if you disagree.
Additionally, if the time to do so has not expired, you may appeal the prior
decision(s).

You may wish to discuss your rights and remedies with an attorney... If
you can not afford an attorney or need a referral, you may contact the Bar
Association at 585-546-1817; Volunteer Legal services at 585-232-3051;
and/or Legal Aid Society at 585-232-4090.

  

Truif }

. . Rosenbaum
, Supreme Court Justice
cc: Justice Dollinger

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 48 of 132

Exnibit B

Richard A Dollinger
Request to Recuse
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 49 of 132

 

Michael Markham

1010 Front Street B101

Lahaina, Hawaii 96761

(585) 355 7896
MichaeiMarkhamMD.aoGMaii.com

18 September 2018
RE: Markham V Markham Index #2015/09826

Hon. Richard A. Dolfinger

Presiding Justice, Matrimonial Part, 7th Judicial District
Hall of Justice
Rochester, NY 14614

Dear Judge Dollinger:

While | understand that you are a person of integrity and honor, It has recently come to
my attention that your relationship with the Plaintiff (unknown to Defendant) poses a
significant conflict of interest in your continuing to preside over our matrimonial
dispute. Due to Plaintiff's decades long relationship with your family, [am of the
strong opinion that your continued involvement poses a serious concern for all parties
involved getting a fair and unbiased result in your future rulings on our divorce.

As | am certain you are aware Plaintiff, Diane Markham is decades long friend of your
brother Andrew and is a lifelong friend of your sister-in-law Virginia Blackwell. In fact
we have several times been the overnight guest at the home of your Mother, at her
home on Canandaigua Lake. As you may be aware the Plaintiff also knows your
nephew Drew fairly well. Further, the Plaintiff has ‘back channel’ called on you before
when you were the Brighton Town Judge regarding a neighbor dispute we had when
we lived on Landing Road South. Until now, | had no idea that you were an Acting
Supreme Court Judge and were Andrew Dollinger’'s brother, Drew's Uncle, Virginia
Blackwell's Brother-iIn-Law and the departed Robert Wegman's step son.

As you are aware, in spite of flying back from Hawaii several times | have always been
excluded from your Courtroom including at my own contempt hearing on December 1,
2017, Had | been allowed in your courtroom | would have immediately know that you
were Andrew's brother and asked for a different less conflicted Judge.

| would respectfully ask that you immediately recuse yourself and ask that the Court
assign another Judge to hear our case in December.

Thank you for prompt attention to this matter.

   
  

 

ae@li Markham

cc: Greg Mott, Esq., Sharon Sayers, Esq., Maureen Pineau Esq., PJ Ed Riley Esq., Diane Markham (Plaintiff),
Joel! Edetman, Esq., NYS Commission on Judiclal Conduct.
\*

pe.

Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 50 of oI

KY
‘STATE OF NEW YORK
Su URT-CO 0 OE
Diane R. Markham (DeLong),
Plaintiff,
ORDER TO
v SHOW CAUSE
Michael D. Markham, index No. 2015/9826
, Defendant

 

Upon reading and filing the annexed Affidavit of Michael 0. Markham, the Defendant in this action,
sworn to on Ovrfobag 9,218 together with all other exhibits and papers attached to this Order to Show

Cause:

Let the Plaingifi, Diane Markham, show cause before a Special term of this Court to be held at

QO
@ Cope on the day of _ NO0Cx "9818, why an Order should not be made and entered granting
theTéllawing rellef: |

A)

B)

C)

D}

G)

H)

 

Granting to movant an immediate Order of Divorce with all financtal llability to the Plaintiff
based on the widespread fraud perpetrated on this Court by the Plaintiff and her Counsel:
Granting te movant Immediate physical custody of the children due to former and ongoing
fraud perpetrated on this Court which by jaw vitiates all prior, current, and future litigation
before this Court on this matter:

Granting to movant Immediate visitation of the children during pendency of this action
based on Plaintiff's and AFC's fraud before this Court:

Granting to movant temporary child support pursuant to the guidelines set forth In the
Child Support Standards Act:

Granting to movant temporary spausal support and the return of all Spousal support paid
since December of 2017 due to the Plaintiff and her Counsel defrauding the Court and
movant based on the false testimony of the Plaintiff and Counsel regarding Plalntiff’s
Income and businesses:

Granting to movant an award for reasonable attorney's fees from Plaintiff based on
Plaintiff's fraud and ongoing litigation through no fault of the Defendant:

Granting to movant an Order for Immediate change of venue for determination of custody
of the children to the appropropriate Jurisdiction of Maul County - Hawai! where the
children were undisputed residents at the commencement of these proceedings:
Granting to movant an Order to move Defendant’s stolen Bank of Hawall disablffy funds
from Mr Ingersoli's trust account to an FDIC insured trust account managed by Bin. oS
Plaintiff's Counsel has already attempted to place a personal lien on Defendaiit’s stoien
trust assets for debts Incurred solely by Plaintiff even though they are not her dssetg;—”

Granting to movant such other and further relief as the Gourt may déem as Jus§and proper:

 

 

\ . a . ‘ ee A ha he = E

| | ber awoe | | 5 €
|

| foe CCU Y 1

COUN TOUT

CUT a

 

@SAlqo3y.

 
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 51 of 132

Let the Attorney for t hildren (AEC), Ecwark W. Riley, Esq., show cause before a Special term of
this Court to be held at me on the day of 2018, why an Order should not be made
and entered granting the foltoWing relief) | Ut

A) Granting movant an immediate Order to Disqualify, disqualifying and removing Mr Riley as the AFC
for his children due to his long term and significant never disclosed confilct of interest. The recent
reveal of Mr Riley’s conspicuous conflicting Interest to his lifelong friend, the children’s grandfather,
is clearly subordinating the legal rights, wishes, and Interests of the Defendant's children,
specifically their legal right to unbiased and unconflicted representation and counsel:

8) Upon his removal, granting to mavant an Order for the immediate return of all retained monles Mr
Riley has fraudulently received from Defendant provided In good faith to provide falr and unbiased
representation to his children prior to the exposure of Mr Riley's deceltful nondisclosure of his
significant long term conflict:

. Let the Attorneys for the Defendant, G ‘ott, Esq., andSharon Sayers; Esq., shoy cause
before a speciat term of this Court to be held a on the d f _1 OW 9"2.018, why an
the foll

oy oO
Order should not be made and entered granting the owing rellef: Ue

A) Granting movant on immediate Order discharging Gregory Mott, Esg., and Sharon Sayers, Esa., as
attorneys for the Defendant due io their conspicuous and flagrant breach of thelr legal duty to their
cilent the Defendant in almost every concelvable way to breach legal agency passible:

Lat tha Hanorabla Richard A. opine show eaude hefore a special them ofthis Courtte he hald
at____.am/pm pn the day of 201& why an Order shouid not be made and entered
granting the fallowing relief:

A} The movant would humbly snd respectfully ask the Honorable Judge Dellinger to recuse himself of
any further participation In this case due to a significant conflict of interest that has just come to
light by way of the Plaintlff's decades long close relationship with the same Dollinger family.
Movant would respectfully ask His Honor to request that the Court assign an alternative less
conflicted Judge to hear this case if he Is not prepared to Immediately rule in favor of Defendant

on all issues due to the nullification of all of the Plaintiffs past and future testimony due to
Plaintiff's and her Counsel’s overwhelming fraud before this Court as required by law:

SUFFICIENT REASON APPEARING THEREFOR,

ORDERED, that service of a copy of the Order to show Cause, the affixed Affidavit of the
Defendant and all attached exhibits be made by personal delivery upon all nemed parties, including
Maureen Pineau, Esa,, the Attorney for the Plaintiff on or before © 22 : 21K be

deemed good and sufficient service. i} laf) ¢g ge

  
 

  

Responding Papers Du | R, 7

    

 

¥
Hon. frichart A. Dollinger
“ee of the Supreme Caurt
Case 6:19-cv-06930-FPG Documen t17 Filed 03/09/20 Page 52 of 132

itC

or

EXxni

Order to Vacate
x

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 53 of 132

nr)

OT
“Y

At a Special Term of the Supreme Court of the

| State of New York, held in and for the County of
Monroe, at the Hall of Justice in Rochester, New

York on the 14"" day of September, 2017.

PRESENT: HON. RICHARD A. DOLLINGER
SUPREME COURT JUSTICE

STATE OF NEW YORK
SUPREME COURT COUNTY OF MONROE
Index #2015/9826 o

DIANE R. MARKHAM,
Plaintiff,
ORDER TO VACATE

~~

-VS- = Ns
Zn

~~ (©

MICHAEL D. MARKHAM,
Defendant.

Defendant, MICHAEL D. MARKHAM, having applied to this Court by Order to

Show Cause, dated August 14, 2017, for relief as more specifically set forth in said

Order to Show Cause; and
Plaintiff, DIANE MARKHAM, having submitted a Reply Affidavit in opposition to
Defendant's Order to Show Cause, dated September 6, 2017, and Attorney

Supplemental Affidavit, dated September 11, 2017, and Defendant's attorney having

submitted Supplemental Attorney Affirmation and Defendant's Attorney Affirmation,

both dated September 12, 2017; and
The Court having reviewed all the papers and reviewed all the Affidavits,

Affirmations and exhibits submitted herewith by respective parties, through their

counsel; and
All applications to this Court and opposition papers have been filed in the

Monroe County Clerk’s Office; and

 

 

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 54 of 132

’ ‘ : :
4 ‘oe
, as ‘ f°

a

The Court having heard oral argument at Special Term on September 6, 2017
and again on September 14, 2017 by respective counsel with respect to all
applications to the Court on September 14, 2017 at the Hall of Justice in Rochester,
New York, Gregory J. Mott, Esq. on behalf of Defendant and Timothy E. Ingersoll, Esq.
on behalf of Plaintiff; and

The Court having rendered its decision in open court on September 14, 2017.
The transcript of the Court's decision is annexed and incorporated herein as Exhibit A;
and

NOW, upon motion of Defendant, MICHAEL D. MARKHAM, by and through his
attorney, the relief sought in Defendant's Order to Show Cause, dated September 6,
2017, is granted to the following extent; it is hereby

ORDERED that the Judgment of Divorce, Exhibit B, is hereby vacated in all
respects; and it is further

ORDERED that the Amended Judgment of Divorce, Exhibit C, is hereby
vacated in all respects; and it is further

ORDERED that the Court hereby reserves on Plaintiff's application for attorney's
fees; and it is further

ORDERED that any pendente lite Order in the above entitled divorce action
shall remain in effect at this time until further order of this Court; and it is further

ORDERED that attorney Lisa Morris, Esq. shall be reappointed attorney for the

two youngest children in this action, to wit: Rowan Mathews Markham d/o/b May 21,

2002 and: Rory Patricia Markham d/o/b December 16, 2004; and it is further

 
 

 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 55 of 132

* ad

ORDERED that this matter is hereby scheduled for Trial Day Certain starting
March 26, 2018 at 10:00 a.m. and continuing each day thereafter until completion of
the trial; and it is further

ORDERED that a copy of this signed and filed Order shall be delivered to
Defendant, MICHAEL D. MARKHAM, by his attorney and, further, that Defendant,
MICHAEL D. MARKHAM, shall execute an Admission of Service, signed and
notarized, and return that to his attorney who, in turn, shall file the same with the Court,

acknowledging by which terms Defendant acknowledges receipt of a copy of this Order

KM

HON. RICHARD A. DOLLINGER
PREME COURT JUSTICE

and exhibits annexed hereto.

   
   

Dated: Ox [eles 3 f

Rochester, New York

 

ENTER:

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 56 of 132

Exhibit D

Reporting of Judicial
Misconduct of
Fisher
Dollinger &
Rosenbaum
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 57 of 132

 

STATE OF NEW YORK
OFFICE OF THE ATTORNEY GENERAL

BARBARA D. UNDERWOOD DIVISION OF REGIONAL OFFICES
ATTORNEY GENERAL ROCHESTER REGIONAL OFFICE

September 20, 2018

Dr. Michael Markham
1010 Front Street, B101
. ~Lahaina,.Hawaii.96761

Re: Complaint about State Judiciary

Dear Dr. Markham:

| know you are quite concerned that your litigation, specifically the case of
Markham v. Markham (as expressed in your letter to me dated September 14, 2018),
has not been handled appropriately. You indicate your belief that wrongful activity on
the part of the judiciary has obstructed your ability to have your concerns addressed by
the courts. With your letter, you enclose materials that you have previously forwarded
to the U.S Attorney's Office and the Office of the FBI. You ask our office to intervene on
your behalf, as well.

When a claim is made against sitting New York State Supreme Court Justices,
the judges are entitled to representation of our office, pursuant to NYS CPLR §7804(i).
Accordingly, working for you on this matter would constitute a conflict of interest for us.
We are not able to review this matter on your behalf.

Very truly yours,

Fel) Fiw~.

Ted O’Brien
Assistant Attorney General

TO!

144 Exchange Blvd., Rochester, N.Y. 14614 U (585) 546-7430 U Fax (585) 546-7514 u http://www.ag.ny.gov

 
 

Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 58 of 132

<n

     

 

' es .
es U.S. Department of Justice
Civil Rights Division
JFF ‘mhire ceininal Section ee
eCnNSpVaANIG Ave,
DJ 144-21-0 Washington DC 20530

1071689
SEP 13 2019
Dear Sir/Madam:
Thank you for your correspondence. The Civil Rights Division relies on information
from community members to identify potential civil rights violations. The Federal Bureau of

Investigation and other law enforcement agencies conduct investigations for the Division.
Therefore, you may want to contact your local FBI office or visit www.FBI gov.

 

The Criminal Section is one of several Sections in the Civil Rights Division of the U.S.

The Criminal Section prosecutes criminal cases involving:

e Civil rights violations by persons acting under color of law, such as federal, state,
or other police officers or corrections officers;

e Hate crimes;

e Force or threats intended to interfere with religious activities because of their
religious nature;

e Force or threats intended to interfere with providing or obtaining reproductive
health services and

e Human trafficking in the form of coerced labor or commercial sex.

We cannot help you recover damages or seek any other personal relief. We also cannot
assist you in ongoing criminal cases, including wrongful convictions, appeals, or sentencing, For
more detailed information about the Criminal Section or the work we do, please visit our web
page: www.justice.gov/crt/about/erny/.

_ We will review your letter to decide whether it is necessary to contact you for additional
_infgtmation. We do not have the resources to follow-up on or reply to every letter. If your
‘Goncemn is not within this Section’s area of work, you may wish to consult the Civil Rights

Division web page to determine whether another Section of the Division may be able to address
your concerns: www.justice.gov/ert. Again, if you are writing to report a crime, please contact
the federal and/or state law enforcement agencies in your local area, such as the Federal Bureau
of Investigation or your local police department or sheriff's office.

Sincerely,
/s/

The Criminal Section

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 59 of 132

SEVENTH JUDICIAL DISTRICT PRINCIPAL COUNSEL

ROCHESTER : DANIEL A. DRAKE
PRINCIPAL COUNSEL
CHIEF COUNSEL
GREGORY J. HUETHER an Mets ANDREA E. TOMAINO
CHAIRPERSON State, of Nefe Bo rk

INVESTIGATOR

STEVEN V. MODICA KELLY A. PAGE

Atiorney Griczance Committers

September 24, 2018
CONFIDENTIAL

Michael D. Markham, M.D.
1010 Front Street, B101
Lahaina, HI 96701

Re: Complaint against Several Attorneys, Esa.
Dear Dr. Markham:

This will acknowledge receipt of your correspondence dated September 14, 2018, regarding
several attorneys.

Please be advised that our confidentiality rules require a separate complaint concerning each
individual attorney, rather than a joint complaint concerning several attorneys. Moreover, your
individual complaint letters must explain in detail the alleged improper conduct engaged in by
that particular attorney.

Also, please be advised that we do not have the authority to investigate matters conceming
judges.

However, if you feel you have a complaint concerning a judge you may wish to contact the State
Commission on Judicial Conduct at 277 Alexander Street, Room 710, Rochester, New York
14607.

Tam sorry we are unable to assist you, but the jurisdiction of the Attorney Grievance Committsce
is cxtremcly limited.

Based upon the foregoing, Staff Counsel has directed me to advise you that this file will be
closed pursuant to 22NYCRR 1240.7(d)(1).

Very truly yours,

GREGORY J. HUETHER
Chief Coynsel

  
       

elly A. Page
Investigator
KAP/clp

50 East Avenue, Suite 404 + Rochester, New York 14604-2206 + (585) 530-3180 +» Fax (585) 530-3191
www.nycourts.gov/courts/ad4/
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 60 of 132

SEVENTH JUDICIAL DISTRICT PRINCIPAL COUNSEL

ROCHESTER DANIEL A. DRAKE
CHIEF COUNSEL PRINCIPAL COUNSEL

GREGORY J. HUETHER ANDREA E. TOMAINO
CHAIRPERSON State of eka Pork

STEVEN V. MODICA INVESTIGATOR

Attorney Griezance Committees KELLY A. PAGE

September 28, 2018
CONFIDENTIAL
...._.. Michael D. Markham, M_D.

1010 Front Street, B101
Lahaina, HI 96761

Re: Complaint against Several Attorneys, Esq.
Dear Dr. Markham:

This will acknowledge receipt of your letter dated September 21, 2018. Staff Counsel has
reviewed your correspondence and has determined that no action is warranted.

Please refer to our prior letter sent to you dated September 24, 2018, advising that our
confidentiality rules require a separate complaint concerning each individual attorney. Your most
recent letter does not set forth a sufficient basis to initiate an investigation.

Based upon the foregoing, Staff Counsel has directed me to advise you that this file will be
closed pursuant to 22NYCRR 1240.7(d)(1).

Very truly yours,

GREGORY J. HUETHER
Chief Counsel

  

 

 

Kelly A. Page —
Investigator
KAP/kp

50 East Avenue, Suite 404 » Rochester, New York 14604-2206 + (585) 530-3180 * Fax (585) 530-3191
www.nycourts.gov/courts/ad4/
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 61 of 132

415 Dairy Road, STE E-334
Kahului, Hawaii 95732
October 25, 2016
NYS Commission on Judicial Conduct
400 Andrews Street, Suite 700

Rochester, NY 14604

Re: Markham V. Markham Index No. 2015/9826

Dear Commission on Judicial Conduct,

I feel it necessary to bring to your attention the gross Judicial corruption and repeated
violations of my own and my children’s civil rights due to overt gender discrimination in Judge
Fisher’s court. In addition, I believe Judge Fisher has colluded with the Plaintiff's attorney Mark
Bezinque and made his rulings based on his relationship with Mr. Bezinque and his ridiculous
misapplication of case law rather than any standards of fairness or justice.

Please find attached a copy of my most recent correspondence with Judge Fisher
regarding my dissatisfaction with the integrity of the proceedings over the past year in his court.
The following is just the highlights of the misapplication of Justice I have had to endure in Judge
Fisher’s Court.

In December of 2015 I was unlawfully evicted from my home via an ex-parte motion
giving exclusive use and occupancy of our marital home to the Plaintiff. The case law the Judge
used to justify his decision did not apply. There was never any history of domestic issues of any
kind nor did the Judge ever suggest that there was, making his use of an ex-parte motion
suspect. His decision was rather justified by him citing a false affidavit submitted by the
Plaintiff's attorney Mark Bezinque stating that I, the Defendant left the marital property
voluntarily and set up a residence elsewhere. When the Judge was notified that the Defendant
was evicted without clothing or even a toothbrush he arrogantly ignored the protest and refused
to give any additional consideration to the fact that his initial ruling was based solely on false
testimony. It should be noted that this not only left the Defendant, a disabled veteran homeless it
left him without notice with no access to his personal possessions or his beloved children.

Judge Fisher’s rulings regarding the imputing of financial resources reeks of gender bias
and has left the Defendant without the ability to meet even his most basic needs. The financial
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 62 of 132

obligations imputed by the Judge exceed by a considerable measure the income realized by the
disabled Defendant while the responsibility imputed to the able-bodied Plaintiff is minimal.
Funds have been overtly stolen out of the Defendant’s bank accounts by the Plaintiff's attorney
Mark Bezinque and the Judge has refused to take any action. Presently all of the Defendant’s
accounts are frozen by the Judge (in collusion with the Defendant’s attorney Mark Bezinque)
leaving the Defendant with no accommodation to take care of his most basic needs of himself, or
his children. This has most recently resulted in the family Excellus BC/BS health care plan being
cancelled for nonpayment leaving the Defendant’s dependant children without health care
coverage. Again the checks were written and mailed by the Defendant but were not paid by the
bank because ALL of the Defendant’s financial resources have been restricted by an order issued
by Judge Fisher.

The circumstances regarding the custody arrangement can be found in the attached
Defendant’s correspondence with the court. The Defendant would like to note however the
ridiculous amount of overt gender bias in the Judge’s rulings. The Judge has repeatedly showed
extreme favoritism to the Plaintiff and her attorney and done so without any justification. At one
point in May of 2016 when the Plaintiff refused to comply with the court ordered visitation the
Defendant’s asked that the Plaintiff be heid in contempt of court. At the court hearing for the
Plaintiff's contempt the Judge bewilderingly never even addressed the Plaintiff's contempt and
again showing an extreme amount of gender bias further restricted the Defendant from access to
his children. This left the Defendant with no visitation with one of his children and only a paltry
four hours per week with the other. Again the Judge showed an alarming amount of gender bias
in the ruling and gave no explanation for such an extreme Judgment. Presently the Defendant has
no access to his dependant children at all due to actions of Judge Fisher and his court.

After the Defendant fired his attorney Jonathan Trotto for incompetence and collusion
(see attached) Judge Fisher at the prompting of the Plaintiff's attorney Mark Bezinque issued an
arrest warrant for the Defendant for Contempt of Court. You will find the details of the contempt
charge in the attached but again I do not believe there was any legal basis for the incarceration
order and I believe it was purely punitive rather to attempt to force compliance with any order.
The Judge neither established defiance of any order or the ability of the Defendant to comply
before issuing the order again pointing to his overt collusion with the Plaintiff's attorney Mark
Bezinque.

Perhaps most damning of all of the Judges corruption is an order issued by the Judge on
August 22, 2016. At the urging of the Plaintiff's attorney with full knowledge that the Defendant
was now without representation Judge Fisher issued a order (#6) ‘precluding the Defendant from
offering any proof on any disputed issue of fact and resolving all factual issues in favor of the
Plaintiff’. For any sitting American Judge to write such an order that virtually ensures to deprive
a citizen of any fairness, justice or due process is profoundly disturbing on many levels. It
represents the unapologetic level arrogance and corruption the Defendant and his children have
been victimized by throughout these proceedings.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 63 of 132

The Defendant is a permanent resident of the State of Hawaii (as are the Plaintiff and
dependants), however he will make himself available to this Commission at any time for the
purpose of deposition or testimony. In addition the Defendant will make every effort to provide
supporting documents requested to support the factual basis of these allegations.

Thank you for your attention to this matter. Find enclosed attached supporting
documents.

Respectfully Yours,

  

Miétiael D. Markham, MD
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20

COMMISSION ON JUDICIAL CONDUCT

JOSEPH W, BELLUCK. cua
PAUL B. HARDING. vict cain
HON, ROLANDO T. ACOSTA
JOEL COHEN

JODIE CORNGOLD
RICHARD D. EMERY

HON. THOMAS A. KLONICK
HON. LESLIE G. LEACH
RICHARD A. STOLOFF
HON. DAVID A. WEINSTEIN
MEMBERS

JLAN M. SAVANYU. CLERK

Michael D, Markham, MD
415 Dairy Road

Suite E-334

Kahului. Hawaii 95732

Dear Dr. Markham:

 

NEW YORK STATE

400 ANDREWS STREET, SUITE 700
ROCHESTER, NEW YORK 14604

585-784-4141 385-232-7834
TELEPHONE FACSIMILE
www.cjc.ny. gov

CONFIDENTIAL

November 2, 2016

Re: File No. 2016/R-0308

Page 64 of 132

ROBERT H. TEMBECKIJIAN
ADMINISTRATOR & COUNSEL
JOHN J. POSTEL

DEPUTY ADMINISTRATOR

M. KATHLEEN MARTIN
DAVID M. DUGUAY

SENIOR ATTORNEYS
STEPHANIE A. FIX

STAFF ATTORNEY

This is to acknowledge receipt by the State Commission on Judicial
Conduct of your complaint dated October 25, 2016.

Your complaint will be presented to the Commission, which wiil decide
whether or not to inquire into it. We will contact you afier the Commission has

reviewed the matter.

For your information, we have enclosed some background material about
the Commission, its jurisdiction, and its limitations.

 

Very truly yours,

uu

Kathryn Trapani
Assistant Administrative Officer
Enclosure

 
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 65 of 132

 

NEW YORK STATE
COMMISSION ON JUDICIAL CONDUCT

JOSEPH W. BELLUCK, CHAIR ROBERT H. TEMBECKHIAN
PAUL B. HARDING, VICE CHAIR 61 BROADWAY, SUITE 1200 ADMINISTRATOR & COUNSEL
HON. ROLANDO T. ACOSTA NEW YORK. NEW YORK 10006
JOEL COHEN
JODIE CORNGOLD 646-386-4800 646-458-0037
RICHARD D. EMERY TELEPHONE FACSIMILE
HON. THOMAS A. KLONICK www.cic.ny.gov
HON. LESLIE G. LEACH
RICHARD A. STOLOFF
HON. DAVID A. WEINSTEIN CONFIDENTIAL

AKOSUA GARCIA YEBOAII
MEMBERS

January 4, 2017
JEAN M. SAVANYU, CLERK

Michael D. Markham, M.D.
415 Dairy Road
Suite E-334
Kahului, Hawaii 95732
Re: File No. 2016/R-0308
Dear Dr. Markham:

The State Commission on Judicial Conduct has reviewed your letter of
complaint dated October 25, 2016. The Commission has asked me to advise you that it
has dismissed the complaint.

Upon careful consideration, the Commission concluded that there was
insufficient indication of judicial misconduct to justify judicial discipline. The
Commission is not a court of law and does not have appellate authority to review the
merits of matters within a judge’s discretion, such as the rulings or decision in a
particular case. Judges by law have broad discretion in such matters, and the law
precludes the Commission from interfering in that discretion.

The Commission cannot provide legal advice or otherwise assist you with
respect to your case. Only an attorney can advise you as to your legal rights and the
remedies available in a court of law.

Very truly yours,

<a Scurvy

Jean M. Savanyu
JMS/ja
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 66 of 132

 

NEW YORK STATE
COMMISSION ON JUDICIAL CONDUCT
JOSEPH W. BELLUCK, cnair . ROBERT H. TEMBECKJIAN
PAUL B. HARDING, VICE CHAIR 400 ANDREWS STREET, SUITE 700 ADMINISTRATOR & COUNSEL.
JODIE CORNGOLD ROCHESTER, NEW YORK 14604 JOHN J. POSTEL
HON. JOHN A, FALK 585-784-4141 $85-232-7834 DEPUTY ADMINISTRATOR
TAA GRAYS 299-104- Sri 3e- 18.54 BE .
HON. LESLIE G. LEACH TELEPHONE = FACSIMILE M. SB WIDM Duca
HON. ANGELA M. MAZZARELLI Www.cjc.ny.gov SENIOR ATTORNEYS
MARVIN RAY RASKIN STEPHANIE A. FIX
RICHARD A. STOLOFF STAFF ATTORNEY
AKOSUA GARCIA YEBOAH
MEMBERS CONFIDENTIAL
JEAN M. SAVANYU, CLERK
August 30, 2018

Dr. Michael D. Markham
1010 Front Street, B101
Lahaina, Hawaii 96161
Re: File No. 2018/R-0276
Dear Mr. Markham:

This is to acknowledge receipt by the State Commission on Judicial
Conduct of your complaint dated August 22, 2018.

Your complaint will be presented to the Commission, which will decide
whether to inquire into it. We will contact you after the Commission has reviewed

the matter.

For your information, we have enclosed some background material about
the Commission, its jurisdiction, and its limitations.

Very truly yours,

 

¢ | vw )
Kathryn Trapani
Senior Administrative Assistant
Enclosure
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 67 of 132

Exhibit E

Richard A Doiiinger
Judgement of Divorce
Prepared by Pineau

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 68 of 132

wt

PRESENT: Hon. Richard A Dollinger, A.J.S.C.

Supreme Court

Ata Trial Term of the Supreme Court held in and for
The County of Monroe at the Hall of Justice. Rochester
New York on the 6" day of December 2018.

 

 

County of Monroe State of New York
Diane R Markham a ih fotos Sia oe ic New 1
XXX-XX-XXXX “Peaster | ave id Ruts oft Halle vf
j oath to ratio bi He CCUS GENS
wk/a Diane R Delong vigtg, hotedy cectily Wat tine Copy RS
54 Faraday Street «nes Competed by re, with the OG al %
Rochester, New York 14610, “bis 3 inte aiet ccpypiote Gogy Mnsreys ‘
Plaintiff Nausaun fA Pea, _.
ON Sa ones & MingeU, Ea. a
ve
‘
ge
v. Judgment of Absolute Divorce =
Index No.: 2015-9826 =>
IAS: Dollinger/J nN
C2
Michael D Markham
XXX-XX-XXXX
B101
1010 Front Street
Lahaina, Hawaii 96761
Defendant
NOTICE

PLEASE TAKE NOTICE THAT THE WILLFUL FAILURE OF THE CHILD
SUPPORT PAYOR TO OBEY THIS ORDER MAY, AFTER A COURT HEARING,
RESULT IN THE CHILD SUPPORT PAYOR’S COMMITTMENT TO JAIL FORA TERM
NOT TO EXCEED SEX MONTHS FOR CONTEMPT OF COURT

PLEASE TAKE FURTHER NOTICE THAT THE PARTIES HAVE A RIGHT TO SEEK
A MODIFICATION OF THE CHILD SUPPORT ORDER UPON A SHOWING OF:

A. A SUBSTANTIAL CHANGE IN CIRCUMSTANCES:
B. THAT THREE YEARS HAVE PASSED SINCE THE ORDER WAS ENTERED,

LAST MODIFIED OR ADJUSTED; OR
Cc. THERE HAS BEEN A CHANGE IN EITHER PARTY’S GROSS INCOME BY
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 69 of 132

15% OR MORE SINCE THE ORDER WAS ENTERED, LAST MODIFIED OR
ADJUSTED

PLEASE TAKE FURTHER NOTICE THAT:

(1) THIS ORDER OF CHILD SUPPORT SHALL BE ADJUSTED BY THE
APPLICATION OF A COST OF LIVING ADJUSTMENT AT THE DIRECTION
OF THE SUPPORT COLLECTION UNIT NO EARLIER THAN 24 MONTHS
AFTER THIS ORDER IS ISSUED, LAST MODIFIED OR LAST ADJUSTED,
UPON THE REQUEST OF ANY PARTY TO THE ORDER OR PURSUANT TO
PARAGRAPH TWO BELOW. UPON APPLICATION OF A COST OF LIVING
ADJUSTMENT AT THE DIRECTION OF THE SUPPORT COLLECTION UNIT,
AN ADJUSTED ORDER SHALL BE SENT TO THE PARTIES WHO, IF THEY
OBJECT TO THE COST OF LIVING ADJUSTMENT, SHALL HAVE 35 DAYS
FROM THE DATE OF MAILING TO SUBMIT A WRITTEN OBJECTION TO
THE COURT INDICATED ON SUCH ADJUSTED ORDER. UPON RECEIPT OF
SUCH WRITTEN OBJECTION, THE COURT SHALL SCHEDULE A HEARING
AT WHICH THE PARTIES MAY BE PRESENT TO OFFER EVIDENCE WHICH
THE COURT WILL CONSIDER IN ADJUSTING THE CHILD SUPPORT ORDER
IN ACCORDANCE WITH THE CHILD SUPPORT STANDARDS ACT.

(2) A RECIPIENT OF FAMILY ASSISTANCE SHALL HAVE THE CHILD
SUPPORT ORDER REVIEWED AND ADJUSTED AT THE DIRECTION OF THE
SUPPORT COLLECTION UNIT NO EARLIER THAN 24 MONTHS AFTER
SUCH ORDER IS ISSUED, LAST MODIFIED OR LAST ADJUSTED WITHOUT
FURTHER APPLICATION BY EITHER PARTY. ALL PARTIES WILLRECEIVE
A COPY OF THE ADJUSTED ORDER.

(3) WHERE ANY PARTY FAILS TO PROVIDE AND UPDATE, UPON ANY
CHANGE THE SUPPORT COLLECTION UNIT WITH A CURRENT ADDRESS
AS REQUIRED BY SECTION 240-B OF THE DOMESTIC RELATIONS LAW,
TO WHICH AN ADJUSTED ORDER CAN BE SENT, THE SUPPORT
OBLIGATION AMOUNT CONTAINED THEREIN SHALL BECOME DUE AND
OWING ON THE DATE THE FIRST PAYMENT IS DUE UNDER THE TERMS
OF THE ORDER OF SUPPORT WHICH WAS REVIEWED AND THE
ADJUSTMENT OCCURRING ON OR AFTER THE EFFECTIVE DATE OF THE
ADJUSTED ORDER, REGARDLESS OF WHETHER OR NOT THE PARTY HAS
RECEIVED A COPY OF THE ADJUSTED ORDER.

(4) | NOTHING HEREIN SHALL BE DEEMED IN ANY WAY TO LIMIT, RESTRICT
OR IMPAIR THE RIGHTS OF ANY PARTY TO MOVE FOR MODIFICATION
OF CHILD SUPPORT AS OTHERWISE PROVIDED IN THE LAW.

The above action having been commenced on the 1* day of September 2015 by the filing
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 70 of 132

ofa Summons with Notice and Verified Complaint with the Office of the Monroe County Clerk, said
Summons with Notice bearing the caption “Action for a Divorce” in the required size bold print and
bearing the index number on the face thereof, and the complaint having been verified by plaintiff on
the 31“ day of August 2015; defendant having been served pursuant to §308(1) of the Civil Practice
Law and Rules on the 10" day of September 2015 as is evidenced by the Affidavit of Service of
Marie F Wilcox as sworn to by her on the 14" day of September 2015 and as filed with the Office
of the Monroe County Clerk on the 21* day of September 2015, Defendant having failed to interpose
an Answer, and

The parties’ children having initially been represented by Lisa B Morris, Esq., and
subsequently by Edward W Riley, Esq.

Plaintiff initially having appeared by Mark Chauvin Bezinque, Esq., then substituted by Fero
& Ingersoll, Esq., LLP, Timothy E. Ingersoll, Esq., of counsel, and then by Maureen A Pineau, Esq.,

Defendant having initially appeared by Jonathan C Trotto, Esq., then Davidson Fink LLP,
Gregory Mott, Esq., of counsel, and, Sharon K Sayers, Esq., and then pro se,

A Request For Judicial Intervention having been filed with the Office of the Monroe County

Clerk on the 29" day of September 2015, and initially assigned to the Hon. Kenneth R Fisher, J.S.C.,

omeuiame
then reassigned sponedustieokieheutsesetinensens to the Hon. Elma A Bellini, J.S.C., emceapenshen

AND THEN ASSIGNED TO
epacenee, fio the Hon. Richard A Dollinger, A.J.S.C.,
A Note of Issue having been filed with the Office of the Monroe County Clerk on the 10"
day of November 2016,

The Court having received written sworn testimony from plaintiff on the issue of grounds,

said Testimonial Affidavit having been submitted to the Court on November 14", 2016,
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 71 of 132

The Hon. Kenneth R Fisher, J.S.C., having rendered a written decision and order dated the
20" day of December 2016 and a Judgment of Divorce dated the 18" day of January 2017 and as
filed with the Office of the Monroe County Clerk on the 20" day of January 2017, and, on the 20"
day of March 2017 having signed an Amended Judgment of Divorce as filed with the Office of the
Monroe County Clerk on the 29" day of March 2017,

Defendant having moved by way of Order to Show Cause dated August 14, 2017 as signed
by the Hon. Elma A Bellini, J.S.C., to amongst other things, vacate the Judgement of Divorce and
Amended Judgment of Divorce, and, the Hon. Elma A Bellini, J.S.C., having heard oral argument
on said application and having rendered a decision in open court on September 14", 2017 vacating
the Judgment of Divorce and Amended Judgment of Divorce as signed by the Hon. Kenneth R
Fisher, J.S.C., Se

The matter having come on to be heard before the undersigned on the 6" day of December
2018 for trial, plaintiff present in person and by counsel, Maureen A Pineau, Esq., defendant present,
pro se, and the parties’ children by Edward W Riley, Esq.

The parties having reached a stipulation in open court resolving all issues between them,
and,

Plaintiff and defendant having each executed an acknowledged an Affidavit of Appearance
and Adoption of Oral Stipulation, executed with the same degree of formality as that required of a
deed to be recorded regarding custody dated December 6", 2018, and, a second separate Affidavit
of Appearance and Adoption of Oral Stipulation, executed with the same degree of formality as that

required of a deed to be recorded, also dated the 6" day of December 2018, the originals of which

 

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 72 of 132

both being filed simultaneously with this Judgment with the Office of the Monroe County Clerk,

The original transcript of said oral stipulation of December 6", 2018 having been filed with
the Office of the Monroc County Clerk on the 22™ day of January 2019,

The Court having searched the statewide registry of orders of protection, the sex offender
registry and the Family Court’s warrant and child protective records, and having notified the
attorneys for the parties and for the child, and having considered the same in approving the custody
provisions of the within order,

Now Therefore, on application of Maureen A Pineau, Esq., counsel for the plaintiff, it is

Ordered, plaintiff is granted a Judgment of Absolute Divorce from defendant pursuant to
§170(7) of the Domestic Relations Law; and it is further

Ordered, plaintiff shall have sole custody and primary residency of the parties’ two
unemancipated children, Rory Markham [DOB 12/16/2004 ssn XXX-XX-XXXX] and Rowan Markham
[DOB 05/21/2002 SSN XXX-XX-XXXX); and it is further

Ordered, that Dr Dennis Boike shall be the reunification therapist for defendant and the
parties’ children, and that defendant shall execute HIPAA releases so that defendant’s providers Dr.
Asimus, Joan Maloney, Jeffrey Chester, Westfall Associates and Talbot may release all of their
records and notes to Dr. Dennis Boike so he can understand the issues and so that Dr Dennis Boike
may speak with all of the named individuals and agencies and anyone in the agencies who treated
defendant so that Dr. Dennis Boike can understand the background upon which this family comes
to him; and it is further

Ordered, that defendant shall permit Dr. Boike and all of defendant’s treatment providers to

speak with the therapists for Rory and Rowan; and itis further oepeRED THAT PLHINTI FF
WILL sige ALSO PARTICIPATE AS DR. BOIkE REQUESTS oF HER (Ga BS cine MHntZ

or STIPULATION Te Anisceipt); AND IT 5 IS FURTHER
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 73 of 132

Ordered, that Dr Boike shall consult with the therapists for Rory and Rowan and determine
with the therapists for Rory and Rowan, when Rory and Rowan are emotionally capable to sit down
and meet with defendant and Dr. Dennis Boike; and it is further

Ordered, plaintiff and defendant shall follow the recommendations of Dr Dennis Boike; and
it is further

Ordered, defendant has the right to communicate with the parties’ children by any means
available, by way of example and not limitation, email, telephone, text, facetime, mail, and he may
send them gifts; and it is further

Ordered, there shall be no communication by plaintiff or defendant with the parties’ children
regarding the economic problems encountered during the divorce process or any problem that was
encountered during the divorce process; and it is further

Ordered, upon successful completion of the therapeutic process with Dr. Dennis Boike, and
Dr Boike reports to the parties that the process has been successful, defendant can apply to the Court
for modification of the custody provisions of the oral stipulation and of this Judgment without
having to establish any other change in circumstance to warrant a hearing; and it is further

Ordered, should the parties’ children express a desire to visit with defendant, that desire
would constitute a change in circumstance sufficient to warrant a hearing; and it is further

Ordered, should the children express during a therapy session that they would like to engage
in an activity with defendant outside of therapy, such activity shall be permitted; and it is further

Ordered, that neither party shall engage in any conduct, nor permit a third party to engage in
conduct, be it extended family or others, to engage in any conduct that places at risk the

psychological, emotional or physical well-being of the children, and such prohibited conduct shall

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 74 of 132

pursuant to the prior Judgments of Divorce and interim orders shall remain the property of plaintiff
and defendant waives any and all right, title or interest he may have had at the time of transfer and
at that the time of the oral stipulation; and it is further

Ordered, defendant shall pay to plaintiff the sum of $160,000.00 paid over a period of ten
(10) years at the rate of $1333.33 per month and said sum shall be paid by direct assignment of that
portion of each disability payment made to defendant. This sum represents spousal maintenance and
the same is not subject to any contingency including but not limited to the death of either party, the

remarriage of plaintiff, or the cohabitation of plaintiff with any individual. Paesseussinetstenesce

———— To the extent there is a death benefit
payable, plaintiff shall share in any death benefit paid in proportion to the sums received for spousal
maintenance and child support to the whole; and it is further
Ordered, Berkshire Life Insurance Company of America located at 700 South Street,
Pittsfield, MA 01201, as a wholly owned stock subsidiary of and administrator for The Guardian Life
Insurance Company of America, New York, NY, commencing January 1, 2019, from Policy B
BZ0296160 and B BZ9104220 in the name of Michael D Markham, shall pay over to plaintiff at
the address indicated on this Judgment, or any other subsequent address, the sum of $1,333.33 per
month for a period of ten (10) years as assigned by defendant from each and every monthly payment
made to defendant; and it is further
Ordered, defendant assigns all his right, title and interest in Valley Isle Assets LLC to

plaintiff o and it is further

   

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 75 of 132

  

2017, ANTIC BOTH

2

children are emancipated, defendant shall pay the sum of $21,000.00 per year or $1,750.00 per
month. There will be no reduction in basic support when one of the children emancipates in lieu of
arrears in basic child support accrued prior to December 6, 2018. The only basis for a future
modification of child support is if the disability payments are revoked or rescinded; and it is further
Ordered, in the event the parties’ children no longer qualify for Medicaid, then the parties
shall divide the cost of a uninsured health care insurance for the unemancipated children of the
marriage, 25% to plaintiff and 75%! to defendant; and it is further
MEDICALLY NECESSARY, NON-ELECTIVE
Ordered, plaintiff and defendant shall share in all uninsureq{health care expense for the
parties’ two unemancipated children, 25% to plaintiff and 75%? to defendant; and it is further
Ordered, that plaintiff and defendant shall split the cost of college courses and related
expenses [books etc] that their children take as high school students, 28% to plaintiff and Ey, to
defendant. Plaintiff shall provide receipts to defendant by email and defendant must reimburse
plaintiff within thirty (30) days‘; and it is further
Ordered, to the extent the tax laws of the United States and the State of New York entitle a

parent to claim a child as an exemption for income tax purposes, plaintiff shall be able to claim all

 

‘Page 144 of the transcript at line 24
*Page 144 of the transcript at line 24
Page 144 lines 24 and 25 over to the top of page 145, AND pRGE 139, LINES S-ID, KM

I

‘Page 145 lines 1 and 2

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 76 of 132

three (3) children as exemptions; and it is further
Ordered, the Monroe County Support Enforcement Unit shall continue to collect the child

; and it is further

 

Nbc

Ordered, that the Oral Stipulation entered into by the parties in Open Court on December
6", 2018 as evidenced by the Adoption of Oral Stipulation executed and acknowledged by the
parties on the 6" day of December 2018, shall be incorporated but not merged in the Judgment of
Divorce and shall survive the same and be as if each and every term, covenant and condition were
set out in full and separate decretal paragraphs, and the parties be and hereby are ordered to obey
each and every term, covenant and condition of said oral stipulation as are lawful and capable of
specific performance at all times and places; and the Court retains jurisdiction of the matter
concurrently with Family Court for the purpose of specifically enforcing such of the provisions as
are capable of specific performance to the extent permitted by law; and it is further

Ordered, that any applications brought in Supreme Court shall retain to enforce the provisions
of Said Oral Stipulations to enforce or modify the provisions of this judgment shall be brought in
a County wherein one of the parties resides: provided that if there are minor children of the marriage,
such applications shall be brought in a county wherein one of the parties or the child or children
reside, except that in the discretion of the judge, for good cause. Good cause applications shall be
made by motion or order to show cause. Where the address of either party and any child or children
is unknown and not a matter of public record, or is subject to an existing confidentiality order
pursuant to DRL §254 or FCA §154-b, such applications may be brought in the county where the
judgment was entered; and it is further

Ordered, that either party may resume the use of any premarriage or former surname.

10
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 77 of 132

Plaintiff's remaut ee DeLong. MV I
Aajsl a) / ‘
Dated: Maxtis——-36 72019 \

Rochester, New York fe Rhard A Hollinger, A.IS.C.

1]
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 78 of 132

bit F

enh

zi
xn

Greg Mott Lett
Confession of Bezinque
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 “Page 79 of 132

: Davidson | Fink Gregory J. Mott

Attorneys at Law Partner

July 27, 2018

Via Hand Delivery
Sharon Kelly Sayers, Esq.

30 West Broad Street, Suite 506
Rochester, NY 14614

Re: Markham vs. Markham
Index No. 2015/9826

Dear Sharon:

Per our attorneys’ conference held in my office on Tuesday, July 24, 2018, you
will send Michael Markham your Retainer Agreement and you will become the
counsel in this case. Since this case is nearly 3 years old, | will remain as
second chair to assist you as this case moves forward.

Michael Markham’s address is: 1010 Front Street, B101, Lahaina, HI 9676.

His telephone number is: (585) 355-7896.

His email address, which is his preferred way of communicating, is:
MichaelMarkhamMD@gmail.com.

Enclosed please find:

1.

Order to Vacate with Exhibits annexed. Order dated October 31, 2017
and granted at Special Term by Judge Dollinger September 14, 2017.

Maureen Pineau’s July 2, 2018 cover letter with encloses listed, non-party
out of court Subpoena Duces Tecums. | sent Maureen an email asking
her to send me copies of whatever she receives in response to these
Subpoenas which, of course, | will share with you.

| will send you Ed Riley’s AFC Report as soon as | receive a copy from
Ed. in the meanwhile, | emailed you, July 26, 2018, Ed Riley's Answering
Affirmation of Attorney for the Child affirmed opposition in response to
Diane Markham’s Order to Show Cause, dated November 6, 2017,
seeking to have Michael Markham held in contempt and Michael
Markham’s Notice of Motion, dated November 13, 2017, requesting
visitation and communication rights with his two youngest child. | thought
you ought to take a look at this to get an idea where Ed is coming from.

 

28 East Main Street, Suite 1700 | Rochester, New York 14614 | 585-756-5926 | davidsonfink.com

gmott@davidsonfink.com | fax 585-758-5064

 

AEOR —a

rerwraee

 

 

 
10.

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 80 of 132

Email from Michael Markham to me, dated September 18, 2017, giving a
background and listing of experts that have treated Michael Markham
during the last 3 years.

Judge Fisher's Decision and Order, dated March 2, 2016 and filed March
7, 2016. Please note, bottom of page 3, initially Judge Fisher did grant
Michael Markham visitation, which he subsequently revoked in a later
Order.

Michael Markham’s Statement of Net Worth as of October 19, 2015. Date
of commencement September 1, 2015.

Judge Dollinger’s Amended Temporary Order granted December 1, 2017,
dated January 2, 2018 and filed January 5, 2018. This includes the
appointment of Dr. Coron as psychological evaluator, temporary custody,
temporary maintenance, temporary child support, etc.

Michael Markham’s October 30, 2017 email to me re 529 Plans and
documents attached with respect to those plans and the monies
withdrawn. Also email to me from Tim Ingersoll, Esq. to me, dated
October 30, 2017, with respect to the SEP IRA liquidation and the 529
Plans. These are two issues in dispute.

Emailed you, July 26, 2018, a copy of David Coran's March 19, 2018
email to all attorneys and Justice Dollinger attached to his massive
psychological valuation of Michael Markham annexed with information
from “collateral/third party date received by him” which was also attached.

Judge Fisher's Decision and Order, signed December 20, 2016, granting:

a) Sole custody to Plaintiff/Wife (this is without a hearing) finding that
Michael Markham, Defendant, has “effectively abandoned his
family...” Note on page 3, Fisher says he held a Lincoln Hearing.
He refers to “Mother's testimony, but there is no transcript in
existence and no reference to a default hearing or notice of default
hearing. In talking to Mark Bezinque, Esq. he admitted that there
was no hearing. When Fisher refers to “Mother's testimony’, no
idea what he is talking about. This is where Fisher terminates all
contact with the children for our client but then says, on page 5,
“Defendant is free to, in the future, petition the Court for resumption
of visitation without conditions”, whatever that means, which we did
and were denied. Also note that Michael Markham has repeatedly
raised the issue of whether or not New York had jurisdiction over
the issue of custody in as much as the parties sold their house in
New York and bought the house in Hawaii. That fact is not in

ETC y

TE POI

wy

 

UOT TOT

ws

ST OTe

 

Lo RRNA Me ame Re ope
11,

12.

13.

14,

15.

16.

17.

18.
19.

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 81 of 132

dispute. In fact, the 6 months prior to the commencement date,
September 1, 2015, all 3 children and the parties were residents of
the State of Hawaii. | do not know if Michael wants to raise a
jurisdictional issue again, but he may. “Interesting reading” is my
comment on Judge Fisher's Decision and Order. Apparently he is
not familiar with the phrase Judgment of Divorce.

Condensed version of Michael Markham's deposition testimony,
December 14, 2017 by Alliance Court Reporting.

Condensed version of Diane Markham’s deposition testimony, December
14, 2017 by Alliance Court Reporiing.

Copy of Judge Fisher's January 18, 2017 Judgment of Divorce followed by
copy of Judge Fisher’s Amended Judgment of Divorce, dated March 20,
2017. These were prepared and submitted by Mark Bezinaue, Esq.,
attorney for Diane Markham, which were subsequently vacated.

Packet of information regarding the Hawaii property.

Packet of information regarding Michael Markham’s SEP IRA and Bank of
Hawaii funds that were seized, bank statements included. | never did
receive anything from Michael Markham’s Hawaiian attorney, Mr.
Adelman.

Copies of last 2 proposal letters, mine of March 23, 2018 and Tim
Ingersoll’s responsive letter, dated April 12, 2018.

Michael Markham’s July 6, 2018 email to me after | sent him Judge
Dollinger's summation of what the Judge thinks the settlement proposal
terms should be (see Richard Dollinger’s attached Tuesday, June 19,
2018 “a short note to counsel’).

May 24, 2017 Order.

August 25, 2016 Order.

Let me know if there is anything else you need.

As soon as | get a copy of Ed's AFC Report, | will send it on to you.

Tay Se HATES

Tee eevee ne

vat ae rates,

TENG ele eae

res

ee

SINT ITS

Me UT rT Hrovy

 

 

Ste gee pee Cpe es creer > mere

ere
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 82 of 132

Thank you for accepting position of the lead counsel in this case. | will notify the
Court as soon as your Retainer Agreement is signed and your retainer fee is
paid.

a

Very truly yours,

“pe J. Mott

GJMi/taa
Enciosures
cc: Michael D. Markham (without enclosures)

 

 

A
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 83 of 132

b

Exhibit G

Lisa Morris
Closing Argument for
the Children

 
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 84 of 132

 

SUPREME COURT
STATE OF NEW YORK COUNTY OF NEW YORK
DIANE MARKHAM,

Plaintiff,

| CLOSING ARGUMENT OF

Vs. ATTORNEY FOR THE
CHILDREN
MICHAEL MARKHAM, Index No.
2015/9826

Defendant.

 

The Plaintiff Diane Markham and Defendant Michael
Markham have three children, Aidan Markham born on June 12,
1997, Rowan Markham, born on May 21, 2002 and Rory
Markham, born on December 16, 2004. Aidan Markham, who
is emancipated, is a sophomore at RIT and lives primarily with
his Mother Diane Markham when he is not attending school.

The Plaintiff, Diane Markham filed a complaint requesting
joint custody of the unemancipated children, Rowan and Rory.
During the pendency of the action, Rowan and Rory became
uncomfortable with their Father’s conduct while he was residing
in the marital residence with the family. At that time, I argued
that the children’s mental health was being negatively impacted
and the Court issued an Order dated January 22, 2016 awarding
exclusive possession of the marital residence to the Mother. The
parties agreed that the Father would have periods of residency
with the children on Wednesdays and Saturdays.

During February, March, and April 2016, Rowan and Rory
contacted me about continuing problems with their Father
during visitation. On April 22, 2016, I filed an Order to Show
Cause on behalf of the children requesting that the Father’s
periods of visitation be reduced. The affidavit in support of the |

Order to Show Cause included the children’s concerns that their
(

 

Tore ae TET RSEOUTDD OTR Pe Repro riare g
 

FathePwas Sag jana Teg teal) Uisparded nem Mabie © 192
Mother’s attorney, asd the children’s counselor. Phe Court
issued an Order terminating Father’s visitation with Rowan and
reducing Rory’s visitation to Saturday for a four hour period.

As part of his responsive papers to the Order to Show
Cause dated April 22, 2016, Father requested a forensic
custodial evaluation of the parties and the children. The Father
requested that Dr. David Coron, Ph.D conduct the evaluation
and Mother agreed to the request. On May 20, 2016, the Court
signed an Order directing that the custodial evaluation be
completed by July 25, 2016. Despite the fact that Father
requested the evaluation, he failed to retain Dr. Coron or
schedule any appointments with Dr. Coron so the custodial
evaluation did not go forward.

In July of 2016, Father cancelled two Saturday visits with
Rory. Subsequently, Father texted Rory to inform her that he
had moved to Hawaii and that he would send her a plane ticket
to come to Hawaii any time that she wanted to visit.

The case was set for trial on November 14, 2016. The
Father did not appear for the trial and the matter proceeded by
default. At the trial, Mother testified and requested sole custody
of the children. The attorney for the Plaintiff requested that the
pleadings be conformed to reflect the Plaintiff's request for sole
custody of the children.

At the time of the trial, Mother was residing in Rochester,
New York with the children and Father was residing in Hawaii.

The Mother testified that the Father moved to Hawaii in
approximately July of 2016 and that the Father has not returned
to Rochester, New York since that time. Mother testified that
Rowan had no contact with his Father including telephone or
electronic contact. The Mother testified that Father sent text
messages to Rory periodically but to her knowledge Rory did
not respond to the text messages.

Mother testified that she was the parent who was
exclusively responsible for caring for the children. Mother
testified that she homeschooled the children, took the children to
all of their medical appointments, transported the children for al!

 
of tHe eR EAC APPR TEP aCwtes! bind POVaed For eA Sete?
other daily needs oi the children. Mother testificd that Father
worked long hours and was not engaged with the children when
he was home.

Mother testified that when the parties resided together
Father argued with her in the presence of the children causing
strife in the home and causing the children to be anxious and
upset. Mother testified that she was unable to discuss decisions
regarding the children with Father because he was continually
combative and he refused to engage in civil discussions. Mother
testified that Father has had no contact with her since he moved
to Hawaii in July of 2016 nor has he inquired in any way about
the status or needs of the children. Mother testified that she has
not received any financial support for the children since mid- |
September and that Father took the child Aidan’s 529 College
Savings Account and did not pay the Fall 2016 tuition bill.

The children specifically requested to meet with the Court
so that they could share their opinions with the Court. On
November 15, 2016, the Court conducted a Lincoln Hearing
wherein each child appeared individually in camera with the
Court.

As Attorney for the Children, if a child is capable of
knowing, voluntary considered judgment, my ethical obligation
is to represent the child’s expressed wishes unless | believe that
there is a “substantial risk of imminent serious harm to the
children”. The children in this case have expressed their wishes
to me and directly to the Court during the in camera interview. I
do not believe that there is any substantial risk of imminent
harm to the children.

On behalf of Rowan and Rory Markham, I am requesting
their Mother be awarded sole custody of the children and that
their Father have no contact with the children until further Order
of this Court.

 

Respectfully Submitted,

 
Case 6:19-cv-06930-FPG Document 17 File pl POR2Q AR AGS. 87 of 132

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 88 of 132

Exhibit H

Sharon Kelly Sayers
Threatening Letter to the
Plaintiff
7 Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 89 of 132

 

 

 

Sharon Kelly Sayers

ATTORNEY AT LAW
30 WEST BROAD STREET
SUITE 506
ROCHESTER, NEW YORK L4614
(585) 454-2320
FAX (585) 454-1512
(Fax nor to be used for service)

September 20, 2018

Dr. Michael Markham
1010 Front Street

Bidg, 101

LaHaina, Hawaii 96761

Re: Markham v. Markham
Index No. 2015/9826

Dear Michael:

While ] have not yet received a copy of the letter dated September 1" that you wrote to
Judge Dollinger, Greg Mott familiarized me with it, and now Judge Dollinger has
emailed it to rhe. I am enclosing a copy of Judge Dollinger’s email for your review.

Apparently you believe that you can develop a more effective Strategy for seeing your
children than can J. In order to free you to carry forward with that strategy, Iam
terminating any further representation of you.

1 am enclosing a Discharge of Attomey form for your signature. Once you have executed
and returned the form, I shall request that Judge Doltinger grant you the 30 days allowed
under law for you to find new counsel. If you fail to execute the Discharge of Attorney
form, I shall move forward with a Motion requesting permission from the Court for
withdrawal. That option requires that I set forth the rationale for miy request, which I can
assure you will necessarily not put you in a sympathetic light.

 

Sincerely,
ike \)
PPA_ATRE. a
SHARON KELLY SAYERS

SKSfic

Enclosure

 

 
Case 6:19-cv-06930-FPG Documen t17 Filed 03/09/20 Page 90 of 132

Exhibit !

Edward Riley
Conflict
Case 6:19-cv-06930-FPG Document 17 Filed 03/09/20 Page 91 of 132

we Dore sean Re Re ee emt TREY OT YET OT eee 0 TI en ee EE beter Earn eg ee ee
QUITE AE PERS Oe TE RE OS ee en ee

Michael D Markham, MD

1010 Front Street B101
Lahaina, Hawaii 96761
(585) 355 7896
arts CUSMaAL?:
Re: Markham V Markham index #2615/09826

21 September 2018

Edward W Riley, Esq

25 Market Street
Brockport, NY 14420

Mr Riley:

1am writing to officially demand the return of the retainer money you were paid to represent my
children in acting as the Court appointed AFC in our matrimonial litigation and again demand
that you recuse yourself from any further participation in this case.

Mr Riley | allege that you wilifully misrepresented yourself to my children as a Court appointed
‘AFC’ when you knew that you were not qualified to represent their interests based on your
undisclosed personal conflicts resulting from a nearly lifelong personal relationship with the
children’s grandfather David Markham. Section 7.2 (b) Function of the attorney for the child
states that ‘The attorney for the child Is subject to all the ethical requirements applicable to all
lawyers including conflicts of interest’. Likewise, according to rule 1.7 (3) on Client-Lawyer
Relationships / Conflict of Interests states ‘A conflict of interest may exist before representation
Is undertaken, in which event the representation must be declined unless the lawyer obtains
informed consent to represent the child’. An overwhelming conflict clearly exists and no
consent was ever obtained from either the children, or myself their parent. As a result of you
being appointed (in an obviously corrupted process) my children have been materially harmed
by your representation due to your willful and deceitful failure to disclose your highly conflicting
lifelong relationship with their grandfather David Markham. As as result of this non-disclosure
and willful misrepresentation, my children have without good reason been deprived of any
meaningful access to their loving father for nearly a year now.

At the time of your appointment | felt it very suspicious and knew that you hadi significant ties to
the Village of Brockport and Town of Sweden (where | grew up) but] was unaware of the highly
personal lifelong relationship that you had with David Markham, the grandfather of my children,
Rowan and Rory Markham. | now know Mr Riley, from discussions with my siblings that you are
the childhood friend of the children's grandfather David Markham, and remain very close friends
with him to this day. | also know from speaking with your other childhood friend in common,
Fred Webster that not only are you longtime personal friends but you have professional offices
within sight distance of one another on Market Street In Brockport and are often seen around
Brockport attending men's groups and sharing meals together,

At first glance this lifelong friendship may appear trivial and insignificant (as I'm certain you will
allege) until it’s revealed that David Markham remains close with the Plaintiff Diane Markham
and is estranged from both his son - Defendant and his disabled ex-wife Angela whom the
Defendant is very close with. Out of bitterness and spite David Markham will and would do
anything to keep his ex-wife Angela from seeing her grandchildren and his estranged son from
seeing his children... including enlisting the help of you Mr Riley....his good friend and old
childhood buddy. To be very clear Mr Riley, 1] know as fact, from speaking with my siblings, that
you and David Markham (your lifelong friend) schemed to be appointed AFC for my chilclren in
what has turned out to be a very successful attempt to deprive Angela Markham of any access
to her grandchitdren and deny my children any access to thelr loving father.

The highly curious and suspicious circumstances surrounding your assignment to this case

have yet to be fully discovered and | have asked Cynthia Snocigrass for a detailed accounting of
exactly how you came to be assigned. I'm confident that in time, this corruption too will come to

light and | am certain we will discover that your appointment to this case was not by coincidence

Petree
¢
7
<

LSA)

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 92 of 132

muy cme Ae gies rene Se SOPOT TN DT vee av erat Ore Se Sh LOOT 2 OTL EUS STOR OF ee org new ye ane,
STERN So + ft < SPE SE AE. WR R Sa Bae PO a Se ES

ode aE cee tk x
alone, The chances of your assignment being random (the purported system of assignment) is
mathematically extremely unlikely and defies any reasonable measure of judgement. What Is
known is that as a result of your corrupted representation, my children have had no meaningful
contact with their father whom I'm certain they miss terribly. . Contrary to New York State Law,
you have done everything to deprive my children of any relationship with their father. As you
well know, the law states that all parents have a right to have a relationship with their children
and the Monroe County Court mission statement says that all children deserve the love and
support of two parents whenever possible..Yet you Mr Riley acting solely in the interests of your
friend David Markham and not the interests of my children, have done everything in your power
to prevent us from realizing those clearly articulated sentiments of the Court inclucling Insisting
that my children never ‘engage’ in any capacity with the Court to conveniently attempt to hide
your corruption. t shoulcl note for the record that David Markham Is a Clinical Social Worker with
almost 50 years of experience in Monroe County and is very knowledgeable and savvy at
manipulating the Court for his own motives in family matters.

For the record, | also know that you are aware Mr Riley, that your colleague Lisa Morris the
former AFC and Jucige Fisher, the former Judge on this case faked the existence of the
children's Lincoln Hearings and Default Trial and there is no record of them ever being done in
spite of fabricated testimony from them to the contrary. No one has ever been able to produce
them or even show evidence that they took place for discovery to the Defendant's attorneys.
Further, Mark Bezinque, the former Attomey for Plaintiff has admitted to Mr Mott (Attorney for
Defendant) that the Lincoln Hearings and Defauit Trial never happened... yet in your
conspicuous and transparent corruption you fail to bring this to the attention of the Dollinger
Court....conveniently leaving you as the sole arbiter and reporter to the Court of my children’s
wishes and best interests? | don’t think so Mr Riley. Your overtly corrupted representation of my
children will not stand. ! will do everything LEGALLY in my power to see that you are removed
and my children receive the unblased representation that they are legally entitied to. Your fraud
upon this court vitiates everything before it and for want of a small modicum of oversight and
justice, any further litigation in this case is now mute and inadmissible (U.S. V Throckmorton). .

Your willful actions construe overt unethical misconduct and breach the rules of professional
conduct ior all New York State Licensed attorneys (22 NYCRR 1240 and 1020). Based on this
irrefutable evidence regarding these now exposed conflicts and your conspicuous willful
misrepresentation of my children, | have referred this matter to the Supreme Court of the State
of New York Appellate Division Fourth Judicial Department, Seventh Judicial District, Attorney
Grievance Committee for correction and disciplinary actlon. Your should be hearing from them
shortly.

To prevent any further harm from your unlawful actions | demand that you immediately recuse
yourself and return all retained monies that were obtained through your deliberate fraud
perpetrated on this Court. If you arrogantly choose not to voluntarily recuse yourself as
requested, | will file a Motion to Disqualify in the New York State Supreme Court to have you
forcefully removed from this case. If that motion is unsuccessful in the Supreme Court, | wil!
continue my tireless campaign to expose your extrinsic fraud and use your willful
misrepreseniation as the basis for an appeal in the Appellate Court that will follow.

This injustice to my children by way of your unethical corruption will not stand Mr Riley. Less |
again be falsely accused by this Court of abandoning my children, | will use all of the resources
at my disposal to see that you are held accountable and my children are finally reunited with
their loving father.

Without Justice, there ig no Democracy.

 

oT o
fAlchael’Markham, MD

cc: Greg Mott, Esq., Sharon Sayers, Esq., Joel Edelman, Esq,,{Hawali), Maureen Pineau, Esq., Diane
Markham (Plaintiff), Hon. Richard A. Dollinger, NYS Commission on Judicial Conduct

 
Case 6:19-cv-06930-FPG Documen t17 Filed 03/09/20 Page 93 of 132

Exhibit J

Deposition
Of
Diane R DeLong
‘9
“7

‘Oncent2er 14, 2017 - Diane R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 94 of 132

Page 1 to 4 of 81

 

 

 

 

 

 

 

3
: 1 STIPULATIONS
: 2 THURSDAY, DECEMBER 14, 2017;
: SUPREME COURT OF THE STATE OF NEW YORK 3 (Proceedings in the above-titled matter
gw ww eee eel Founty of Montes ae 4 commencing at 12:20 p.m.)
DIANE R. MARKHAM, 5 «x
Plaintiés,
: v. Index No. 2015/9826 6 IT IS HEREBY STIPULATED, by and among the
7 MICHAEL D. MARKHAH, 7 attorneys for the respective parties hereto, that:
a 8 All rights provided by the CPLR and Part
; § 221 of the Uniform Rules for the Conduct of
: eae ee an ee 10 Depositions, Including the right that ail objections
12 11 to any question, except as to form or to move to
aa ‘Hewanton: 2084 tice Wanetgéte ead, Suite 3c 12 strike any testimony at this examination are reserved;
ochester, Mew York 1462.
. 13 And In addition, the failure to object to
ag Pata December 14, 2017 14 any question or to move to strike any testimony at
1 tina: ait pen. 15 this examination shall not be a bar or waiver to make
uw 16 such motion at, and is reserved to, the trial of this
. 47 action;
21 © Raported By: LAUREN B. SHERTIOOD 18 IT IS FURTHER STIPULATED, that the reading
22 Allianca Court Reporting, Inc. 19 and signing of the testimony be waived;
. dancers nea voc aatoe 20 The filing of the original of this
25 21 deposition {s waived;
22 TT IS FURTHER STIPULATED, that the
23. attorneys for the parties are individually responsible
24 for thair certified transcript charge, including any
26 expedite or other related production charges in
4
4 1 DIANE R. MARKHAM - BY MR, MOTT
2 APPEARANCES 2 accordance with Rochester Rules;
3 Appearing on Behalf of Plaintiff: 3 AND IT IS FURTHER STIPULATED, that the
4 Timothy E. Ingersoll, Esq. 4 Notary Public, LAUREN &. SHERWOOD, may administer the
5 Fero & Ingersoll, LLP 6 oath to the witness.
5 2024 West Henrietta Road, Suite 3C § x»  * *
7 Rochester, New York 14623 7 DIANE R. MARKHAM,
8 Fpilawfirm@aol.com 8 called herein as a witness, first being sworn,
9 9 testified as follows:
10 Appearing on Behalf of Defendant: 10 EXAMINATION BY MR, MOTT:
11. Gregory J. Mott, Esq. 1 Q. Ma'am, you are Diane Markham, the
12 Davidson Fink, LLP 12 plaintiff in this divorce action?
13 28 East Main Street, Suite 1700 13 A. You.
14 Rochester, New York 14614 14 Q. How would you like me to address you, as
18 gmott@davidsonfink.com 16 Mrs, Markham or Diane?
16 «OF * 16 A. Diane.
17 17 Q. Thank you. And Diane, how old are you?
18 18 AL 51.
19 19 Q. And how would you describe your health?
20 20 A. Exrelfent.
24 21 Q. Do you take any mood altering medications?
22 22 A. No,
23 23 Q. Are you under the care of any therapist,
24 24 psychiatrist or psychologtst?
25 25 A. Mope.
Hiarharn v. Markham 2 nf 97 cheat AMLIANCES CAMBPT SEAN TINIGZ AIC

 
Case 6:19-cv-06930-FPG Document 17

December 14, 2017 - Diane R. Markham

Filed 03/09/20 Page 95 of 132

Page 5 to Gpf 81

 

 

 

 

5 7
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 @. Have you been during the past three years? 2 A. I think August.
3 A. 1 was briefly, yes. 3 Q. Okay. And what's the monthly rent?
4 Q@. When was that? 4 A. It's currently 1,100. It's going up to
5 A. In the fall of 2015, when I was filing. § 1,200 in January.
6 Q. And was Ita therapist or a doctor? 6 Q. And who resides there with you?
7 A. it was therapist. 7 A. My -- Rory Markham, Rowan Markham, and
8 Q. And the name of that therapist? 8 Aidan when he's not at school.
9 A. idon't remember. I only saw her for like 9 Q. Okay. Anyone else?
10 six weeks or eight weeks, I'd have to look it up. 10 A. No.
1 Q. Okay. During the time that this lawsuit 11 Q@. Has anyone else resided there with you
12 has been pending, and that starts September 1, 2015, 12 since September 1, 2015, or any --
13 the date of commencement, a very important date, have | 13 A. No.
14 you been under the effect -- taking any mood altering 14 Q. Okay. And are you employed?
15 medications? 15 A. Iam self-employed. I own a small
16 A. No, 16 business,
17 Q. Okay. And what Is your education? i7 Q. And what's the name of that business?
18 A. I have a bachelor's degree in science. 18 A. Doing business as ZHAG. It's the initials
19 Q. In what? 19 for Zelda's Home and Garden.
20 A. Biology, I guess. 20 Q. Okay. Do you have a business location?
21 Q. BS? 21 A. It's -- the office is at my house. But we
22 A. Yeah. 22 do work at other people's houses, so there's not file
23 Q. From what school? 23 a business location.
24 A. Plattsburg, SUNY Plattsburg. 24 Q. You say "we." Are you in a partnership?
25 Q@. Do you have any advanced degrees or 25 A. No, my daughter works with me. But we're
6 8
1 DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R. MARIKHAM - BY MR. MOTT
2. certifications? 2 not partners; she's an employee.
3 A. Ne -- wall, Imean, t have a cartification 2 Q. Is she pald?
4 in histofogy, but that would be far outdated at this 4 A. Yeah.
5 point in time. § Q. What is she paid?
6 Q. Do you have any professional licenses? 6 A. $25 an hour.
7 A. No. 7 @. Okay. How much has she earned so far this
8 Q. Any professional certifications? 8 year?
8 &. Uh-uh, 9 A. IT looked this up, too, I can't say for
10 Q@. You have to answer yes or no. 10 sure, but I can provide that.
41 A. Yeah --no. Sorry. No. qi Q. Okay. Thank you.
12 Q@. And where do you currently reside? 12 And what's the nature of your business?
13 A. 50 Faraday Street, Rochester 14610. 13 A. We clean houses and do gardening
14 . Faraday? 14 seasonally.
18 A. Yeah. 16 Q. Do you have clients that sign contracts?
16 Q. And is that a single-family residence? 16 A. No.
17 A. It's part of a house. It's a partial 17 Q. Do you have a website?
18 ouse, rental. 18 A. Yas.
19 Q. Rental? And how long have you lived 19 Q. And what is the name of the website?
20 there? 20 A. Zeldashomeandgarden.com.
21 A. Since November of fast year, so 13 months. | 21 Q. Do you have any other websites?
22 GQ. Go you have a written lease? 22 A. No.
23 A. Ido. 23 Q. Do you have any other businesses?
24 Q. And how long -- strike that. 24 A. No,
25 When does that lease expire? 25 Q. Have you had any other business of any

 

 

Markham v. Markham

2 of 27 sheats

ALLIANCE COURT REPORTING, INC.

Ra
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 96 of 132

“.Decen@or 14, 2017 + Diane R. Markham

Page 9 to 12 of 81

 

 

 

 

 

 

9 11
4 DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R. MARKHAM - BY MR. MOTT
2 other kind or nature since September 1, 2015? 2 Q. On the date of marriage, July 20, 1996,
3 A. Not business. £ worked at Wisteria for a 3. what was your job?
4 while, if that's what you'ra asking. 4 A. Iwas working at Roswell Park Cancer
5 Q. Okay. When did you work at Wisteria? 5 Institute.
8 A. From September -- I dan't remember, 6 Q. And what was the --
7 exactly, when I started, around September 2015. The 7 A. XY was the supervisor of the histology lab
8 last time I worked there was probably April of 2017. 8B there.
8 Q. And during this time, did you also have 5 Q, De you recall what your Income was?
10 your own business? 10 A. No.
11 A. Ihad -- I mean, I was -- my business 11 Q. Was it more than $25,000?
12. wasn't like official on the record on the books ‘til 12 A. It might have been 36, 35.
13 this year. I was dasparately trying te make soma 13 Q. How long did you stay working as the lab
14 money to fead the kids and pay the rent, so I was 14 director?
16 cleaning houses just like on my own, but before I knew 15 A. Yeah -- well, supervisor. I quit working
16 what was entailed in running a business, 16 when our son -- we had -- our son Aidan was born. And
17 Q. So you're saying there was unreported 17 once he was making money from his internship, we
18 income? 18 decided that I would stay home and take care of Aidan,
419 A. Well, it's all -- no, I claimed it. It 19 Q. Okay. And Aidan's date of birth again is?
20 wes in my taxes. It's In all the statements that you 20 A. 6/12/97.
21 received. All the deposits were made into my personal 21 Q. And so then, thereafter, you did not work
22 account at the time. 22 and you lived off the grant money, or the financial --
23 Q. Since this lawsuit started, have you 23 A. Correct, and loans, I think. I don't
24 obtained any additional training or education? 24 really remombor the details of the finances back then.
a5 A. No, 25 Q. Okay. And did there come a time after
10 12
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Q. Since this lawsuit started, have you 2 Aidan's birth that you returned to work?
3 applied for any employment anywhere else?, 3 A. No.
4 A. Ne. 4 Q. When did you -- when did you -- well, you
5 Q. Have you attempted to start any other 5 began working for Wisteria in September of 2015;
6 business? 6 correct?
7 A. No. 7 A. Correct.
8 Q@. Have you made any attempts to increase 8 Q. Between Aidan's birth and September of
9 your income since this lawsuit started? 8 2015, were you employed outside the home?
16 A. dust with the small business I already 10 A. No.
41° told you about. 1 Q. Do you have any pians to get further
12 Q. Tell me what efforts you've made to 12 training or education?
13 increase your income. 13 A. No.
44 A. By working mere. 14 Q. Do you have any plans to apply for
15 Q. And when did you start working more? 15 employment other than your self-employment?
46 A. We worked full-time over the summer, 16 A. No.
17 because it's a seasonal thing with the gardening. So 17 Q. How much money do you think you will earn
18 my seasonai work from May through September. 18 this year?
19 Q. Well, are you saying that you started 19 A. Based on my income, or based on money I've
20 working more this summer? 20 had to take out of the IRA to pay living expenses?
21 A. Yeah. 21 Q. Just income.
22 G. And prior to this -- 22 A. Probably 30 to $35,000.
23 A. Well, I was working some last summer 23 Q. Do you expect that to increase, decrease,
24 = outside, too, bacausa I needed to. I mean, it was all 24 or stay the same next year?
25 out of desperation. I needed te make some money. 25 A. Ihave no idea.
Markham v. Markham 3 of 27 shests ALLIANGE GOURT REPORTING INC

 
Case 6:19-cv-06930-FPG Document 17

December 14, 2017 - Diane R. Markham

Filed 03/09/20 Page 97 of 132

Page 13 to 16 81

 

 

 

 

13 15
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Q@. Do you have any other employees besides 2 A. Corract,
3 your daughter? 3 Q. Have you looked into resuming employment
4 A. My son Rowan works for me part-time, in 4 for any hospital group?
5 the summer, mostly. § A. I would have to completely retrain. My
6 Q. Okay. Is he paid? 6 field is dramaticaily different from when I was
7 A. Yeah. 7 working, at the time. You know, that was 20 years
8 Q@. And what's he paid? 8 ago, so it's completely different. So now I really
9 A. $15 an hour. 9 don't have an interest in retraining in that field,
10 Do you want all of the employees? 10 Q. Well, what kind of retraining would you
11 Q. Well, if you have more. 11 have to undergo?
12 A. Aidan also worked for me this summer, and | 12 A. I'd have to go -- I don't even know. I
2 Sebastian Kinsler. 13 couldn't tell you.
14 Q@. Which means they'll get W-2s? 14 Q. So you haven't looked into any retraining
15 A. Yeah. 15 program?
16 Q. And Is Sebastian a full-time employee? 16 A. Correct.
17 A. No. No. it's mostly for the summer. 17 Q. And you're not planning to?
18 It's kids. They're in school. 18 A. No.
49 Q. Okay. Would you provide me with the W-2 19 Q. And does that mean that the money you're
20 forms for your employees in 2017? 20 earning is adequate to pay your bills?
21 A. When I get them, sure. 21 A. No, it's not.
22 Q. Right. Did you have these employees in 22 Q, Then it begs the question why you're not
23 2016? 23 looking for better employment.
24 A. No. Analise (phonetic) was helping mea 24 A. Because I should be getting child support.
25 little bit that summer 2016, but that was -- we 25 Q. And if you got child support, together
14 16
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 weren't -- you know, it wasn't a business. It was me 2 with your income, that would be sufficient to pay your
3 trying te figure out how to make it work. 3. bills?
4 Q. So it's fair to say that, since the summer 4 A. Gne would hope.
5 of '16 until the summer of '17, you've increased your § Q. Are you asking the Court to award you
6 employees by four, three? 6 maintenance, as well?
7 A. Yeah, for the summer wark, I needed to. 7 A. Perhaps, I haven't dacided that yet.
8 Q. And during the winter? 8 Q@. Isee. You heard your husband, Michael,
9 A. During the winter, it's very part-time. 9 testify that he paid maintenance and child support
10 Anatise and I do it, 10 through September of 2016?
11 Q. Do you have a social security statement of 11 A. if heard that,
12 benefits? 12 Q. Is that accurate?
13 A. fd have to go online and get that. I 43 A. No.
14 haven't seen that in -- for me you mean; right? 14 Q. When do you say he stopped paying support?
1§ Q. Yes. 18 A. The last support maintenance check was
16 A. Yeah. 16 July of 2016. Then he paid child support in August of
17 Q. Would you produce that to me through your |17 2016. The checks that he sent -~ the checks that he
18 attorney, please? 18 sent over the summor were always cashier's checks.
19 A. Yes. 19 The checks that he sent in September for the September
20 Q. Thank you. And you said your degree is a 20 payment were on the bank account that was frozen, so
21. BS in just biology? 21 they didn't clear.
22 A. Correct, 22 @. So he attempted te pay September
23 Q. No subspecialty? 23 maintenance and child support; but, because the
24 A. No. 24 account was frozen --
25 Q. And your work was as a lab supervisor? 25 A. Correct,

 

Markham v, Markham

4 of 27 sheets

ALLIANCE COURT REPORTING, INC.

 
~Daterter 14, 2017 - Diane R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 98 of 132

Page 17 to 20 of 81

 

 

 

 

17 19
4 DIANE R. iWARIKHAM - BY VIR. MOTT i DIANE R. MARKHAM - BY MR. MOTT
2 Q. You did get the checks? 2 freezing the ESL accounts upon learning that he had
3 A. Idid, but they were different than the 3 tried to empty out the SEP IRA and had cashed out the
4 other checks, being cashier's checks. 4 children's 529s. Se we were trying to freeze the
5 Q. The September support checks were received 5 money that he -- that Michael had withdrawn from those
6 by you but not cashable? 6 accounts.
7 A. Correct. 7 Q. How did you find out about this alleged
8 Q. Because of the selzure? 8 attempt by Michael Markham to take the SEP IRA?
9 A. Correct. 9 A. I became -- I think I asked Mark to look
10 Q. Now, we're talking about Bank of Hawali? 18 into it because I was concarned with the status of
11 A. No, they were ESL. 11. things when he texted Rory and said he couldn't make
12 @. So this was an account solely in his narne? 12. visitation because he'd moved io Hawaii.
13 A. I don't remember which account he wrote 13 Q. How did Mark get access to your husband's
14 the checks from. There's two accounts. I have copies 14 SEP IRA in the year 20167
18 of them at home. 15 A. Ithink we must have filed with Scottrade.
16 Q, Okay, While we're on the topic, you're 16 Ydon’'t remember the details of how that went down.
17 making reference to a seizure of two ESKL accounts? 17 Q. When did you file with Scottrade, a
18 A. Well, one didn’t have any money in it. 18 subpoena?
18 Q. And these were accounts solely in your 19 A. It would have been in July, when we were
20 husband's name? 20 {ooking to find out what was going on with the SEP
21 A. I believe so, but they were accounts that 21° ERA,
22 were -~ yeah, they weren't our joint accounts. They 22 Q. Wasn't your husband current with the
23 were other accounts. 23 support payments in July?
24 Q. Can you tell me in what manner they were 24 A. Yes, he was,
286 = seized? 26 Q. So what was your concern if he was current
18 20
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 A, We filad to have those frozen after he 2 with the support payments?
3 emptied out the -- we discovered the attempting to 3 A. Idon'tremember. He'd moved. He'd left
4 empty out the SEP IRA and the children’s 529. We were 4 without telling anybody.
5 trying to capture that money before he -- we were just § Q. Yeah. What was your concern about support
S trying to catch that money. We didn't file to have 6 payments if he was current?
7 them frezen until July or August when we -- 7 A. I don't recall what, exactly, initiated my
8 Q. Of 2016? 8 concern.
9 A. Correct. 9 Q@. And you're telling me that vour then
10 @. And this was through your then attorney, 10 attorney found out through Scottrade that there was an
11 Mark Bezingque? 11 attempt by Michael Markham to withdraw SEP IRA money?
12 A. Correct, 12 A. Corract.
13 Q@. And did he share the paperwork with you as 13 Q. And did he --
14 to how he went about seizing these accounts? 14 A. Well, I had already -- I'm sorry. I just
15 A. I'm sure I have the e-mails. 15 remembered I had already expressed concern over the
16 Q. Well, did he actually show you the legal 16 12,000 that he tool: out of the ESL back in January.
1? paper? 7 G& What did he do with that?
18 A. I don't recall. 18 A. Ihave no idea.
19 Q. And the purpose of the seizure was to do 19 Q. Did he pay Talbott?
20) what? 20 A. Idon't know. He was supposed to pay
21 A. To try to stop him from taking ail the 21 Taibott out of the SEP TRA money. Ha was given
22 money. 22 ~permisston to pay Talbott from the IRA funds. So I
23 Q. You said that you thought that he was 23 don't remember. ,
24 going to take all the money from the ES&L accounts? 24 Q. Do you know what, If any, documents or
25 A. No. fi said that we began the process of 25 records your attorney, Mark Bezinque, received from

 

Markham y. Markham

§ of 27 sheets

ALMANCE AOURT REPORTING ING

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 99 of 132

December 14, 2017 - Diane R. Markham

Page 21 to 24.9f BY

 

 

 

 

21 23
i DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R. MARKHAM - BY MR. MOTT
2 Scottrade that support your claim that Michael Markham | 2 A. This was Mark. 1 was desperately trying
3 attempted to liquidate that fund? 3 to make things work.
4 A. We have the withdraw -- withdraw request 4 Q. What do you mean?
5 that he tried to withdraw 500 ~~ I forget the 5 A. I was just trying to get divorced.
6 amount -- $535,606 or whatever, the withdrawal, We 6 Q. So you thought that seizing the ESL
7 submitted that in the... 7 accounts, which was the source of payments of support
8 Q. What we know is that there were 8 to you, would be a way to get divorced?
9 withdrawals made by you December 30th, 2016, 9 A. Is thata question?
10 A. Well, we have the checks that he got from 10 Q. Yeah,
11 Scottrade, the canceled checks that he deposited into 4 A. No. 1 thought seizing the ESL accounts
12 @ Bank of Hawaii account. So we do know that he took [12 would prevent Michael from making off with the bulk of
12 that money out of -- 13 the SEP TRA money that he withdrew and the children's
14 Q. What I'm interested in knowing is, as of 14 529s,
15 July 2016, did your attorney have in his possession 18 Q. When did he withdraw money from the SEP
16 documentation of an attempted withdrawal of SEP IRA 16 IRA?
17 money by your husband? 7 A. Which time?
18 MR. INGERSOLL: If you know. 18 Q. Well, how many withdrawals are you aware
19 A. 1 forget exactly when we received the 18 of?
20 copies of the forms that he put in the withdrawal 20 A. Three or four.
21 requests. I don't know when that happened. I believe | 24 Q. From the SEP IRA?
22 it was in July. I could go look at the e-mail in 22 A. Correct,
23° my ~~ to find out. 23 Q. How many were prior to July of 2016?
24 Q. And he was authorized in July of ‘16 to 24 A. Two or three. I don't remember if there
25 withdraw certain monies to pay medical bills, was he 25 was two or three.
22 24
1 DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R. MARKHAM - BY MR. MOTT
2 not? 2 Q. And do you know whether or not those
3 A. Who are we talking about? 3 withdrawals were authorized by a court order?
4 Q. Your husband. 4 A. 1 believe the ones to pay Talbott were.
5 A. Michael was authorized by two court orders | §& Q. And prior to July of 2016, were SEP IRA
6 to take money out of the SEP IRAs: One was to pay 6 funds used to pay your support payments, if you know?
7 Talbott: and one, to my recollection, was to help pay 7 A. T have no idea.
8 for attorney's fees that he owed me at the time. 8 Q. Were you getting checks prior to July
9 Q. And those orders were prior to July 2016? 9 20167
10 A. Correct, yes. 10 A. 1 received checks in February, March,
41 Q. And you're saying that, in July cof 2016, 140 April, February through August.
12° your then attorney obtained proof from Scottrade there | 12 Q. 20167
13 was an attempt to take out all the money from the SEP | 13 A. 2016,
14 IRA? 14 Q. What bank accounts were they drawn upon?
45 A. I believe so, yes, i believe that was in 15 A. They were on cashier's checics.
16 July, July or August. 16 Q. De you know whether or not your then
17 Q. Even though he was current with his 17 attorney put Michae! Markham's attorney on notice of
18 support payments? 18 the seizure of the ESL accounts?
19 A. I presume. 19 A. I don't remember.
20 Q. What does SEP IRA have to do with support | 20 Q. Did you get copies of the papers, the
21 payments? 21 seizure papers?
22 A. Iden't--I don't -- I don't know the 2 A. I don't ramombear.
23 answer to this, details of what -- 23 Q. Will you give me permission to speak with
24 MR. INGERSOLL: That's a perfectly valid 24 your attorney under oath, your former attorney, Mark
25 way to answer. 25 Bezinque?

 

Markham v. Markham

8 of 27 cheots

ALLIANCE COURT REPORTING, INC.

 
Case 6:19-cv-06930-FPG Document 17

© DécodHher 14, 2017 ~ Diane R. Markham

Filed 03/09/20 Page 100 of 132

Page 25 to 28 of 81

 

 

 

 

 

 

25 27
4 DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R. MARKHAM - BY MR. MOTT
2 You have an attorney-client privilege with 2 Q. His attorney's fees or the amount seized?
3 Mark Bezinque. I'm asking you if you'll waive your 3 A. The amount seized.
4 privilege, because I want to question him under oath. | 4 Q. And he was entitled to keep all of it for
§ Wil you do so? 5 attorney's fees?
6 MR. INGERSOLL: Are you commencing a 6 A. Yeah, because I owed him more than what
7 proceeding against Mr. Bezinque? 7 was seized.
8 MR. MOTT: No. 8 Q. And hew much did he give you --
9 @. What I'm going to do is calf him as a 9 A. $106,000.
16 nonparty witness in this proceeding, if you'll give me | 10 Q. And did you give -- strike that.
11 permission to question him. Because you have an 11 How did you understand the $10,000 to be
12 attorney-client privilege, only you can walve that. 12 treated, as child support, maintenance or both?
13 I'm asking you to waive it, because no one | 13 A. Neither. ,
14 has been able to answer any of these questions, 14 Q. What was it -- why did he -7 he gave you
15 including you. 15 $10,000 because you asked for it?
16 MR. INGERSOLL: Give her time to think 16 A. Secause I needed it to jive.
17 about this. Let me talk to her about it. 17 Q. Right. You weren't getting support checks
18 So the answer would be not at present. 18 from Michael Markham anymore; correct?
19 A. Not at present. 19 A. Correct.
20 Q. But at some point in time, you will 20 Q. So did you accept the 10,000 in lieu of
21 respond to me one way or another? 21 support checks?
22 A. Sure. 22 A. No.
23 Q. Thank you. Sooner than later would be 23 Q. Well, what did you accept it as, just a
24 good. 24 «gift?
25 With respect to the seizure, do you know 25 A. That wasn't made clear.
26 28
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 how much he seized, Mark Bezinque seized? 2 Q. It wasn't made clear. Do you know if your
3 A. From the ESL accounts? 3 attorney put Jonathan Trotto, who's still counsel of
4 Q. Yes, 4 record, on notice of this 10,000 --
5 A. I accounted for that in the paperwork you 5 A. Jonathan Trotto was not on counsel of
6 recelved. & record.
7 Q. You did. It's about $18,000? 7 Q. July 2016, he was.
8 A. Yes. 8 A. No, I disin't get -- the money fram the ESL
9 @. And my understanding is that he kept it, 3 accounts, I didn't get untih..
10 A. He kept -- ha gava me some of it because I | 10 Q. Fall of '167
11 meeded it. 14 A. No.
12 Q. Because support payments had stopped? 12 Q. When?
13 A. Yeah. Well, it was -- I don't remember 13 A. Thavya that, Where's my chart?
14 what tt was. 14 Q. Okay. Well, let me ask you this: Was
16 Q. Let me ask you this: He gave you a 15 the --
16 certain -- you did give me the paperwork -- 16 MR. INGERSOLL: If you don't know, just
17 A. TLasked him to give me some of the monay; |17 say you don't know.
i&8 though, he was entitled to keep all of it. 18 A. Tdon't know. it was way after that.
19 Q. For attorney's fees? 19 Q. Was it after -- let me rephrase. Was it
20 A. Correct. 20 during the year 2016?
21 Q@. He was entitled to keep every dollar 21 A. No, I don't beliave so.
22 seized, 18,000-odd dollars for his attorney's fees 22 Q. It was in 2017?
23 through July of -- or about July -- 23 A. Correct,
24 A. Well, it was more than 18, the total 24 Q. After the default inquest?
25 amount. 2s A. Correct,
Markham v. Markham 7 of 27 shasts ALLIANCE COURT REPORTING, INC.
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 101 of 132

December 14, 2017 - Diane R. Markham

Page 29 to 32,2f Bi

 

 

 

 

29 31
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Q@. Okay. When did the Bank of Hawail seizure 2 divorce after that, wasn't there?
3 take place? 3 A. There was because the kids' date of birth
4 A. You mean like when were they frozen? 4 weren't -- the only reason it was amended was for the
5 Q. Yeah. Well, frozen -- did you receive any 6 date of births to be put in so I could file with child
6 money from Bank of Hawaii? 6 support collection unit.
7 A. The only money I received from Bank of 7 Q. Are you currently -- do you currently have
8 Hawaii-- I haven't received any money from Bank of 8 an account at CSCU?
9 Hawail. That check is -- 5 A. No,
10 MR, INGERSOLL: Currently in my trust 10 Q. So you never did file?
11 account. 1 A. They closed it when the judgment of
12 Q@. Correct. And originally that check was 12 divorce was vacated.
13 written to Mark Bezinque? 13 Q. Okay. But there had been an account?
14 A. Correct. 14 A. Yeah.
15 Q. And that's about 14,0007 15 Q. Okay. Can you tell me, from September 1,
16 MR. INGERSOLL: Yes, sir. 16 2012, to September 1, 2015, in chronological order
17 Q. Do you know what year that seizure took 17 where you lived starting September 1, 2012?
18 place? 18 A. In September of 2022, I lived at South
19 A. The check just came through in September [19 Landing Road.
20 or October. 20 Q. With whom?
2) Q. OF 2017? a1 A. My family.
22 A. Correct. 22 Q. Okay. And how Jong did you live there?
23 Q,. Okay. And do you know if that was 23 A. We had lived there for probably around
24 pursuant to an order of the Court? 24 «elght years.
25 A, It was pursuant to the judgment. 25 Q@. From September i, 2012, until when?
30 32
4 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Q. The default judgment? 2 A, We decided to pursue this part-time Hawaii
3 A. Yes. 3 thing, and we moved to a rental property in May of
4 Q. And do you know what that was for, what it 4 2014, ‘
5 was supposed to be used for? 5 MR. INGERSOLL: Rental property where?
6 A. No. 6 THE WITNESS: 36 Darwin Street.
7 Q. It was never paid to you, though, was it? 7 Q. So South Landing was sold?
8 A. No. 8 A. It was on the market.
9 Q. In the year 2016, did you obtain funds 9 Q. When did you sell it?
10 from Michael Markham's SEP IRA? 10 A. Not until 2015. Took a year.
of A. No -- well, the funds were transferred to 11 Q. And was that property titled in joint
12. my account that I had already there at the end, I 12 names?
13 guess, the end of the year. Scottrada -- 13 A. WNo, it was in his name.
14 MR, INGERSOLL: What year? 14 Q. Did you object to the sale of South
16 THE WITNESS: 2016. 15 Landing?
16 Q. On or about December 30th? 16 A. No.
17 A. Correct. 17 Q. And what happened to the sale proceeds of
18 Q. How much was that? 18 South Landing?
19 A. 218. 19 A. What Michaei said, we put money towards
20 Q. And do you know if there was a court order |20 the property in Paia and got things squared away.
21. directing that transfer? 24 Q. Did you pay any bills or debts here?
a2 A. Scottrade did that based on the judgment =| 22 A, I presume, yeah, I don't ramember,
23 «of divorce. That's my understanding. Because the 23 exactly, the breakdown of the finances.
24 judgment of divorce was signed on December 22nd. 24 @. And then you moved to 36 Darwin Street, a
25 Q. And then there was an amended judgment of | 25 rental?

 

 

Markham vy, Markham

6 of 27 shoots

ALLIANCE COURT REPORTING, INC.

¥
.

« DeGembor 44, 2017 ~ Diana R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 102 of 132

Page 33 to 36 of B1

 

 

 

 

33 35
4 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM ~ BY MR. MOTT
2 A. Correct, 2 forward, you lived three months In Hawall and three
3 MR. INGERSOLL: When was that? 3 months in New York?
4 THE WITNESS: In May. 4 A. No, we only ended up going to Hawaii
5 Q. Of 2014? & twice,
G A. May or June of 2014, 6 Q. When was that?
7 Q. Okay. 7 A. We were In Hawaii from September of 2014
8 A. June, actually. I think it was June ist. 8 to December of 2014. And then we were in -- the kids
9 Q. Family's intact, everyone's there; 8 and were in Hawali from May of 2015 te Auauet of
10 correct? 10 2015. That was the only time we lived in Hawaii.
1 A. Correct. 1 Q. And you filed for divorce on September 1,
12 Q. And how long did you live at 36 Darwin 12 2015?
13 Street? 13 A. 1 did,
14 A. Well, we had -- we rented that even when 14 Q. Did you advise the Court In any way, shape
16 we were in Hawali, We were in Hawali from September |18 or form that you had resided with your children in
16 of '14 to December of '14, We still had the house 16 Hawaii from May through August 20157
17 in-~ you know, on Darwin Street, but wa were In 47 A. 1 did not.
18 Hawaii for those three months. 18 Q. Have you -- did you file what's called a
19 Q. Prior to moving from South Landing to 19 custody -- an "affidavit of custody information,”
20 Darwih Street, did you and your husband come up with a {20 advising the divorce court as to the periods of
21 residential plan? 21 residency of your children for the prior three years?
22 A. There was ~ we were moving forward with | 22 A. I did not.
23 pursuing this Hawaii thing, and nothing was set in 23 Q. Did you testify to the residency of your
24 stone. It was kind of a “let's try it." It was to be 24 children at the default inquest as to where they lived
425 three montis at a time, initially. 25 __during the prior three years leading up to
34 36
1 DIANE R. MARKHAM - BY MR, MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Q. So initially, it was to be three months in 2 September 1, 2015?
3 New York, three months in Hawali -- 3 A. X don't recall,
4 A. Correct. 4 Q. Did you testify to anything at the default
§ Q. -- three months in New York, et cetera, et § inquest?
6 cetera? 6 A. I did testify.
7 A. Correct. 7 MR. INGERSOLL: Off the record for a
8 Q. And where did the children go to school? 8 second.
9 A. We homeschool. 9 (There was a discussion off the record.)
10 Q. And you heard Michael testify that there 10 @. And you were in Hawaii through August of
11 was a purchase of property in the LLC with Vito 41 2015 and -- and --
12 Potenza in Hawall; correct? 12 A. We came home on the 5th of August.
13 A. Yes. 13 Q. The Sth of August, and did not return to
14 Q@. And you knew about that? 14 Hawali again?
15 A. I did. 15 A. No.
16 Q. And that was part of the plan, was it not? 16 Q. Did you make any application or attempt to
17 A. Correct. 17 qualify yourself as a Hawailan resident?
18 Q. And that was to function as a home office? 48 A. We pursued recoiving tha Hawaiian
19 A. It was to function as a place for us to 19 rasidancy so we could ‘get discounts at restaurants,
20 live when we were in Hawall. 20 was the only reason we did the residency thing.
21 Q. And was Michael to practice out of that 21 Q. Discount at restaurants?
22 location, as well? 22 A. Yeah,
23 A. He was to practice at a surgical center, 23 Q@. And how do you apply for Hawaiian
24 «=yes. 24 «residency?
25 Q. And so, when you -- from September 2014 25 A.__There was a whole -- you had to provide

 

 

Markham v. Markham

9 vf 27 shasta

ALLIANCE COURT REFORTING. INC.

 
Oocember 14, 2017 - Diane R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 103 of 132

Page 37 to 4Q:0f 8%

 

 

 

37 39
1 DIANE R. MARICHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 your social security number and prove where you Hved. | 2 A. Yeah.
3 You had te claim you were going to be there half the 3 Q. And what did it say on the card?
4 year; though it was understood by the defendant, orby | 4 A. I don't remember.
5 Michael and I that, you know, we weren't sure, 5 Q. Do you still have your Hawalian residency?
& exactiy, if we'd be there half the year. 6 A. No, I don't.
7 Q. You weren't sure? 7 Q. What did you do with it?
8 A. No. Tt was still very much in the 8 A. think Z threw it away, It was ta get
9 Infancy, the Hawali thing. Like = said, we only went 9 discounts at restaurants,
10 two times. 40 Q@. Iunderstand. I heard you three times --
11 Q. Was the plan to eventually increase the "1 A. Tt wasn’t like we were --
12 length of -- 12 Q. Igetit. I heard what you said.
13 4. There was ne plan, because it was after 13 A. Tt was kind of fun to have.
14 the first time we there that he was fired -- or, you 14 Q. Yeah. I get it. But it said you were an
15 know, let go at the hospital. 15 official Hawaiian resident, did it not?
416 Q, When did you apply for your Hawaiian 16 A. Vea.
17 residency? 17 Q. Yeah. And it had your photo ID on it?
18 A. Idon't remember. 18 A. Veah.
19 Q. Was it during the period May through 19 Q. So you had it, Michael had one, and the
20 August 2015? 20 two oidest children?
Zi A. i'm not sure if it was the first time or 23 A. Tf beiieve so, yeair.
22 the second time. 22 Q. When the lawsuit for divorce started, was
23 Q. And did you fill out a form and -- 23 Michael residing with you?
24 A. Yep. 24 A. Yes.
25 Q. And did you represent to the state of 26 Q. And how tong -- where were you residing
38 40
4 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Hawaii that you would be there six months or more 2 together?
3 every year? 3 A. We were on Darwin Street.
4 A. Ido believe that that's what we were 4 Q. On September i, 2015, you were at Darwin
§ intending to say, yeah. 5 Street?
6 Q. Did you qualify for your Hawaiian 6 A. Yep.
7 residency? 7 Q. And this is a half a house?
8 A. Idid, yeah. 8 A. Correct.
9 Q. And in turn, did you make any effort to 9 Q. The children, of course, were there;
10 qualify your children as Hawaiian residents? 10) right?
1 A. Ido believe we got the boys their 41 A. Yap. Yas.
12 residencies; but Rory's, we never did. 12 Q. Did there come a time when Michael was
13 Q. Because? 13 ordered out of Darwin Street?
14 A. We didn't have the proper paperwork. 14 A. Yes.
15 Q. Did Michael -- 16 @. Do you remember when that was?
16 A. She was -- there was different rules for 16 A. It was in December of 2015,
17 her age that ~- what you needed. 17 Q. And do you know how that came about?
18 Q, Isee. How about Michael? Did he get his | 18 A, The children had, you know, baen
19 Hawaiian residency? 18 expressing to their law -- their AFC the extreme
20 A. I believe so. 20 discomfort of having us in the same house and that it
21 Q. Did you make a note to the divorce court 21 was a toxic environment for them to live in.
22 that you had obtained Hawaiian residency? 22 Q. And was there any physical violence?
23 A. Wo, because the residency was for 23 A. There was no physical violence, no.
24 discounts, 24 Q@. Was there any threats of violence?
25 Q. Did you get a card? 25 A. Not physical, no.

 

 

 

Markham v. Markham

10 of 27 sheets

ALLIANCE COURT REPORTING, INC.

‘
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 104 of 132

« .Dacomber 14, 2017 - Diane R. Markham

Page 41 to 44 of 81

 

 

 

 

 

41 43

1 DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R. MARKHAM ~ BY MR. MOTT

2 Q@. So you say that Michael was exciuded from 2 Did you ever testify in open court?

3 Darwin Street in December of 2015? 3 A. I did.

4 A. Yep. 4 Q. When?

5 Q. Was that by court order? 5 A. At the judqment of divorce.

6 A. Correct. 6 Q. The default inquest?

7 Q. Was there an order of protection? 7 A. At default trial.

8 A. I'm not sure. 8 Q. November of 2016?

9 Q. Was there a hearing in court? 9 A. Corract,
10 A. I don't remember. 10 Q. And Mark Bezinque was your attorney?
11 MR. INGERSOLL: Did you testify? 11 A. Correct,
12 THE WITNESS: No, I -- I think tt was the 12 Q. Judge Fisher was the judge in charge of
13 AFC. It was Lisa and the kids. 13° the case?
14 Q. Do you know if Judge Fisher, who had the 14 A. Correct. '
15 case at the time, Issued an order ordering Michael out | 76 Q@. And Michael Markham was not there and no
16 of the house before a court appearance? 16 attorney was there for him?
17 A. I don't remember. 17 A. Correct.
18 Q. But you do recall there was no testimony 18 Q. Okay. Was there ever any other time that
18 given in court at any time by you or Michael? 19 you can recall that you were asked to testify other
20 A. Edon't remember. 20 than the default inquest?
21 Q@. And did Michael have someplace to live in 21 A, Wo, I know the kids testified te the
22 New York State? 22 judge. The kids did on camera.
23 A. He could stay with his mother. 23 Q. How was Michael's medical school education
24 Q. And where does she live? 24 paid for? Did somebody give him money, his mother
26 A. in Brockport. 25 or--

42 44

1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT

2 Q. Do you knew if he did? 2 A. Bo.

3 A. I don't know what he did for a fact. 3 Q. Did you pay for it?

4 Q. Did he have visitation? 4 A. There was loans.

§ A. He did, 6 Q. Loans?

§ Q. Did he exercise it? 6 A. But we paid them back.

7 A. He did. 7 Q. Did Michael pay the loans back with his

8 Q. And did there come a time when his 8 earnings?

8 visitation was terminated also? 9 A. Well, I wasn't working, so the family's
10 A. There was a time where it was terminated | 70 earnings paid back his medical school.
11 with Rowan. 11 Q. Otherwise known as Michael's salary; fair
12 Q. Anyone else? 12 to say?
13 A. No, it was never terminated with Rory. He | 13 MR. INGERSOLL: It is what it is.
14 left, 14 A, I guess since I wasn't paid for my job,
1s Q. Was there a time when Judge Fisher issued {15 yes.
16 ano contact order between Michael and all the 16 Q. Right. Prior to September 1, 2015, did
17 children? 17 Michael Markham participate in any activities with any
18 A. There was, 18 of the children?
19 Q. When was that? 19 A. Prior to September of 2015?
20 A. I think with the judgment of divorce. 20 Q. Yes.
21 Q. But not prior to the judgment? 21 A. In general? No,
22 A, Ycan't say for certain. There was a lot 22 Q. No?
23. of documents flying baci and forth. I wouldn't be 23 A. No.
24 able to say for sure. 24 Q. What kind of activities, prior to
25 Q@. Let me ask you a very genera! question. 26 September 1, 2015, did your three children participate

 

 

Markham v. Markham

11 of 27 sheets

ALTIANGE COURT RERENRTING lun
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 105 of 132

December 14, 2017 - Diane R. Markham

Page 45 to 48.of a7

 

 

 

 

 

45 47
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 in? 2 A. i didn't even want to move to the House on
3 A. Well, they're homeschooled; and Rowan 3 South Landing. I wanted to stay at our small house In
4 played tennis; and Rory at the time, I belleve, was 4 Brockport.
5 doing Irish danca and gymnastics. I mean, it changes, § Q. Did Michael express love and affection for
6 The kids' activities change throughout a period of 6 his children when he was around?
7 time. You're talking about a lengthy period of time T A. Sometimes,
B there, prior to 2015. 8 Q. Would you say he was a good father?
9 @. Bicycle trips? 3 A. No.
10 A. There were occasional bicycte trips, yes. 10 Q. Why not?
14 Q. Did Michael participate? 11 A. Because he was disengaged, at least for
12 A. Yes, that was probably the only time that 12 the last 10 years.
43 ne realiy spent time with the kids, was on the bicycle 18 Q. Disengaged in the sense of --
14 trips, once a year, 14 A. When he was home, he just was -- he'd eat
15 Q. Prior to -- 15 dinner sometimes with us, and then he'd be in his
16 A. Not every year, but... 16 room. He was rarely a part of the family, except on
17 Q. Okay. Did Michael work long hours? 17 those bike trips.
18 A. Yes, 18 Q. Take vacations as a family?
19 Q. Did he work weekends? 19 A. We did take some vacations as a family,
20 A. Yes. 20 yes.
21 Q. Nights? 21 Q. Did Michael participate in the
22 A. Yes. 22 homeschooling at all?
23 Q. How many hours during weekdays did he 23 A. Not really, no.
24 work? 24 Q. How did the children like living in Hawaii
25 A. Tcouldn't say for sure, anywhere between 25 part of the time?
46 48
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R, MARKHAM - BY MR. MOTT
2 40 and 70. 2 A. Some of them liked it, some of them did
3 Q. And prior to this whole divorce thing, how 3 not Hke it,
4 would you describe Michael's relationship with his 4 Q. With respect to Aidan's college education,
5 three children? § you heard Michael testify that both of you paid for
6 A. That's a hard thing to summarize. & your own college educations. Is that accurate?
7 Q@. Well, did they love him? 7 A. Well, my parents helped me some, but yeah.
8 A. That's a hard —~ 8 Q. Did you and Michael agree that Aidan
9 Q. I know it's a subjective -- 9 should pay for his college?
10 A. Yeah. 10 A. No,
11 G. Did they express love to their father? 41 Q. No? Did you think you and Michael should
12 A. He was there. You know, they knew he 12. pay for it?
13 worked hard so we could be where we were. But their 13 A. My feeling on it was that we should
14 ralationship -~ each kid's different. 14 offer -- we should be able to pay for at least half of
15 Q. Did Michael -- 15 it.
16 A. He wasn't home much to have much of a 16 Q. And was -- were 529 funds used for Aidan's
17 relationship with the kids. 17 education?
18 Q. Because of his job hours? & A. The first year.
19 A. Correct, and because of his choice to work 19 Q. How much was that?
20) as much as he did. 20 A. Around 40,000.
21 Q. It was his choice to work as much? Did 21 Q. And you heard Michael testify that Aidan
22 you encourage him to work less? 22 had a full ride to Utah?
23 A. Yes, frequently. 23 A. That's not true,
24 Q. Then you would have less money to Ilve on; | 24 Q. That's not true? Did he have any offer
25 right? 25 from Utah?
Markham v, Markham 12 of 27 sheois ALLIANCE COURT REPORTING, INC.

 
Case 6:19-cv-06930-FPG Document 17

*-Décertier 14, 2017 - Diane R. Markham

Filed 03/09/20 Page 106 of 132

Page 49 to S2 of 81

 

 

 

 

49 51

1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT

2 A. No. I mean, he was accepted at Utah. 2 A. 50 to $60,000.

3 Their tuition’s much cheaper, It's a state school. 3 Q. How about during -- well, you didn't draw

4 Q. So he was not offered any scholarship to 4 anything out in 2016.

& your knowledge? § And what did you do with the 50 to

6 , A. No, because we -- no. Scholarships aren’t & $60,000?

Y really determined until after you accept, and then -- 7 A. I paid attorneys and used it as living

8 so no. 8 expenses.

9 Q. But it was a lot cheaper than RIT? 9 Q. How much did you pay for attorney's feas?
10 A. It was, and we were -- and part of the 10 A. Without looking at my chart, I coutdn’t
11 discussion was it was cheaper tuition, but the 11° say, exactly.

12 transporting back and forth would have potentially 12 Q. More than 20?

12° eaten up the difference in savings. 13 A. Yes.

14 Q. Did you and Michael agree that everything 14 Q. More than 30, if you know?

15 over the cost of a SUNY education should be borne by 15 A. Idon't know, exactly.

16 Aldan? 16 Q@. Would you provide me with some

7 A. I don't recail there being such a specific 47 documentation?

18 description of any agreement. 18 A. I did. I mean I have that. That was in

19 Q. In your net worth statement, you have a 19 the stuff I sent.

20 smail retirement fund? 20 Q. So that's all --

21 A. There was $4,000 in my retirement fund 24 MR. INGERSOLL: I think my retainer

22 because we only funded his. 22 agreement Is attached to the statement of net worth,

23 Q. Yeah. Okay. It's an IRA; correct? 23 MR. MOTT: Yeah. I'm just asking her how

24 A. Te was, 24 much of that was SEP IRA monay.

25 Q. Is it used up? 25 Q. Have you received any other money from
50 §2

1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT

2 A. it's — ¥ transferred it Into the account 2 anyone else during the year 2017?

3 that I put the other money that I got in from the SEP 3 A. I'm trying to remember if anybedy's loaned

4 IRA. 4 me money. I got some foans from friends for starting

§ Q. What account is that? 5 up the business, but I -- exactly when that came in,

6 A. It’s a new account. I opened a new IRA in 6 without looking at my bank statements, it's hard to

7 a different -- 7 remember, exactly,

8 Q. Oh. So you still have an IRA? 8 Q. So you got some startup money from friends

9 A. Ido. 9 in the form of loans?

10 Q. How much is there now? 10 A. Friands gava me money.

1 A. About 140. 1 Q. Gift?

12 Q. Thousand? 12 A. Not clearly established. To be paid back,
13 A Yeah, 13° iff can.

14 Q. And that includes some of Michael's SEP -- 14 Q. Anything in writing?

15 how much of that comes from your prior IRA? 15 A. No.

16 A. Four, 16 Q. How much did your friends give you?

17 Q. Okay. And that's at Scottrade; right? 17 A. Over just in 20177

18 A. Ne, it's not anymore at Scottrada, 18 Q. Yas.

19 Q. Where is it? 49 A. Maybe $5,000.

20 A. I'd have to look at the statement to know 20 Q. Was that used for your business?

21 the name of the bank. 21 A. Yeah.

22 Q. Bo you draw upon it? 22 Q. How about in 2016? Anyone give you money?
23 A. Ihave, yeah. 123 A. Yeah, IT had lots of peopte giving me

24 Q. During the year 2017, how much have you 24 money.

26 = drawn out? 26 Q. How much?

 

 

Maorkhamy Markham

 

SR AFI? shonte

S11 4NCE COMET SOBA TIAN. INC
*

December 14, 2017 - Diane R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 107 of 132

Page 53 to S6 af 81°

 

 

 

 

53 55
4 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 A. Idon't know. 2 A. I don't know. He won't talk to me. He
3 Q. More than 10? 3 won't will give me no information, Dave Urban, because
4 A. Probably. 4 all the accounts are in Michael's name. So I know
5 Q. Were these glfts? § nothing about them.
6 A. It was the understanding that, if I can 6 Q. Same thing with respect to the Guardian
7 pay them back, I should and I wiil. 7 policies that he testified to, the policies on
8 Q. Any money in 2015? 8 Michael's life?
5 A. Yeah. 3 A. Yeah. Yeah. My name's net on any of that
10 Q. How much? 10 stuff, so I can't get any of that information,
41 A. I don't remember, exactly. 1 MR. INGERSOLL: Perhaps you can, Mr. Mott.
12 Q. Same arrangement? 12 MR. MOTT: Perhaps.
13 A. Yas. 13 MR. INGERSOLL: That will be helpful.
14 Q. Did you pay income taxes on the money that | 14 Q. Do you know if Michael Markham paid some
15 you withdrew from Michael's SEP IRA in December of 15 amount of attorney's fees to Mark Bezinque?
16 2016? 16 A. He did not pay any attorney's fees to Mark
17 A. Yeah, I presume I did. V7 Bezinque.
18 Q. And where did you -- 18 Q. None?
19 A. You have a copy of my taxes. 19 A. None, I mean, the money Mark Bezinque
20 Q. Yeah. And where did you get the money for {20 received was from joint checking accounts that I paid
21 +the taxes? 21 Mark Bezinque with a check.
22 A. Iwas given large -- my refund covered 22 Q. ES&L?
23) anything I owed. 23 A. Yeah.
24 Q. Your refund covered everything you owed? 24 Q. And what was the source of the funds at
25 A. Well, I didn't pay taxes on anything that 25 ESL --
54 56
1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 went right into the IRA, though. Is that what you're 2 A, Gur maritai funds.
3° asking? 3 Q. Well, would that have been Michael's
4 Q@. Well, to the extent you took money out, 4 earnings?
5 A. Oh. Yeah. You mean this year? 5 A. Iguess so.
6 Q. Well, 20 -- yeah. 6 Q. So Michael put his earnings into a joint
7 A. Lonly got that, yeah. 7 ESL account; correct?
8 Q. That was the direct transfer from one IRA 8 A. Well, at that point, he wasn't even making
8 te another? 9 any earnings. It was disability money or whatever we
10 A. Correct. 10 had left from savings,
11 MR. INGERSOLL: Just to be clear, you said 11 Q. I'm just trying to figure out --
12 2015 the first time. That's why she said "no." 12 A. I mean, it's money, the content of those
13 MR. MOTT: Thanks. 13 accounts.
14 MR. INGERSOLL: No problem. 14 Q. Prior to September 1, 2015, you hired Mark
18 Q,. Michael Markham was asked questions about | 15 Bezinque?
16 life insurance policies on your children’s lives. Are 16 A. Right.
17 you aware of any policies on the children's lives? 17 Q@. And he asked for a retainer fee of how
18 A. Yeah, we had fe insurance palicies on 18 much?
19 all three chiidren. 19 A. The retainer fee was paid with money I
20 Q. Do you know what the death benefit was? 20 borrowed from my brother-in-law.
21 A. He handled that. 21 Q. How much was It?
22 Q. Do you know the name of the company? 22 A. $5,000,
23 A. Northwestern Mutual, David Urban was 23 Q. Do you have a promissory note or some
24 «the... 24 document indicating you owe your brather?
25 Q. Do you know if these policies still exist? 25 A. No,

 

 

Markham v. Markham

14 Of 27 sheets

ALLIANCE COURT REPORTING, INC.

 

>
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 108 of 132

»-Datemter 14, 2017 - Diane R. Markham

Page 57 to 60 of 81

 

 

 

 

 

57 59
4 DIANE R, MARKHAM - BY MR. MOTT 4 DIANE R. MARKHAM - BY MR. MOTT
2 @. And subsequent to that initlal retainer 2 was first dlagnosed as disabled?
3 payment that you got, whatever, from your brother, did 3 A. Do I know exactly when? No.
4 you make any other payments, you, to Mark Bezinque's 4 Q. Do you know when he stopped working?
5 business for his attorney's fees? 5 A. In April of 2015, March or April.
6 A. Idid. 6 Q. And did you have a conversation with him
7 Q. How many? 7 about why he stopped working?
8 A. I don't remember exactly without looking. 8 A. Yeah.
9 Q. And you wrote the checks -- and these were $ Q@. Can you tell me the substance of that
10 checks, no doubt? 10 conversation?
11 A. Correct, 11 A. He said that his partners realized that he
12 Q. From joint ES&L account? 12 had been stealing fentanyl, and he was injecting
13 A. believe so. 13 himself with It. So they gave him an eppertunity te
14 Q. In the year 2015? 14 goto rehab to take care of his drug addiction.
15 A. Yes, I befieve so. 15 Q. And did he?
16 Q. In the year 2016? 16 A. Yeah, he went to rehab. I don't know if
17 A. Ne. No, because -- yeah, no. 17 ha took care of his drug addiction,
13 Q. And the source of funds, was Michael's 18 Q. And was that Talbott?
18 disability payments going into that joint account? 19 A. Yes.
20 A. Whatever was the money, the source of the | 20 Q. T-A-L-B-O-T [sic]?
21 funds from the money. it would have been ieftover 21 A, Correct.
22 savings, would have been -- I can't say, exactly, 22 Q. And that's in Atlanta?
23 where the money came from the joint accounts. 23 A. Correct.
24 Q. Well, where could it have come from? 24 Q. And how long was he there?
256 A. We'd mortgaged money on the house in 25 A. He was there from April through July.
58 60
4 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR, MOTT
2 Hawaii, so thare was funds from that. So I don't 2 Q. OF 20157
3 know. 3 A. Correct.
4 Q. What do you mean you mortgaged money on | 4 Q. And do you know when he began receiving
5 the house? 5 his disability checks?
6 A. When we bought the house in Paia, the 6 A. If believe it was in June of 2015.
7 Hoku Place, the mortgage that was taken out on that, 7 Q. And do you know what account those checks
8 we received money from that mortgage. And the details | 8 were going into?
8 of how that was all -- I didn’t have anything to do 9 A. Toone of the ESL accounts.
10) with that. 10 Q. In joint names?
11 Q. Do you have any idea of how much? 1 A. I don't remember. There was a joint one
12 A. Ne. 12 and there was one that was just in his name.
13 Q. And you're saying that mortgage money from | 13 Q. Did you ever speak to any of Michael's
14 the Hawaiian purchase of Hoku -- I think it's Hoku; is 14 doctors with respect to the diagnosis of his
15 that right? 15 disability?
16 A. Hoku, yeah, 16 A. Ihad a conversation with one of his
17 Q@. -- was in part deposited into an ESL joint 17. doctors; though, 1 don't ramember the person's name.
18 savings account? 18 Q. What were you told about his disability? '
19 A. XI don't remember, exactly, what happened 19 A. Iwas told that he -- I was told that he ‘
20 with the money. 20 was -~ had an extreme addiction to fentanyl, that it
21 Q. So in addition to whatever you paid Mark 21 took a very long time to wean him off the maintenance:
22 Bezinque, Mark Bezinque also kept the lion's shara of 22 drugs, and that he had severe anxiety and severa
23 the seizer funds? 23 depression, and there was narcissistic tendencies, is ‘
24 A. Yeah, because f owed him. 24 what she told me. It was a short conversation, maybe
25 Q. Do you know when your husband, Michael, 26 ahalfan hour. That was a long time ago.

 

Markham vy, Markham

18 of 27 shects

ALHANGE COURT REPORTING ING
Dacember 14, 2017 - Diana R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 109 of 132

Page 61 to 64.9f 81

 

 

 

 

 

 

61 63
4 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT
2 Q@. And when did he get out of Talbott? 2 discuss child support payments with your children?
3 A. July 2045, 3 A. No.
4 Q. And then he returned to the family home, 4 Q. Did you discuss anything monetarily with
5 Darwin Street? § your children?
S A. Hedid, He went there, and then he flaw § A. No.
7 out to Hawali. 7 Q. How do they know that you weren't getting
8 Q. You were in Hawaii? 8 child support?
5 A. We were in Hawaii. 9 A. Because we had to move.
16 Q. And you flew back together? 10 Q. And did you tell the children we had to
14 A. Neo. 11 move because you weren't getting child support?
12 Q. Separately? 12 A. X told the children we had to move because
13 A. Yes. 13° X had no money. We needed to find a cheaper place to
4 Q. And you came back early August? 14 live. What I was making didn't support us.
16 A. Yes. 15 Q. And did you mention the money that had
16 Q. And then he came back when? 16 been seized from the accounts to your children?
17 A. Before us. 17 A. Not specifically. The datails of all
18 Q. Late July? 18 that, no, they don’t know all the details.
19 A. Something like that. 19 Q. Did you mention the money you got from the
20 Q. So he's released from Talbott; he flies to 20 SEP IRA to your children?
21 Hawall In July? 21 A, ie
22 A. He went to Rochester, and then he flew te 22 MR. INGERSOLL: I think she answered she
23 Hawaii. 23 didn't discuss the details with her children.
24 Q. Okay. All right. And then you filed for 24 Q. Did you tell the children there was a no
25 divorce September 1, 2015? 25 contact order after that was granted by Judge Fisher?
62 64
1 DIANE R. MARKHAM - BY MR. MOTT 4 DIANE R, MARKHAM - BY MR. MOTT
2 A. Correct. 2 A. I thinicso, yeah. I think they knew that,
3 Q., Did you discuss with Michael prior to 3 It directly affected them. So yeah, I would have told
4 filing that you were going to file for divorce? 4 them that.
6 A. Yes, we had conversations about... § Q. During the period September -- strike
6 Q. Did you discuss with Michael any G6 that.
7 arrangements the two of you might agree upon with 7 During the period November -- strike that.
8 respect to your children? 8 During the period September 1, 2015, and
9 A. No, there was really not much discussing 9 December 30, 2016, did Michael make any attempt to
10 anything with him at that point. He was extremely 10 contact the children?
11. erratic and volatile. 11 A. Tell me the years again?
12 Q. Have you discussed with your children any 12 Q. September 1, 2015, the day you started the
13 aspects of this divorce case? 13 lawsuit for divorce, through December 31, 2016.
14 A, Only in the effects that it affects them 14 A. Well, he had visitation.
15 as far se monetary, when I tell them we can't do stuff 15 Q. Up until November of 2016, when you got a
16 because I can't afford it. 16 no contact order; correct?
17 Q. Well, have you discussed with your 17 A. No, he had visitation with the kids
18 children issues of child support? 18 through — he had visitation with beth kide through
49 A. Thay know that -- J mean, Ed told them 19 March of 2016. Then the visitation with Rowan was
20 that they're getting payment now. I mean, define 20 ceased. And then he continued visitation with Rory,
21 when. 21 that he didn't follow through on because he moved back
22 Q. Starting September 1 through the time that 22 «to Hawaii.
23 you -- through the end of December 2016. 23 Q. Did Michael contact the children, e-mail,
24 A. Uh-huh. 24 text, phone, from September 2015 through December
25 Q. During that period of time, did you 26 2016?
Markham v, Markham 16 of 27 sheats ALLIANCE COURT REPORTING, ING.

 

§
~Datcembar 14, 2017 - Diane R. Markham

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 110 of 132

Page 65 to 68 of 81

 

 

 

 

65 67

i DIANE R. MARIKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT

2 A. Well, yeah. 2 Q. So Anallse did not forward them onto the

3 Q. Did he have contact with them? 3 children?

4 A. Yeah, he still had visitation during that 4 A. Wo, she did not. But there was a no

5 tme period. You're talking about a year and a half; 5 contact order at that time. According to her, it was

6 right? 6 just cards and -- it was just a card, from what I

7 Q. Right. Yeah. 7 recall,

8 A. Okay. So while he still had visitation, 8 Q@. Do you have a leased vehicle?

9 obviously, he was in communication with them. And he 9 A. Ido.

70 hacf Communication with Rory until she blocked him frem | 40 Q. When did you lease it?
11 his phone -- her phone, when she recalved a text that 11 A. In August of 2015.
12 upset her from him. 12 Q. And how many months?
13 Q. Did you speak to Michael during that 13 A. Throa years, I think, I still have it.
114 period of time with respect to communications with the | 44 Q. Okay. What's the lease payment? :
1S children? 15 A. 265.
16 A. No, our -- we - no. 16 Q. What kind of car is it?
17 Q. Did you have any correspondance or any 17 A. A Honda Accord,
18 communications during that time? 18 Q. Did you fill out an application for
19 A. No, he was off the grid. He wasn't 18 obtaining the lease?
20 communicating with anybody. Or I didn’t even know 20 A, Yeah, I quess, I don't-- 1 mean, it was
21) where he was living. 21 at Honda. There's really not an application. I mean,
22 Q. Did you encourage the children to contact 22 I guess there is, but the guy does it for you.
23 their father during that period of time? 23 Q. And what did you tell them your Income was
24 A. During which period of time? 24 back then?
25 Q. September 1, '15, through December 31, 26 A. My Wisteria income, and we were putting me
66 68

1 DIANE R. MARKHAM - BY MR. MOTT 1 DIANE R. MARKHAM - BY MR. MOTT

2 '16. 2 as an employaa of the Vatley isie. I don't know. We

3 A. LT encouraged the children to be in contact 3 fudged It, I gather. He was with me.

4 with their father during their visitations. 4 @. When was this?

5 Q. Did Michael send any cards or gifts to the 5 A. August of 2016 == '15,

§ children from September 1, 2015, through the present? } 6 Q@. Okay. So right before the divorce action,

7 A. Not to my house, not to where we were 7 you and Michael went to the Honda dealership to lease

8 living. 8 your vehicle?

9 Q. Well, to someplace else? 9 A. Right, because I didn't have a car at that
10 A. He sent Valentine's Day cards to my cidest 10 time. My leased vehicle was in an accident and was
11 child. But that was in February of 2017, 11 totaled out, so I didn't have any transportation.

12 Q. This year? 12 Q. Do you recall what you put on your

13 A. Yes. So that was after the no contact 13 application as the amount of your income?

14 order. 14 A. Idon't remember, Tf have no recollection
15 Q. He sent them where? 15 of that.

16 A. To my oldest daughter's house. 16 Q. But you claimed to be an employee of
17 Q. Oldest daughter? Who's that? 17 Wisteria and Valley Isle?

18 A. Analise. She's not his child. 18 A. ZT farget, exactly. I couldn't say for

19 Q. Oh. That's from a prior marriage? 19 certain what I claimed as my income on that car.

20 A. Uh-huh. 20 Q. Was it accurate?

21 Q. And was it a card -- : 21 A. ZX doubt it.

22 A. Idon't know. £ didn't sce tham. She 22 Q. At the time this lawsult for divorce was
23 teok care of that. She epaned them and decided that 23 started, the assets were property in Hawail; correct?
24 it was not in the children's interast ta move them 24 A. Yes.

25 forward. , 25 Q. Your small IRA?

 

 

Markham y, Markham

17 nf 97 chaste

 

412 MAT FANOT OENMANTIIC min
“ ‘ Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 111 of 132

 

 

 

 

 

December 14, 2017 ~ Diane R. Markham Page 69 to 720f81 4
69 71
1
4 DIANE R. MARKHAM - BY MR. MOTT 2 EXHIBITS
2 A. Yes. 3 Exhibit Description Marked
3 Q. Michael's SEP IRA? Gwenn nn nnmnwennenne ne nem nnne ann ce neee eae cnn amen ee
4 A. Yes.
§ Q. Anything else? 5 EXH
6 A. The 529s. 6 (No Exhibits Marked)
7 Q. Anything else? * Oe *
8 A. Wo. There was the money at the ESL that 7
9 wes probably less than -- I mean, there was moneyin | 4 ; EXHIBITS PREVIOUSLY MARKED
10 those accounts at the commencement of the divorce, 0 Exhibit Description Page
11 yes.
12 Q. How much? 11 EXH
13 A. & couldn't say for certain.
14 Q. Less than 10,0007 12 (No Previously Marked Exhibits Presented)
18 A. No, more than that. 13
416 Q. Did you have any -- besides the Hawaiian 14
17 mortgage on the day the lawsuit started, was there any j 15
18 other outstanding debts, credit card debts, personal i"
19 loans, home equity loans? 48
20 A. No, I don't believe soe. 49
21 MR. MOTT: Thank you. 20
22 (TIME: 1:27 p.m.)
* * *
23 23
24 24
25 25
70 72
4 1
2 DOCUMENT REQUESTS
2 WITNESS 3 Request Page
3 Name Examination by Page 4 - ween
Ao ewe nee enema een ween eee enn nn eee
5 Diane R. Markham Mr. Mott 4-69 5 Rory's earnings at ZHAD in 2017 (Mr. Mott)8
& 6 2017 W-2s for ZHAG employees (Mr. Mott) 13
* ™* *
7 7 Diane Markham's soclal security statement of
8 benefits (Mr. Mott) 14
8
9
10 g Es x *
14 10
12 11 CERTIFIED QUESTIONS
12 Question Page
13 9B ern n nnn ener een ce ee ene en ene eee ee
14
45 14
16 15 (No Certified Questions)
17 * Ok *
18 16
17
19
18
20 49
21 20
22 21
23 22
23
25 25

 

 

 

 

Markham v. Markham 18 of 27 shoots ALLIANCE COURT REPORTING, INC
. Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 112 of 132

~Decemiter 14, 2017 - Diane R. Markham

 

—_

Oan oa bh

10

12
13
14
18
16
17
18
19

21
22
23

24
25

 

73

CERTIFICATION
STATE OF NEW YORK:
COUNTY OF GENESEE:

I, LAUREN E. SHERWOOD, do hereby certify
that I reported in machine shorthand the above-styled
cause; and that the foregoing pages were typed by
computer-assisted transcription under my personal
supervision and constitute a true record of the
testimony in this proceeding;

I further certify that I am not an
attorney or counsel of any parties, nor a relative or
employee of any attorney or counsel connected with the
action, nor financially interested in the action;

WITNESS my hand in the City of Batavia,
County of Genesee, State of New York.

Lom £Kbewd

LAUREN &. SHERWOOD

Freelance Court Reporter and

Notary Public No. 01SH6252644

in and for Genesee County, New York

 

 

 

Markham v, Markham

19 of 27 sheets

Page 73 to 73 of 81

ALLIANCE COURT REPORTING, INC.

a
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 113 of 132

Ti
oe
c a
pane
~

Vacated Juda
OT

Kenneth Fisher

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 114 of 132

STATE OF NEW YORK
SUPREME COURT COUNTY OF MONROE

 

DIANE R. MARKHAM,

Plaintiff,
NOTICE
Vv.
Index #2015/09826
MICHAEL D. MARKHAM,

Defendant.

 

PLEASE TAKE NOTICE OF AN ORDER signed on December 20, 2016.

Please file the original and serve opposing counsel.

KENNETH R. FISHER
JUSTICE SUPREME COURT

Original to: Mark C. Bezinque, Esq. (for filing)
Copy to: Lisa B. Morris, Esq.
Michael D. Markham, Pro Se

. 415 Dairy Road, STE E-334
Kahului, Hawaii 95732
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 115 of 132
. ‘ _ - wwe i Foe ES
STATE OF NEW YORK
SUPREME COURT COUNTY OF MONROE

 

206 DEC 23 PM I2: 24
DIANE R. MARKHAM, reat ny

Plaintiff, DECISION AND ORDER

v.
Index #2015/09826

MICHAEL D. MARKHAM,

Defendant.

 

The motion to conform the pleadings to the proof, especially
to accommodate wife’s request for sole custody, made in her
testimony at trial, is granted. The request, made at the outset
of trial, to effectuate the preclusion order issued last
September, is denied as academic. Defendant/husband defaulted in
his required appearance at the trial, and otherwise offered no
proof except via inadmissible unsigned and unsworn letters (with
attachments) submitted to the court.

Divorce is granted in accordance with the complaint (Exhs.
#1 and #2). Sole custody is awarded to plaintiff/wife.

Defendant has, effectively, abandoned his family, and moved to
Hawaii. Plaintiff was the stay-at~home parent, was solely
responsible for home schooling the children, which she continues
to this day, was given deference (by defendant/husband until the
divorce action) in all child rearing decisions, was subject to
defendant’s repeated barrage of insults after the divorce began

while in the presence of the children, and otherwise qualifies as
rd

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 116 of 132

a good and fit parent. Defendant, on the other hand, was rarely
at home before the divorce action, given his work and profession,
indulged in illicit drug use causing his license suspension,
emptied the vast bulk of the marital and 529 accounts leaving the
mother virtually pennyless (in relative terms), made all
communication with the plaintiff and children a source of extreme
angst and acrimony, only texts the children now, one of which
displayed a medical marijuana business logo (upsetting the
daughter greatly), and does not at all get along with the mother,
thus making an award of joint custody inappropriate.’ Janecka v.
Franklin, 143 A.D.2d 732, 732 (2d Dept. 1985) (acrimony which
undermines the parents' ability to cooperate in raising the child
may render joint custody unworkable) .

The court “[i]s required to consider the best interests of
the child by reviewing such factors as maintaining stability for
the child, . . . the home environment with each parent, each
parent’s past performance, relative fitness, ability to guide and
provide for the child’s overall well-being, and the willingness
of each parent to foster a relationship with the other
parent.” Chilbert v. Soler, 77 A.D.3d 1405 (4% Dept.

2010) (quoting Kaczor v. Kaczor, 12 A.D.3d 956, 958 (3d Dept.

 

2004)). See generally, Matter of Goossen v. Goossen, 72 A.D.3d

 

1 an incident during a beach visit in Hawaii while the
parties were still together clearly foreshadowed defendant’s
current relationship with the mother.

2
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 117 of 132

1591 (4% Dept. 2010); Fox v. Fox, 177 A.D.2d 209, 210 (4** Dept.
1992). |

Insofar as visitation is concerned, defendant’s track record
was woefully inadequate. According to the mother’s testimony, in
50% of the visits, when they occurred, husband was not on time
according to the schedule, and 75% of the time he brought the
children, or child visiting with him at the time, home some 2-3
hours early. To protect their peace of mind, the children
stopped seeing him in March 2016, for reasons clearly and
cogently explained in the Lincoln hearing. Defendant repeatedly
discussed the divorce during visits, usually in his car while
driving around aimlessly. Plaintiff testified that she
encouraged the children to engage in visitation and communication
with their father, but that the children simply laughed at her,
effectively pointing out the futility of meaningful parenting
time with a bitter and irritated father. In short, mother asked
in her testimony for a complete restriction of visitation and
other contact with father, and the court agrees.

“A non-custodial parent is entitled to meaningful
visitation, and denial of that right is so drastic that it must
be based on substantial evidence that visitation would be
detrimental to the welfare of the child.” Lane v. Lane, 68 A.D.3d
995, 996-97 (2nd Dept. 2009). See Fox v. Fox, 93 A.D.3d 1224,

1225 (4th Dept. 2012) (“‘[t]he denial of visitation to a non-
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 118 of 132

custodial parent constitutes such a drastic remedy that it should
be ordered only when there are compelling reasons, and there must
be substantial evidence that such visitation is detrimental to
the child [ ]'s welfare’”) (quoting Vasile v. Vasile, 116 A.D.2d
1021 (4t* Dept. 1986)). That is the applicable standard for
evaluating the evidence in this proceeding against defendant’s
ultimate prayer for relief.

In short, the court finds from the above described
compelling and substantial evidence that defendant is not
equipped either in inclination or in his current emotional/mental
condition, to have contact with the children that is not

antithetical to their best interests and well being. See also,

 

In re Cheyenne S., 11 A.D.3d 362 (1°%* Dept. 2004) (“visitation was
properly suspended upon a showing that such was causing the
children emotional distress and otherwise not in their best
interests”); J.F. v. L.F., 181 Misc.2d 722, 732-33 (Fam. Ct.
West. Co. 1999), aff’d, 270 A.D.2d 489 (2d Dept. 2000) (upholding
suspension of all visitation). The court points out that, while
not determinative, the Law Guardian’s position is the same, and
she has consistently done excellent and incisive work for the
court.

In accordance with Roskwitalski v. Fleming, 105 A.D.3d 1432
(4th Dept. 2013); Matter of Hameed v. Alatawaneh, 19 A.D.3d 1135,

1136 (4° Dept. 2005), the court imposes no conditions on
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 119 of 132

resumption of visitation. Thus, defendant is free to, in the
future, petition the court for resumption of visitation without
conditions imposed by this court, Shuchter v. Shuchter, 259
A.D.2d 1013 (4th Dept. 1999) (improper to condition future
visitation petition on successful therapy treatment, but it is
permissible to “terminat[e] [visitation] at this time subject, as
always, to modification in the event of a change of
circumstances”), thereby vesting in that court, upon presentation
of a future petition, with the discretion to, on a temporary or
other basis, order therapy as part of a visitation plan, if so
indicated. Zafran v. Zafran, 28 A.D.3d 753, 756-67 (2d Dept.
2006) (“therapy requirement was imposed as a component of the
court-ordered program of temporary visitation, which is perfectly
permissible”) (“its legitimate directive that the father
participate in therapy as part of a visitation program”); Harder
v. Phetteplace, 93 A.D.3d 1199, 1200 (4th Dept. 2012). To aid
that court on any future petition, defendant is ordered to submit
to a mental health evaluation timely with presentation of the
future petition, Smith ex rel. Hunter I. v. Dawn F.B., 88 A.D.3d
729, 730 (2d Dept. 2011) (“Family Court properly directed the
mother to submit to a mental health evaluation for use in any
future determination of visitation”), and, consistent with this
court’s view that any therapist or other professional engaged by

defendant must have full access to the history of this case,
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 120 of 132

defendant must supply the mental health evaluator he engages with
a copy of this Decision and Order.
Equitable Distribution

In determining equitable distribution the court considers
the factors found in Domestic Relations Law §236(B) (5) (d).
Defendant is a medical doctor and Anesthesiologist, licensed to
practice in New York and Hawaii. No evidence was provided as to
the income and property of the parties at the time of marriage.
Defendant’s statement of net worth, submitted to the court in
pre-trial proceedings, attached his 2012 and 2013 income tax
returns. His 2013 income was $387,688. His 2012 income was
$355,220.

Previous proceedings in this matter revealed that
defendant’s New York license was suspended on August 18, 2015 for
at least 12 months, and additional terms and conditions were
imposed, including: (1) reviews of medical records and charting;
and, (2) alchohol/drug screening and treatment. No evidence was
submitted as to the current status of defendant’s New York
license. On February 19, 2016, the Hawaii Department of Commerce
and Consumer Affairs placed defendant’s medical license on
probation for 5 years and imposed a fine of $2,500 as a
consequence of the action regarding defendant’s New York license.

The property of the parties is discussed below. The parties

were married July 20, 1996 and this action was commenced on
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 121 of 132

September 1, 2015, making a 19 year marriage. Plaintiff is 50
years old and defendant is 49. Plaintiff is in good health.
Previous proceedings before the court indicated that defendant
was receiving disability payments under an insurance policy and
that he received addiction treatment. No evidence was submitted
concerning defendant's current health status.

The parties sold the marital residence well prior to the
commencement of this action and invested the proceeds in property
in Hawaii, as discussed below. Defendant cancelled the parties’
health insurance during the pendency of this action and against
the orders of this court. Plaintiff is currently on Medicaid.

In 2014, the parties sold the marital residence on Landing
Road in Rochester, New York. The proceeds, $305,500, were
invested in residential real estate, 29 Hoku Place, Paia, Hawaii.
The other investor, Dr. Vito J. Potenza, also provided $305,500
toward the purchase of the single family home. Dr. Potenza and
defendant formed Valley Isle Assets, LLC, a Hawaii limited
liability company, each taking a 50% interest. Valley Isle
Assets sole asset is 29 Hoku Place. Thereafter, Valley Isle
Assets took out a mortgage against the property for $367,250, of
which defendant received $183,625. The parties used $100,000 of
that money for general living expenses. Plaintiff Maintains that
defendant kept the remaining $83,625 and she does not know what

became of it. It is noted that defendant was found, in pre-trial
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 122 of 132

proceedings, to have refused to comply with plaintiff's discovery
requests which may have revealed what happened to the $83,625.

No current value of 29 Hoki Place was submitted into
evidence. The 50% interest in Valley Isle Assets, currently
titled in defendant’s name, shall remain with him. Defendant
shall pay to plaintiff, as and for her interest in Valley Isle
Assets, $102,650, as explained below.

Defendant seeks one half the equity the parties placed in
the purchase of 29 Hoku Place, or $152,650. This request fails
to consider that the parties spent, by plaintiff’s own admission,
$100,000 of that equity in the form of mortgage proceeds for
living expenses during the marriage. That is, the parties
received $183,625 of their investment of $305,300 in the form of
mortgage proceeds. This left $121,675 in equity in the property.
Of the $183,625 received as mortgage proceeds, the parties spent
$100,000 on general living expenses. Thus, plaintiff is awarded
50% of their original investment in the property that remains
with the property, or $121,675 x 50% = $60,837.50. In addition,
plaintiff is also awarded 50% of the $83,625 defendant kept, or
$41,812.50. Because of defendant’s actions during the pendency
of this action, discussed below, which lead the court to conclude
that defendant is unlikely to voluntarily comply with the
equitable distribution orders of this court, plaintiff may have a

money judgment and execution thereon for $102,650. Plaintiff may
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 123 of 132

submit a separate order if necessary.

The parties also maintained SEP-IRA accounts with Scottrade.
Scottrade statements submitted to the court with Defendant’s
Sworn statement of net worth show defendant's SEP-IRA, account
ending 7315, had a value of $528,152.04 as of October 22, 2015
and plaintiff's SEP-IRA, account ending 7525, had a value of
$4,066.44 as of that date. The court will utilize these values
as the value of each account. No evidence or argument was
presented to the court that any part of either account is the
separate property of either party and the presumption that both
accounts are entirely marital property governs. 1 Timothy
Tippins, New York Matrimonial Law and Practice §3:7 (“There has
emerged from the judicial decisions a presumption that assets
acquired during the marriage and before an agreement is executed
or an action is commenced are marital property. Certainly, the
presumption is not conclusive, It simply casts the burden of
proof on the party who claims that assets acquired during the
marriage are separate property”).

Plaintiff is awarded 100% of her SEP-IRA account. Plaintiff
is also awarded 50% of the value of defendant's SEP-IRA, that is
$264,076. Because of defendant’s actions taken during the
pendency of this matter, further discussion is necessary.

“It is beyond cavil that the wasteful dissipation of marital

assets and other economic fault related to marital assets is a
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 124 of 132

relevant factor in equitable distribution and maintenance
awards.” Owens v. Owens, 107 A.D.3d 1171, 1174 (3d Dept. 2013);
DRL §236(B) (5) (d) (12). In pre-trial proceedings, the court found
that defendant made large unauthorized withdrawals from his SEP-
IRA account. Decision and Order, August 25, 2016, p. 6 (Fisher,
J.). Defendant withdrew $14,163.13 on March 21, 2016, $13,200 on
June 22, 2016, and $532,000 on July 14, 2016.7 The first two
withdrawals were deposited in defendant’s account at Eastman
Savings and Loan, and the last withdrawal was deposited in the
Bank of Hawaii, according to the cancelled checks.” Decision and
Order (Fisher, J.), August 25, 2016, p.5. The court found
defendant in contempt of court and reserved plaintiff's right to
seek remedies for the withdrawals and finding of contempt at
trial. Defendant has requested at trial that the remaining
balance of the SEP-IRA account be directed to her.

The court finds that defendant's unauthorized withdrawal of
his SEP-IRA, and the 529 plan funds, discussed below, constituted
wasteful dissipation of marital assets. Altieri v. Altieri, 35
A.D.3d 1093, 1095 (3d Dept. 2006) (“defendant failed to adequately

explain his withdrawals or account for these marital assets, the

 

The latter withdrawal request of $532,000 resulted in a
check to defendant of $281,960 as he requested that 40% be
withheld for federal income tax. Plaintiff's Exhibit 10 isa
withdrawal slip showing the deposit of check in the amount of
$281,960 to defendant’s Bank of Hawaii account, ending 600, on

duly 20, 2016.
10

 
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 125 of 132

finding of wasteful dissipation was appropriate”). Defendant's
withdrawal of funds was a blatant attempt to deny plaintiff her
share of the marital assets. This is especially apparent given
defendant’s conversion of a substantial part of those funds into
precious metals, discussed below. As a result of the
unauthorized withdrawals, the court froze defendant’s bank
accounts to prevent further dissipation and now justifies the
turn over to plaintiff of the remaining part of those funds, part
of which were traced to out-of-state bank accounts controlled by
defendant. This includes the remainder of the funds left in
defendant's SEP-IRA held by Scottrade.

Records submitted at trial show defendant’s SEP-IRA account
held $210,824.85 as of October 31, 2016. Because of defendant’s
unauthorized withdrawal of funds, for which the court previously
found defendant in contempt, those funds, plus or minus any
investment losses after October 31, 2016, shall be transferred to
plaintiff forthwith in partial satisfaction of the equitable
distribution award as to defendant's SEP-IRA. Plaintiff may
submit to the court any orders necessary to effectuate this
transfer.

Plaintiff is also granted a money judgment, with execution
thereon, for the remaining balance of equitable distribution due

her from the SEP-IRA, roughly $53,251.15. Plaintiff may submit

an order.

11

 
 

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 126 of 132

Although not listed on either party’s statement of net worth
submitted to the court in pre-trial proceedings, defendant aiso
maintained three New York 529 accounts for the benefit of the
parties’ children as proven at trial. Admitted into evidence at
trial, were account statements from each of the three 529
accounts showing withdrawals in July of 2016, in the amounts of
$48,682.42, $53,716.74, and $53,616.06, leaving a zero balance in
each of the accounts. Plaintiff’s Exhibits 3,4,5. Also in
evidence was a deposit slip to defendant’s account at the Bank of
Hawaii, account ending 600, showing checks deposited on July 20,
2016 in the amounts of $48,682.42, $53,716.74, and $53,616.06.
Plaintiff’s Exhibit 10. These funds are marital savings set
aside for the college education of the parties’ children.

Control of these funds is awarded to plaintiff.

The court recognizes, given defendant’s actions during the
pendency of this matter, that he is unlikely to comply with an
order to return the 529 funds. The evidence at trial indicated
that defendant has converted on August 1, 2016, at least
$349,981.89 of the $437,975.22 he secreted in his Bank of Hawaii
account to precious metals. Plaintiff's Exhibit 11. On August
2, 2016 he withdrew $10,000, $9,900 on August 11, and $6,500 on
August 17, all for unknown purposes. Given this, the court
awards a further money judgment in the amount of $156,015.22, the

total amount of 529 funds withdrawn by defendant and deposited in

12

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 127 of 132

his Bank of Hawaii account, with execution thereon.

Plaintiff also made mention of a life insurance policy
defendant may have with Northwestern Mutual Life. However,
insufficient evidence of this alleged policy was presented for
the court to make any Einding or distribution.

The debt of $25,000 to defendant’s mother listed on his
statement of net worth is distributed to defendant.

Maintenance

This case was commenced on September 1, 2015, prior to the
effective date of the amendments to the matrimonial law providing
for a formula to determine the presumptively correct post
judgment maintenance amount. In determining maintenance, the
court has considered the property distribution as set forth above
and the age and health of the parties, as noted above. Defendant
provides home schooling to the two youngest children and works
part-time cleaning houses and at a florist shop. During the
parties’ marriage she was a homemaker and home schooled the
children. Although plaintiff has a college degree, she stopped
working upon the parties’ marriage and her job skills are out of
date. The children will reside with plaintiff.

Defendant is, as noted above, a medical doctor and
Anesthesiologist licensed in New York and Hawaii. Roughly 18
months ago, his New York licence was suspended for at least 12

months. No evidence was presented as to the current status of

13
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 128 of 132

his New York license. Defendant, however, appears to now be
living in the state of Hawaii, where his license to practice is
on probation. In the absence of any information regarding his
employment in Hawaii as practicing physician, the court assumes
that he is practicing his profession given the evidence presented
that his Hawaii license is on probation and not suspended. The
court will impute income to defendant of $218,000 given his
qualifications, employment history, past income and demonstrated
earnings potential. Lauzonis v. Lauzonis, 105 A.D.3d 1351 (4th
Dept. 2013) (court did not abuse its discretion when imputing
income for maintenance and child support purposes “based upon her
education, qualifications, employment history, past income, and
demonstrated earning potential”). The United States Bureau of
Labor Statistics, United States Department of Labor, Annual Mean
Wage for “Physicians and Surgeons, All Other” in the state of
Hawaii is $218,000. The court will utilize this figure as
defendant's income for maintenance and child support purposes.
United States Bureau of Labor Statistics,

https: //www.bls.gov/oes/current/oes hi.htm, May 2015 State
Occupational Employment and Wage Estimates, accessed December 13,
2016; Sharlow v. Sharlow, 77 A.D.3d 1430, 1431 (4th Dept.

2010) (imputing income to defendant for child support and
Maintenance purposes based on his earnings history and the New

York Department of Labor statistics for average salary in

14
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 129 of 132

defendant's profession).

The maintenance ordered by the court is to be tax deductible
to plaintiff and included in taxable income to defendant.

The court has considered plaintiff's income needs as set
forth in her statement of net worth and testimony. In addition,
the court is mindful of “the wasteful dissipation of family
assets by [defendant] her spouse" . .. in fixing an award of
Maintenance.” Blickstein v. Blickstein, 99 A.D.2d 287, 293 (2d
Dept. 1984); DRL 236(B) (6) (a) (17). Considering the above
factors, and in accordance with those other factors the court is
required to consider pursuant to DRL §236(B) (6) (a), the court
finds that maintenance shall be in the amount of $48,000
annually, or $4,000 per month, or $1,846.15, or $923.08 per week,
for a period of 120 months, or until the death of either party,
or remarriage of plaintiff or cohabitation by plaintiff with an
unrelated adult male, which ever shall occur sooner. As
plaintiff requested maintenance in her complaint, this order is
effective from the date of commencement of this action, August 5,
2015, with credit to defendant for maintenance paid during the
pendency of this action. Relations Law §236(B) (6) (a) (a
maintenance award “order shall be effective as of the date of the
application therefor”).

Child Support

The court's child support order contained herein shall be

15

 
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 130 of 132

recalculated should the maintenance provided here terminate.
Smith v. Smith, 1 A.D.3d 870, 872-73 (3d Dept. 2003); Domestic
Relations Law §240(1-b) (b) (5) (vii) (c).

“Income” for child support purposes means income as defined
in the child support standards act, codified at §240 of the
Domestic Relations Law. That statute begins with the total
income as should have been reported in the most recent federal
income tax return. DRL §240(1-b) (b) (5) (I). As noted above,
defendant's income is 218,000, minus FICA of $10,508, minus
maintenance of $48,000 per year is $159,000. See Belkhir v.

Amrane-Belkhir, 118 A.D.3d 1396 (4th Dept. 2014) (FICA taxes are

 

properly deducted from imputed income). Plaintiff's income is
$12,000 per year, minus FICA of $918 is $11,082.

Plaintiff is the residential parent having been awarded sole
custody. Combined parental income is $170,082. Plaintiff's pro
rata share of this amount is 6.5% and defendant’s share is 93.5%.
The statutory child support percentage of combined parental
income for 3 children is 29%. DRL §240(1-b) (b) (3) (id i). Child
Support on the first $143,000 of combined income is Calculated as
£ollows.

Twenty-nine percent times $143,000 is $41,470. Defendant’s
pro rata percentage of that number and defendant's presumptive
basic child support amount is $38,774.45,

The court is required to order this amount of child support,

16
Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 131 of 132

apply the child support for percentages to income above $143,000
of income”).

The child support order herein is effective as of
commencement of this action with credit to defendant for child
support paid during the pendency of this action.

Plaintiff shall maintain insurance coverage for the
children. The children currently receive coverage through
Healthy New York.

The court shall require that defendant maintain a life
insurance policy for the benefit of the children in the amount
$250,000 until such time as the last child is emancipated.

Given the educational achievements of the parents,
plaintiff's desire that the children attend college, the oldest
is currently a student at Rochester Institute Technology, and
testimony regarding the children’s aptitude and desire, the
parties shall provide for the children’s college tuition and
expenses in the pro rata percentage found above.

The court’s ordered freezing of defendant’s bank accounts
and other financial accounts shall continue in place until
further order of this court to prevent further dissipation of
Marital funds and to facilitate plaintiff's enforcement of
‘various money judgments awarded herein.

Attorneys Fees

The award is made considering the equities of the case, the

18

 
‘»

*

Case 6:19-cv-06930-FPG Document17 Filed 03/09/20 Page 132 of 132

respective financial circumstances of the parties, and the
relative merit of each party’s position. The father’s conduct
has caused mother to bring “[what would be in the absence of such
conduct] unnecessary litigation and caused mother to incur an
additional attorney’s fee.” State ex rel. Gerstein v. Gerstein,
302 A.D.2d 447, 449 (2d Dept. 2003). See Rodman v. Friedman, 33
A.D.3d 400, 401 (1°* Dept. 2006). The court awards attorney fees
to plaintiff, payable by defendant, of $15,670.

Plaintiff's counsel is directed to submit the Judgment Roll

within 60 days of the date of this decision and order.

 

SO ORDERED.
KENNETH R. FISHER
JUSTICE SUPREME COURT
DATED: December 20, 2016

Rochester, New York

 

FTORNEY’S CERTIFICATIO

as N
Pursuant to Section 2105 of the New York
Ivil Practice Law and Rules. 1. an attorney

cdmitted tO practice in the courts of the
fate, hereby feritiy that this copy hag
fen compared by me with the Original

and is A PEP copy thereof.
= mene
Z Horney at Lay

19

 
